

Exhibit 10.1
EXECUTION VERSION




REVOLVING CREDIT AGREEMENT



BARINGS CAPITAL INVESTMENT CORPORATION,
as the Borrower



SOCIETE GENERALE,
as the Administrative Agent and a Lender





September 21, 2020








--------------------------------------------------------------------------------

Table of Contents


Page


Section
1.    DEFINITIONS............................................................................................1
1.1.    Defined
Terms.............................................................................................1
1.2.    Other Definitional
Provisions....................................................................41
1.3.    Accounting
Terms......................................................................................42
1.4.    UCC
Terms................................................................................................42
1.5.    References to Agreement and
Laws..........................................................42
1.6.    Time
Conventions......................................................................................42
1.7.    Exchange Rates; Currency
Equivalents.....................................................42
1.8.    Interest
Rates..............................................................................................43
Section 2.    REVOLVING CREDIT
LOANS..............................................................43
2.1.    The
Commitment.......................................................................................43
2.2.    Revolving Credit
Commitment..................................................................43
2.3.    Manner of
Borrowing................................................................................44
2.4.    Minimum Loan
Amounts..........................................................................45
2.5.    Funding......................................................................................................46
2.6.    Interest    .......................................................................................................46
2.7.    Determination of
Rate    ...............................................................................47
2.8.    [Reserved]..................................................................................................47
2.9.    Qualified
Borrowers...................................................................................47
2.10.    Use of Proceeds and Borrower
Guaranties................................................47
2.11.    Fees............................................................................................................48
2.12.    Unused Commitment
Fee..........................................................................48
2.13.    [Reserved]..................................................................................................48
2.14.    Extension of Maturity
Date........................................................................48
2.15.    Increase in the Maximum
Commitment....................................................49
Section 3.    PAYMENT OF
OBLIGATIONS..............................................................50
3.1.    Revolving Credit
Notes..............................................................................50
3.2.    Payment of
Obligations..............................................................................50
3.3.    Payment of
Interest....................................................................................51
3.4.    Payments on the
Obligations.....................................................................51
    i

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




3.5.    Prepayments...............................................................................................52
3.6.    Reduction or Early Termination of
Commitments....................................53
3.7.    Lending
Office...........................................................................................53
Section 4.    CHANGE IN
CIRCUMSTANCES...........................................................53
4.1.    Taxes..........................................................................................................53
4.2.    Illegality.....................................................................................................58
4.3.    Inability to Obtain Currency or Determine
Rates......................................58
4.4.    Increased Cost and Capital
Adequacy.......................................................59
4.5.    Funding
Losses..........................................................................................60
4.6.    Requests for
Compensation.......................................................................61
4.7.    Survival......................................................................................................61
4.8.    Mitigation Obligations; Replacement of
Lenders......................................61
4.9.    Effect of Benchmark Transition
Event......................................................62
Section
5.    SECURITY................................................................................................63
5.1.    Liens and Security
Interest.........................................................................63
5.2.    The Collateral Accounts; Capital
Calls......................................................64
5.3.    Agreement to Deliver Additional Collateral
Documents...........................65
5.4.    Subordination.............................................................................................65
Section 6.    CONDITIONS PRECEDENT TO
LENDING..........................................66
6.1.    Obligations of the
Lenders.........................................................................66
6.2.    Conditions to all
Loans..............................................................................68
6.3.    Addition of Qualified
Borrowers...............................................................69
6.4.    Addition of AIV Borrowers and Parallel Fund
Borrowers........................71
Section 7.    REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.73
7.1.    Organization and Good
Standing...............................................................73
7.2.    Authorization and
Power...........................................................................73
7.3.    No Conflicts or
Consents...........................................................................73
7.4.    Enforceable
Obligations.............................................................................74
7.5.    Priority of
Liens.........................................................................................74
    ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




7.6.    Financial
Condition....................................................................................74
7.7.    Full
Disclosure...........................................................................................74
7.8.    No
Default..................................................................................................74
7.9.    No
Litigation..............................................................................................75
7.10.    Material Adverse
Effect.............................................................................75
7.11.    Taxes..........................................................................................................75
7.12.    Principal Office; Jurisdiction of
Formation...............................................75
7.13.    ERISA........................................................................................................75
7.14.    Compliance with
Law    ...............................................................................75
7.15.    Environmental
Matters..............................................................................76
7.16.    Capital Commitments and
Contributions...................................................76
7.17.    Fiscal
Year.................................................................................................76
7.18.    Investor
Documents...................................................................................76
7.19.    Margin
Stock..............................................................................................76
7.20.    Investment Company
Status......................................................................76
7.21.    No
Defenses...............................................................................................77
7.22.    No Withdrawals Without
Approval...........................................................77
7.23.    Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws......77
7.24.    Insider........................................................................................................78
7.25.    Investors.....................................................................................................78
7.26.    Organizational
Structure............................................................................78
7.27.    No
Brokers.................................................................................................78
7.28.    Financial
Condition....................................................................................78
Section 8.    AFFIRMATIVE COVENANTS OF THE
Borrowers...............................78
8.1.    Financial Statements, Reports and
Notices................................................78
8.2.    Payment of
Obligations..............................................................................82
8.3.    Maintenance of Existence and
Rights........................................................82
8.4.    [Reserved]..................................................................................................82
8.5.    Books and Records;
Access.......................................................................82
8.6.    Compliance with
Law................................................................................82
    iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




8.7.    Insurance....................................................................................................82
8.8.    Authorizations and
Approvals...................................................................82
8.9.    Maintenance of
Liens................................................................................83
8.10.    Further
Assurances....................................................................................83
8.11.    Maintenance of
Independence...................................................................83
8.12.    RIC Status under the Internal Revenue Code; Investment Company Act.83
8.13.    Investor Financials and Confirmation of Unfunded Capital
Commitments.............................................................................................83
8.14.    Compliance with Loan Documents and Constituent
Documents..............84
8.15.    Investor
Default.........................................................................................84
8.16.    Collateral
Account.....................................................................................84
8.17.    Compliance with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering
Laws.......................................................................................84
8.18.    Solvency....................................................................................................84
8.19.    Returned
Capital........................................................................................84
8.20.    Capital Calls and Minimum
Contributions................................................85
Section 9.    NEGATIVE
COVENANTS......................................................................85
9.1.    Borrower
Information................................................................................85
9.2.    Mergers,
Etc...............................................................................................85
9.3.    Limitation on
Liens....................................................................................85
9.4.    Fiscal Year and Accounting
Method.........................................................85
9.5.    Transfer of Interests; Admission of
Investors............................................86
9.6.    Constituent
Documents..............................................................................86
9.7.    [Reserved]..................................................................................................87
9.8.    [Reserved]..................................................................................................87
9.9.    Limitation on
Withdrawals........................................................................87
9.10.    Alternative Investment Vehicles and Parallel Investment Vehicles;
Transfers of Capital
Commitments............................................................87
9.11.    Limitation on
Indebtedness........................................................................88
9.12.    Capital
Commitments................................................................................88
9.13.    Capital
Calls...............................................................................................88
9.14.    ERISA
Compliance....................................................................................88
    iv

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


9.15.    Dissolution.................................................................................................88
9.16.    [Reserved]..................................................................................................88
9.17.    Limitations on
Distributions......................................................................88
9.18.    Limitation on
Withdrawals........................................................................89
9.19.    Sanctions, Anti-Corruption
Laws..............................................................89
9.20.    Limitations of Use of Loan
Proceeds.........................................................89
9.21.    [Reserved]..................................................................................................89
9.22.    [Reserved]..................................................................................................89
9.23.    Transactions with
Affiliates.......................................................................89
9.24.    [Reserved]..................................................................................................89
9.25.    Deposits to Collateral
Accounts.................................................................90
9.26.    Deemed Capital
Contributions...................................................................90
Section 10.    EVENTS OF
DEFAULT...........................................................................90
10.1.    Events of
Default.......................................................................................90
10.2.    Remedies Upon Event of
Default..............................................................93
10.3.    Lender
Offset.............................................................................................95
10.4.    Performance by the Administrative
Agent................................................96
10.5.    Good Faith Duty to
Cooperate...................................................................96
Section 11.    AGENCY
PROVISIONS..........................................................................96
11.1.    Appointment and Authorization of
Agents................................................96
11.2.    Delegation of
Duties..................................................................................97
11.3.    Exculpatory
Provisions..............................................................................97
11.4.    Reliance on
Communications....................................................................98
11.5.    Notice of
Default........................................................................................99
11.6.    Non-Reliance on Agents and Other
Lenders.............................................99
11.7.    Indemnification..........................................................................................99
11.8.    Agents in Their Individual
Capacity........................................................100
11.9.    Successor
Agents.....................................................................................100
11.10.    Reliance by the
Borrowers.......................................................................102
11.11.    Administrative Agent May File Proofs of
Claim.....................................102
    v

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section
12.    MISCELLANEOUS................................................................................103
12.1.    Amendments............................................................................................103
12.2.    Sharing of
Offsets....................................................................................104
12.3.    Sharing of
Collateral................................................................................105
12.4.    Waiver......................................................................................................106
12.5.    Payment of Expenses;
Indemnity.............................................................106
12.6.    Notice.......................................................................................................108
12.7.    Governing
Law........................................................................................110
12.8.    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by
Jury.........................................................................................110
12.9.    Invalid
Provisions....................................................................................110
12.10.    Entirety.....................................................................................................111
12.11.    Successors and Assigns;
Participations...................................................111
12.12.    Defaulting
Lenders...................................................................................116
12.13.    All Powers Coupled with
Interest............................................................117
12.14.    Headings..................................................................................................117
12.15.    Survival....................................................................................................117
12.16.    Full
Recourse...........................................................................................117
12.17.    Availability of Records;
Confidentiality..................................................118
12.18.    USA Patriot Act
Notice...........................................................................119
12.19.    Multiple
Counterparts..............................................................................119
12.20.    Term of
Agreement..................................................................................119
12.21.    Inconsistencies with Other
Documents....................................................120
12.22.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions120
12.23.    Judgment
Currency..................................................................................120


    vi


--------------------------------------------------------------------------------



SCHEDULES
SCHEDULE I:    Borrower Information
SCHEDULE II:    Lender Commitments and Related Information
SCHEDULE III:    Initial Borrower Organizational Structure


EXHIBITS
EXHIBIT A:        Schedule of Investors/Form of Borrowing Base Certificate
EXHIBIT B:        Form of Note
EXHIBIT C:        Form of Borrower Security Agreement
EXHIBIT D:        Form of Borrower Pledge of Collateral Account
EXHIBIT E:        Form of Request for Borrowing
EXHIBIT F:        [Reserved]
EXHIBIT G:        Form of Rollover/Conversion Notice
EXHIBIT H:         Form of Lender Assignment and Assumption
EXHIBIT I:        Form of Qualified Borrower Promissory Note
EXHIBIT J:        Form of Qualified Borrower Guaranty
EXHIBIT K:        Form of Investor Letter
EXHIBIT L:        [Reserved]
EXHIBIT M:        Form of Responsible Officer’s Certificate
EXHIBIT N:        Form of Compliance Certificate
EXHIBIT O:        Form of Lender Joinder Agreement
EXHIBIT P:        Form of Facility Extension/Increase Request
EXHIBIT Q:        Form of Capital Return Certification
EXHIBIT R:        Form of Capital Return Notice
EXHIBIT S-1:        Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships)
EXHIBIT S-2:        Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships)
EXHIBIT S-3:        Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships)
EXHIBIT S-4:        Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships)
EXHIBIT T:        Form of Subscription Agreement




vii


--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
THIS REVOLVING CREDIT AGREEMENT, dated as of September 21, 2020, is by and among
BARINGS CAPITAL INVESTMENT CORPORATION, a Maryland corporation (the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers), the “Borrowers”), the banks and financial
institutions from time to time party hereto as Lenders and SOCIETE GENERALE,
(“Société Générale”), as the Administrative Agent (as hereinafter defined) for
the Secured Parties.
A.    The Initial Borrower has requested that the Lenders make loans to provide
working capital to the Initial Borrower and to any other Borrower becoming a
party hereto for purposes permitted under the Constituent Documents (as defined
below) of the Borrowers.
B.    The Lenders are willing to make loans upon the terms and subject to the
conditions set forth in this Credit Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
Section 1.DEFINITIONS
1.1    Defined Terms. For the purposes of the Loan Documents, unless otherwise
expressly defined, the following terms shall have the meanings assigned to them
below:
“Account Bank” means State Street Bank and Trust Company or any other Eligible
Institution designated as an “Account Bank” in a Borrower Control Agreement.
“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.
“Adjusted LIBOR” means, for any Loan, for any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to: (a) the quotient obtained by
dividing: (i) LIBOR for such Loan for such Interest Period; by (ii) one (1)
minus the LIBOR Reserve Requirement for such Loan for such Interest Period; plus
(b) the Applicable Margin. If the calculation of Adjusted LIBOR results in a
LIBOR rate of less than zero (0), Adjusted LIBOR shall be deemed to be zero (0)
for all purposes of the Loan Documents.
“Administrative Agent” means Société Générale, until the appointment of a
successor “Administrative Agent” pursuant to Section 11.9 and, thereafter, shall
mean such successor Administrative Agent.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
1

--------------------------------------------------------------------------------



“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” when used with respect to
any specified Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares, partnership interests,
shareholder interests, membership interests or by contract or otherwise.
“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, or such other address as may be identified by written
notice from the Administrative Agent to the Borrowers and the Lenders from time
to time.
“Agent-Related Person” has the meaning provided in Section 11.3.
“Agents” means the Administrative Agent and any successor and assign in such
capacity.
“AIV Borrower” means each Borrower identified as an “AIV Borrower” on Schedule
I, together with any other Alternative Investment Vehicle which becomes a
Borrower under this Credit Agreement pursuant to Section 6.4.
“Alternative Currency” means Euros, Sterling, Australian Dollars, Canadian
Dollars, Danish Krone, New Zealand Dollars, Norwegian Krone, Swedish Krona,
Swiss Francs and Yen, and any other currency requested by the Borrowers and
approved by the Administrative Agent in its sole discretion.
“Alternative Currency Sublimit” means sixty-five percent (65%) of the Maximum
Commitment.
“Alternative Investment Vehicle” means an entity created in accordance with the
Constituent Documents of the Initial Borrower (or the Constituent Documents of
any other Borrower) or otherwise thereunder to make Investments.
“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower.
“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable from time to time to any of the Borrowers or any of their
Subsidiaries concerning bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et seq.) and the U.K.
Bribery Act 2010.
“Anti-Money Laundering Laws” means any laws, rules and regulations applicable
from time to time to any of the Borrowers or any of their Subsidiaries relating
to money laundering or terrorism financing.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, published interpretations and orders of courts or Governmental
Authorities and all orders and decrees of all courts and arbitrators.
    2

--------------------------------------------------------------------------------



“Applicable Margin” has the meaning set forth in the Fee Letter.
“Applicable Requirement” means each of the following requirements:
(a) such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) shall be a Rated Investor, and such Investor (or such
Investor’s Sponsor, Responsible Party or Credit Provider, as applicable) shall
have a Rating of BBB/Baa2 or higher; and
(b) if such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) is:
(i) a Bank Holding Company, it shall have Adequately Capitalized status or
better;
(ii) an insurance company, it shall have a Best’s Financial Strength Rating of
A- or higher;
(iii) if such Investor or such Investor’s Credit Provider, as applicable, is a
Pension Plan Investor or Governmental Plan Investor, or the trustee or nominee
of a Pension Plan Investor or a Governmental Plan Investor, such Pension Plan
Investor or Governmental Plan Investor, as applicable, shall have a minimum
Funding Ratio based on the Rating of its Sponsor or Responsible Party, as
applicable, as follows:
Sponsor/Responsible Party
 Rating
Minimum
Funding RatioA-/A3 or higherNo minimumBBB/Baa2 or higher90%; or



(iv) an Endowment Fund Investor, its Sponsor shall either (x) be a party to the
Subscription Agreement of such Endowment Fund Investor and jointly and severally
liable for such Endowment Fund Investor’s Unfunded Capital Commitment or (y)
guarantee the obligations of such Endowment Fund Investor to make its Unfunded
Capital Commitment pursuant to an unconditional guarantee or other Credit Link
Documents in form and substance satisfactory to the Administrative Agent in its
sole discretion.
The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.
Notwithstanding the foregoing, an Investor that does not have any Rating shall
be deemed to meet the Rating requirements set forth above that are applicable to
it, to the extent that the Administrative Agent reasonably determines, based on
its internal rating methodology, that such Investor is of a credit quality that
is at least equivalent to the Ratings set forth above applicable to such
Investor; and
(c)    such Investor is a “qualified purchaser” within the meaning of Section
3(c)(7) of the Investment Company Act of 1940, as amended.
    3

--------------------------------------------------------------------------------



“Assignee” has the meaning provided in Section 12.11(b).
“Assignment and Assumption” means the agreement contemplated by Section
12.11(b), pursuant to which any Lender assigns all or any portion of its rights
and obligations hereunder, which agreement shall be substantially in the form of
Exhibit H.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Australian Dollars” and “AUS$” mean the lawful currency of Australia.
“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.
“Available Commitment” means, at any time of determination, the lesser of: (a)
the Maximum Commitment then in effect; and (b) the Borrowing Base; minus, in
each case, the applicable FX Reserve Amount. The Available Commitment will
always be calculated in Dollars.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time that is described in the EU Bail-In
Legislation Schedule.
“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.
“BBSY” means, with respect to any LIBOR Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate, or a
comparable or successor rate that is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Sydney,
Australia time) two (2) Business Days prior to the commencement of the related
Interest Period and for a period comparable to the applicable Interest Period of
the requested LIBOR Rate Loan and, if any such rate is less than zero (0), BBSY
will be deemed to be zero (0).
“Benchmark Replacement” means the sum of (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent and
the Borrowers giving due consideration to (i) any selection or recommendation of
a replacement rate or the
    4

--------------------------------------------------------------------------------



mechanism for determining such a rate by the Relevant Governmental Body or (ii)
any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LIBOR for U.S. dollar-denominated syndicated credit
facilities, and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero (0), the
Benchmark Replacement will be deemed to be zero (0) for all purposes of the Loan
Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Reference Rate”, the definition of “Business Day”,
the definition of “Interest Period”, timing and frequency of determining rates
and making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Credit
Agreement and the other Loan Documents).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
    5

--------------------------------------------------------------------------------



(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, that states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means, (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication), and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent by notice to the Borrowers, so long as the
Administrative Agent has not received, by such date, written notice of objection
to such Early Opt-In Election from the Borrowers.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.9 and (b)
ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.9.
“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.
“BKBM” means, with respect to any LIBOR Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Benchmark Rate, or a
comparable or successor rate that is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Auckland, New
Zealand time) two (2) Business Days prior to the commencement of the related
Interest Period and for a period comparable to the applicable Interest Period of
the requested LIBOR Rate Loan and, if any such rate is less than zero (0), BKBM
will be deemed to be zero (0).
    6

--------------------------------------------------------------------------------



“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.
“Borrower Collateral Account” means, for each Borrower that has Investors, the
account listed on Schedule I with respect to such Person, which account shall be
solely used for receipt of proceeds from Capital Calls.
“Borrower Collateral Account Pledge” means each pledge of a Borrower Collateral
Account, in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive security interest and Lien subject only to Permitted Liens in and to a
Borrower Collateral Account, as the same may be amended, supplemented or
modified from time to time.
“Borrower Control Agreement” means each Control Agreement among a Borrower, the
Administrative Agent and the applicable Account Bank, as the same may be
amended, supplemented or modified from time to time.
“Borrower Party” has the meaning provided in Section 11.1(a).
“Borrower Security Agreement” means each Borrower Security Agreement,
substantially in the form of Exhibit C, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority
Lien (subject to Permitted Liens) and security interest in, and pledge of, its
interest in the Collateral, as the same may be amended, supplemented or modified
from time to time.
“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.
“Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unfunded Capital Commitments of the Included
Investors, (b) ninety percent (90%) of the aggregate Unfunded Capital
Commitments of the Specified Investors that have each funded greater than fifty
percent (50%) of their respective Capital Commitments (after giving effect to
any Returned Capital), (c) eighty percent (80%) of the aggregate Unfunded
Capital Commitments of the Specified Investors that have each funded less than
or equal to fifty percent (50%) of their respective Capital Commitments (after
giving effect to any Returned Capital), (d) sixty-five percent (65%) of the
aggregate Unfunded Capital Commitments of the Designated Investors (other than
Pooled Vehicle Investors) and (e) fifty percent (50%) of the aggregate Unfunded
Capital Commitments of the Designated Investors determined by the Administrative
Agent in its sole discretion to be Pooled Vehicle Investors, in each case as
such Unfunded Capital Commitments are first reduced by all applicable
Concentration Limits. For the avoidance of doubt, the Unfunded Capital
Commitments of an Excluded Investor shall be excluded from the Borrowing Base
until such time as such Investor becomes or is restored as a Borrowing Base
Investor.
“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit A.
    7

--------------------------------------------------------------------------------



“Borrowing Base Investors” means, collectively, the Included Investors, the
Specified Investors and the Designated Investors.
“Business Day” means (a) for all purposes other than as set forth in clauses
(b), (c) and (d) below, any day of the year except: a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by
Applicable Law to close; (b) if such day relates to any interest rate settings
as to any LIBOR Rate Loan, any fundings, disbursements, settlements and payments
in respect of any LIBOR Rate Loan, or any other dealings to be carried out
pursuant to this Credit Agreement in respect of any such LIBOR Rate Loan, any
day that is a Business Day described in clause (a) above and that is also a day
for trading by and between banks in Dollar deposits in the London interbank
market; (c) in respect of Loans or payments under this Credit Agreement in Euros
or Sterling, any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros or Sterling, as applicable; and (d) if such day
relates to any dealings in an Alternative Currency other than Euros or Sterling
to be carried out pursuant to this Credit Agreement, any day in which banks are
open for foreign currency exchange business in the principal finance center of
the country of such Alternative Currency.
“Bylaws” means the bylaws of the Initial Borrower, as amended or restated from
to time to time as permitted hereunder.
“Canadian Dollars” and “Cdn$” mean the lawful currency of Canada.
“Capital Call” means a call upon any or all of the Investors for payment of all
or any portion of the Capital Commitments pursuant to and in accordance with, as
applicable, the Constituent Documents of the Borrowers and the Subscription
Agreements of the Investors. “Capital Calls” means, where the context may
require, all Capital Calls, collectively.
“Capital Commitment” means the accepted capital commitment of the Investors to
the applicable Borrower in the amount set forth in the applicable Constituent
Document or the applicable Subscription Agreement. “Capital Commitments” means,
where the context may require, all Capital Commitments of the Investors,
collectively.
“Capital Contribution” means the amount of cash actually contributed by an
Investor to the applicable Borrower with respect to its Capital Commitment as of
the time such determination is made, less amounts refunded to such Investor in
accordance with such Borrower’s Constituent Documents. “Capital Contributions”
means, where the context may require, all Capital Contributions, collectively.
“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.
“Capital Return Certification” means the delivery of an updated Borrowing Base
Certificate which includes, in the spreadsheet calculating the Available
Commitment, an additional column depicting the Returned Capital distributed to
each Investor, along with a
    8

--------------------------------------------------------------------------------



certification by a Responsible Officer of the Borrowers in the form of Exhibit Q
that such amounts have been returned to the Investors and are recallable as
Capital Contributions pursuant to a Capital Call under the Constituent
Documents.
“Capital Return Notice” means the written notice delivered to an Investor by or
on behalf of any Borrower for the purpose of making a return of capital pursuant
to the applicable Borrower’s Constituent Documents, which notice shall be in the
form of Exhibit R. “Capital Return Notices” means, where the context may
require, all Capital Return Notices, collectively.
“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default that would
give rise to an Event of Default pursuant to Section 10.1(a), 10.1(h), 10.1(i),
or 10.1(t) has occurred and is continuing; or (c) a mandatory prepayment has
been triggered pursuant to Section 3.5(b), irrespective of whether such
prepayment has become due and payable under the grace periods afforded in
Section 3.5(b).
“CDOR” means, with respect to any LIBOR Rate Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dollar Offered Rate, or a
comparable or successor rate that is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Toronto, Canada
time) two (2) Business Days prior to the commencement of the related Interest
Period and for a period comparable to the applicable Interest Period of the
requested LIBOR Rate Loan and, if any such rate is less than zero (0), CDOR will
be deemed to be zero (0).
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event that shall exist if (a) except to the extent
the Borrower has provided at least thirty (30) days’ prior written notice and
the Administrative Agent has given its prior written consent in its sole
discretion, Massachusetts Mutual Life Insurance Company fails to Control the
Investment Manager, or (b) any Person or group of Persons (excluding a group of
Persons comprised of Investors) that do not Control any Borrower as of the
Closing Date, or as of the date on which any Borrower becomes party to this
Credit Agreement after the Closing Date, subsequently Controls such Borrower
(and Control in such context with respect to any group of Persons requires a
change of more than fifty percent (50%) of such Persons).
    9

--------------------------------------------------------------------------------



“Closing Date” means the date hereof.
“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.
“Collateral Account” means a Borrower Collateral Account. “Collateral Accounts”
means, where the context requires, all Collateral Accounts, collectively.
“Collateral Account Pledges” means the Borrower Collateral Account Pledge.
“Collateral Documents” has the meaning provided in Section 5.1.
“Commitment” means, for each Lender, the amount set forth on Schedule II on its
respective Assignment and Assumption or Lender Joinder Agreement, as the same
may be reduced from time to time by the Borrowers pursuant to Section 3.6 or by
further assignment by such Lender pursuant to Section 12.11(b).
“Compliance Certificate” has the meaning provided in Section 8.1(b).
“Concentration Limit” means the limits on the aggregate amount of an Unfunded
Capital Commitment set forth below, calculated for each Investor classification
as a percentage of the aggregate Unfunded Capital Commitments of all Borrowing
Base Investors:

Investor ClassificationConcentration LimitSpecified Investors:At any time that
the only Borrowing Base Investors are the three (3) initial Specified
Investors:33.3%At any time there are more than three (3) Borrowing Base
Investors:25%Investors other than Specified Investors:Single Included Investor
that is a Rated InvestorUp to 20%Single Included Investor that is a Non-Rated
InvestorUp to 15%Single Designated Investor (other than Pooled Vehicle
Investors)7.5%Aggregate amount of Designated Investors35%Single Pooled Vehicle
Investor7.5%Aggregate Pooled Vehicle Investors15%



provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor; and provided, further, that if a reduction in the Concentration
Limit with respect to the Specified Investors from thirty-three-and-three-tenths
percent (33.3%) to twenty-five percent (25%) upon the inclusion of additional
Borrowing Base Investors would cause the calculation of the Borrowing Base to be
    10

--------------------------------------------------------------------------------



less than the calculation of the Borrowing Base immediately prior to the
inclusion of such Borrowing Base Investors, then the Administrative Agent will
confer with the Borrowers in good faith to modify the calculation of the
Borrowing Base, in the reasonable discretion of the Administrative Agent, so
that the Borrowing Base is not less than it would have been without such
additional Borrowing Base Investors.
“Confidential Information” means, at any time, all documents, data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers, any Investor, any Investor Sponsor,
any Responsible Party, any Credit Provider or the Investment Manager or any of
their Affiliates (each a “Protected Party”), together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of the Borrowers or any
Protected Party pursuant to this Credit Agreement, any other Loan Document, any
Constituent Document or a Subscription Agreement, orally or in writing to the
Administrative Agent or any Lender (each a “Receiving Party”) or their
respective attorneys, certified public accountants or agents (each a
“Representative”), but shall not include any data or information that: (a) was
or became generally available to the public at or prior to the time such
information is provided to a Receiving Party or Representative; (b) was or
became available to a Receiving Party or its Representatives on a
non-confidential basis from a source not known by the Receiving Party or its
Representatives to be bound by a confidentiality restriction or obligation
arising under law or by contract at or prior to such time; or (c) was otherwise
independently developed by the Administrative Agent or such Lender.
“Constituent Documents” means: (a) for a Borrower, the Management Agreement, the
Bylaws, its Articles of Incorporation, and the Subscription Agreements,
including any Side Letters; and (b) for any other entity, its constituent or
organizational documents and any governmental or other filings related thereto,
including: (i) in the case of any limited partnership, exempted limited
partnership, joint venture, trust or other form of business entity, the limited
partnership agreement, exempted limited partnership agreement, joint venture
agreement, articles of association or other applicable agreement of formation
and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation with the secretary of state or other department in
the state or jurisdiction of its formation; (ii) in the case of any limited
liability company, the memorandum and articles of association, the articles of
formation, limited liability company agreement and/or operating agreement for
such Person; and (iii) in the case of a corporation or an exempted company, the
certificate, memorandum or articles of incorporation or association and the
bylaws for such Person, in each such case as it may be restated, modified,
amended or supplemented from time to time.
“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Rate Loan from one Interest Period to the next
Interest Period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting shares or partnership or other equity interests,
or of the ability to exercise voting power by contract or otherwise.
“Control Agreements” means collectively each Borrower Control Agreement.
    11

--------------------------------------------------------------------------------



“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.
“Conversion Date” means any LIBOR Conversion Date, or Reference Rate Conversion
Date, as applicable.
“Conversion Notice” has the meaning provided in Section 2.3(f).
“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.
“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.
“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section
4.3(a) that expresses as a percentage rate the actual Cost of Funds to such
Lender.
“Credit Agreement” means this Revolving Credit Agreement, of which this Section
1.1 forms a part, as amended, restated, supplemented or otherwise modified from
time to time.
“Credit Facility” means the credit facility provided to the Borrowers by the
Lenders under the terms and conditions of this Credit Agreement and the other
Loan Documents.
“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable.
“Credit Provider” means a Person providing Credit Link Documents, in form and
substance acceptable to the Administrative Agent in its sole discretion, of the
obligations of an Investor to make Capital Contributions and comply with its
Investor Letter.
“Danish Krone” and “Kr.” mean the lawful currency of Denmark.
“Debt Limitations” means the limitations set forth in Section 9.11.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors,
    12

--------------------------------------------------------------------------------



moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default Rate” means on any day the lesser of: (a) the applicable interest rate
provided in Section 2.6(a) in effect on such day plus two percent (2%) and (b)
the Maximum Rate.
“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d), and of
the effective date of such status, above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 12.12(b) and Section 4.8(b)) upon delivery of written notice
of such determination to the Borrowers and each other Lender.
“Designated Investor” means an Investor (a) that has been approved in writing as
a Designated Investor by the Administrative Agent, in its sole discretion, and
(b) in respect of which there has been delivered to the Administrative Agent:
    13

--------------------------------------------------------------------------------



(i)    a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, which shall be in form and
substance reasonably acceptable to the Administrative Agent in its sole
discretion;
(ii)    any Constituent Documents of the applicable Borrower executed and
delivered by such Investor;
(iii)    a true and correct copy of each Side Letter executed by such Investor,
which shall be in form and substance acceptable to the Administrative Agent in
its reasonable discretion;
(iv)    if applicable, the Credit Link Documents of such Investor’s Sponsor,
Credit Provider or Responsible Party, as applicable, executed and delivered by
such Person;
(v)    if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Borrower executed by such Investor was signed by any Borrower or
any Affiliate of any Borrower as an attorney-in-fact on behalf of such Investor,
if reasonably requested by the Administrative Agent, the Administrative Agent
shall have received evidence of such signatory’s authority documentation
reasonably satisfactory to the Administrative Agent;
(vi)    if requested by the Administrative Agent in its sole discretion, if such
Investor is organized under the laws of any jurisdiction other than the United
States of America or any state thereof, a written submission to the jurisdiction
of a United States Federal District Court and a United States state court, and
any appellate court from any thereof, with respect to any litigation arising out
of or in connection with its Subscription Agreement or any Constituent Document
of the applicable Borrower (such submission to be in form and substance
satisfactory to the Administrative Agent in its sole discretion, who may in its
sole discretion require an opinion of counsel that such submission is
enforceable); and
(vii)    if requested by the Administrative Agent in its sole discretion, if
such Investor is a Governmental Authority or an instrumentality of or majority
owned by a Governmental Authority or otherwise entitled to any sovereign or
other immunity in respect of itself, its property or any such litigation in any
jurisdiction, court or venue, a written waiver (in form and substance
satisfactory to the Administrative Agent in its sole discretion) of any such
claim of immunity arising out of or in connection with its Subscription
Agreement or any Constituent Document of the applicable Borrower;
provided that (1) any such Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be a Designated Investor (except solely in
the case of an Exclusion Event described in clauses (n), (o) and (q) of the
definition thereof, in which case only the portion of such Investor’s Unfunded
Capital Commitment that is affected by such Exclusion Event shall be excluded)
until such time as all Exclusion Events in respect of such Investor shall have
been cured and such Investor shall have been restored as a Designated Investor
in the sole discretion of the Administrative Agent; and (2) each restoration
under clause (1) of this proviso
    14

--------------------------------------------------------------------------------



shall be subject to the satisfaction of such initial or ongoing conditions as
may be specified by the Administrative Agent. The Designated Investors as of the
Closing Date are those specified as being Designated Investors on Exhibit A, as
in effect on the Closing Date, and Designated Investors approved by the
Administrative Agent subsequent to the Closing Date will be evidenced by an
updated Exhibit A provided by the Administrative Agent to the Borrowers. For the
avoidance of doubt, (i) no Investor that is an Affiliate of Société Générale
shall be a Designated Investor, (ii) no HNW Investor shall be a Designated
Investor and (iii) unless otherwise agreed by the Administrative Agent in its
sole discretion, no Pooled Vehicle Investor shall be a Designated Investor.
“Distribution” has the meaning provided in Section 9.17.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate as of the applicable valuation date, as provided in this Credit
Agreement (i.e., either the date on which such amount is initially drawn or on
the most recent Revaluation Date, as applicable) for the purchase of Dollars
with such Alternative Currency.
“Dollars” and the sign “$” mean the lawful currency of the United States of
America.
“Early Opt-In Election” means the occurrence of:
(a)the determination by the Administrative Agent or the Borrowers that with
respect to LIBOR, similar U.S. dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 4.9, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and
(b)the joint election by the Administrative Agent and the Borrowers to declare
that an Early Opt-in Election has occurred and the provision by the
Administrative Agent of written notice of such election to the Borrowers and the
Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
    15

--------------------------------------------------------------------------------



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.11(b)(iii)).
“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.
“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged material violation of or liability
under any Environmental Law or relating to any permit issued, or any approval
given, under any such Environmental Law, including, without limitation, any and
all claims by Governmental Authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to human health or
the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any
    16

--------------------------------------------------------------------------------



Environmental Law, the imposition of any Environmental Lien or the failure to
comply in all material respects with any Environmental Requirement.
“Environmental Lien” means a Lien in favor of any Governmental Authority: (a)
under any Environmental Law; or (b) for any liability or damages arising from,
or costs incurred by, any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material.
“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.
“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to the fiduciary
responsibility provisions of Title I of ERISA; (b) any “plan” defined in and
subject to Section 4975 of the Internal Revenue Code; or (c) any entity or
account whose assets include or are deemed to include the Plan Assets of one or
more such employee benefit plans or plans pursuant to the Plan Asset Regulations
or any other relevant legal authority.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euros” and “€” mean the single, lawful currency of the Participating Member
States.
“Event of Default” has the meaning provided in Section 10.1.
“Excluded Investor” means any Investor that is not a Borrowing Base Investor,
including any Investor that is subject to an Exclusion Event that has not been
cured or waived in accordance with the provisions hereof. Any Investor that is
subject to an Exclusion Event may, in the sole discretion of the Administration
Agent, be re-included as a Borrowing Base Investor when the circumstances giving
rise to the applicable Exclusion Event have been cured or waived in accordance
with the provisions hereof. Each HNW Investor shall be an Excluded Investor.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 4.8(b)) or (ii) such Lender changes its Lending
Office, except in each
    17

--------------------------------------------------------------------------------



case to the extent that, pursuant to Section 4.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.1(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Exclusion Event” means, with respect to any Borrowing Base Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such Borrowing
Base Investor) any of the following events shall occur (whatever the reason for
such event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(a)    such Investor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, liquidator or other similar official
of itself or of all or a substantial part of its assets; (ii) file a voluntary
petition as debtor in bankruptcy or admit in writing that it is unable to pay
its debts as they become due; (iii) make a general assignment for the benefit of
creditors; (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or take advantage of any Debtor Relief Laws; (v) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding; or (vi) take personal, partnership, limited liability
company, corporate or trust action, as applicable, for the purpose of effecting
any of the foregoing;
(b)    an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s reorganization or appointing a receiver, custodian, trustee,
intervenor, or liquidator of such Person or of all or substantially all of its
assets and such case or other proceeding shall continue unstayed and in effect
for a period of sixty (60) days, or an order for relief shall be entered in
respect of such Person in a proceeding under the United States Bankruptcy Code;
(c)    a Responsible Officer of the applicable Borrower obtains knowledge that
any final judgment or decree which in the aggregate exceeds twenty percent (20%)
of the net worth of such Investor (measured as of the date of its initial
designation as a Borrowing Base Investor) shall be rendered against such Person,
and (i) any such judgment or decree shall not be discharged, paid, bonded or
vacated within sixty (60) days or (ii) enforcement proceedings shall be
commenced by any creditor on any such judgment or decree and shall not be
stayed;
(d)    such Investor shall (i) disaffirm, repudiate, challenge, or declare
unenforceable its obligation to make contributions pursuant to its Capital
Commitment or a Capital Call or such obligation shall be or become
unenforceable, (ii) otherwise
    18

--------------------------------------------------------------------------------



disaffirm any material provision of its Subscription Agreement, its Side Letter,
the Constituent Documents of any Borrower, its Investor Letter, or any Credit
Link Document that would reasonably be expected to affect its obligation to make
Capital Contributions, or (iii) give any written notice that it will not fund
future contributions pursuant to a Capital Call or comply with the provisions of
its Subscription Agreement, its Side Letter, the Constituent Documents of any
Borrower, its Investor Letter, or any Credit Link Document relating to the
funding of future Capital Contributions;
(e)    such Investor shall fail to make a contribution of capital when initially
due pursuant to a Capital Call, without regard to any applicable notice or cure
period under the applicable Constituent Documents, and such delinquency is not
cured within five (5) Business Days;
(f)    such Investor shall be declared a “Defaulting Investor” under the
Constituent Documents of any Borrower;
(g)    any representation, warranty, certification or statement made by such
Investor under its Subscription Agreement (or related Side Letter), the
applicable Constituent Document, its Investor Letter or any Credit Link Document
or in any certificate, financial statement or other document delivered pursuant
to this Credit Agreement executed by such Person shall prove to be untrue,
inaccurate or misleading in any respect that would reasonably be expected to
affect the obligation of the Investor to contribute capital;
(h)    a Responsible Officer of the applicable Borrower obtains knowledge that
any Investor encumbers its interest in any Borrower;
(i)    a default shall occur in the performance by it of any of the material
covenants or agreements contained in its Subscription Agreement (or related Side
Letter), the applicable Constituent Document, its Investor Letter or any Credit
Link Document (except as otherwise specifically addressed in this definition)
and such default is not cured within five (5) Business Days and such default
would reasonably be expected to materially impair its ability to fulfill its
capital commitment obligations;
(j)    in the case of each Investor that is an Included Investor described in
clause (a)(i) of the first sentence of the definition of “Included Investor” or
that is a Specified Investor that meets the criteria specified in such clause
(a)(i), a Responsible Officer of the applicable Borrower or the Administrative
Agent has knowledge that such Investor has failed to maintain the Applicable
Requirement for such Investor required in the definition of “Applicable
Requirement” in Section 1.1;
(k)    the occurrence of any circumstance or event which, in the sole discretion
of the Administrative Agent, is reasonably expected to have a material and
adverse impact on the ability of such Investor to fulfill its obligations under
its Subscription Agreement, the Constituent Documents of any Borrower, its
Investor Letter or any Credit Link Document to contribute capital upon the
earlier of (i) the knowledge of a
    19

--------------------------------------------------------------------------------



Responsible Officer of the applicable Borrower or (ii) notice from the
Administrative Agent of such circumstance or event;
(l)    to the knowledge of the applicable Borrower, in the case of a Designated
Investor or an Investor that is an Included Investor described in clause (a)(ii)
of the first sentence of the definition of “Included Investor” or is a Specified
Investor that meets the criteria specified in such clause (a)(ii), it shall fail
to maintain a net worth (determined in accordance with GAAP), measured as of the
end of the time period covered in such Person’s most recent financial report, of
at least seventy-five percent (75%) of the net worth of such Investor, measured
as of the date of its initial designation as a Designated Investor or an
Included Investor, as applicable;
(m)    such Investor shall deliver notice of withdrawal or shall withdraw,
retire or resign from the Initial Borrower, or have its shares of capital stock
repurchased by the Initial Borrower;
(n)    such Investor shall Transfer its interests in the Initial Borrower in
violation of this Credit Agreement and be released from its obligation under the
Constituent Documents to make Capital Contributions; provided that, if such
Investor shall Transfer less than all of its interests in the Initial Borrower,
only the Transferred portion shall be excluded from the Borrowing Base; provided
further, that to the extent (i) any or all of an Investor’s interest is
Transferred to a Borrowing Base Investor or (ii) the Administrative Agent
consents to the transferee as a Borrowing Base Investor, the Uncalled Capital
Commitment associated with such Transferred interest shall not be excluded from
the Borrowing Base;
(o)    any Borrower suspends, cancels, reduces, excuses, terminates or abates
the Capital Commitment or any amounts due with respect to a Capital Call for
such Investor; provided, however, that to the extent such suspension,
cancellation, reduction, excuse, termination or abatement relates solely to a
portion of such Investor’s Uncalled Capital Commitment, only such suspended,
cancelled, reduced, excused, terminated or abated portion shall be excluded from
the Borrowing Base;
(p)    the Uncalled Capital Commitment of such Investor ceases to be Collateral
subject to a first priority perfected Lien (subject to Permitted Liens) in favor
of the Administrative Agent;
(q)    in connection with any Borrowing, any Borrower has knowledge that such
Investor has requested to be excused from funding a Capital Call with respect to
the Investment being acquired or otherwise funded with the proceeds of the
related Borrowing; provided that only the portion of such Investor’s Uncalled
Capital Commitment which would otherwise be contributed to fund such Investment
or repay the related Borrowing shall be excluded from the Borrowing Base;
(r)    such Investor becomes a Sanctioned Person, or, to any Borrower’s or
Administrative Agent’s knowledge, such Investor’s funds to be used in connection
with funding Capital Calls are derived from illegal or suspicious activities;
    20

--------------------------------------------------------------------------------



(s)    if such Investor is an Endowment Fund Investor, a breach or written
repudiation by its Sponsor of its keepwell agreement with such Investor;
(t)    if such Investor is an ERISA Investor, any failure by its Sponsor to pay
any contractual or statutory obligations or make any other payment required by
ERISA or the Internal Revenue Code with respect to such ERISA Investor;
(u)    in the case of a Borrowing Base Investor or such Investor’s Credit
Provider, as applicable, which does not have publicly available financial
information, the Administrative Agent is unable (after giving the Borrowers ten
(10) Business Days’ notice thereof) to obtain annual updated financial
information for such Investor or such Investor’s Credit Provider, as applicable,
within one-hundred twenty (120) days following the end of the applicable fiscal
year of such Investor; or
(v)    such Investor enters into a new Side Letter or amends its existing Side
Letter (including any amendment via a ‘most favored nations’ clause) in a manner
that is materially adverse to any Secured Party as determined by the
Administrative Agent in its sole discretion.
“Extension Fee” has the meaning set forth in the Fee Letter.
“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit P to extend the initial or extended Stated Maturity Date for
an additional period of no greater than 364 days.
“Facility Increase” has the meaning provided in Section 2.15(a).
“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.
“Facility Increase Request” means the notice in the form of Exhibit P pursuant
to which the Borrowers request an increase of the Commitments in accordance with
Section 2.15.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into in connection with the
implementation of such Sections.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day that is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of
    21

--------------------------------------------------------------------------------



recognized standing selected by the Administrative Agent and, upon request of
Borrowers, with notice of such quotations to the Borrowers.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.
“Filings” means UCC financing statements, UCC financing statement amendments and
UCC financing statement terminations and the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.
“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such ERISA Investor with the
United States Department of Labor.
“FX Reserve Amount” means, at any time, an amount equal to the sum of the Dollar
Equivalents of the aggregate Principal Obligations denominated in each
Alternative Currency multiplied by the applicable FX Reserve Percentage for such
Alternative Currency.
“FX Reserve Percentage” means, as of any date of determination, a percentage
determined in the reasonable discretion of the Administrative Agent to account
for foreign exchange volatility, in each case using a methodology that is
sufficient to cover the 3-month foreign exchange exposure of the Lenders at such
date of determination at a ninety-five percent (95%) confidence interval as
calculated using Reuters source data (or such other source as may be in effect
from time to time); provided that, if necessary to account for foreign exchange
volatility, any such percentage may be reset for any particular Alternative
Currency in connection with the delivery of any revised Borrowing Base
Certificate hereunder or on any Revaluation Date in the reasonable discretion of
the Administrative Agent or at the reasonable request of the Borrowers, in each
case using such methodology. The Administrative Agent shall promptly report to
the Borrowers the FX Reserve Percentage on each change of the “FX Reserve
Percentage” and from time to time upon request by any Borrower. The initial FX
Reserve Percentages are as follows:
    22

--------------------------------------------------------------------------------




Alternative CurrencyFX Reserve PercentageEuros5%Sterling6%Australian
Dollars7%Canadian Dollars5%Danish Krone7%New Zealand Dollars7%Norwegian
Krone7%Swedish Krona7%Swiss Francs6%Yen6%



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.
“Guaranty Obligations” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such
    23

--------------------------------------------------------------------------------



Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.
“Hazardous Material” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) that are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) that are
deemed to constitute a nuisance or a trespass that pose a health or safety
hazard to Persons or neighboring properties, (f) that consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) that contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“HNW Investor” means each Investor that is (a) a domestic or international
individual investor (including a natural person, family office, family trust (or
other form of estate planning vehicle acceptable to a Borrower as an Investor
and disclosed to the Administrative Agent)) or (b) an entity owned or controlled
or established by a domestic or international individual investor (including a
natural person and individual retirement account of such a natural person,
family
    24

--------------------------------------------------------------------------------



office or family trust (or other form of estate planning vehicle acceptable to a
Borrower as an Investor and disclosed to the Administrative Agent)).
“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of one or more
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but has provided its financial information to the
Administrative Agent, or for which its financial information is publicly
available, and at the request of one or more Borrowers has been approved in
writing as an Included Investor by the Administrative Agent, in its sole
discretion, and (b) in respect of which there has been delivered to the
Administrative Agent:
(i)    a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, which shall be in form and
substance reasonably acceptable to the Administrative Agent in its sole
discretion;
(ii)    any Constituent Documents of the applicable Borrower executed and
delivered by such Investor;
(iii)    a true and correct copy of each Side Letter executed by such Investor,
which shall be in form and substance acceptable to the Administrative Agent in
its reasonable discretion;
(iv)    if applicable, the Credit Link Documents of such Investor’s Sponsor,
Credit Provider or Responsible Party, as applicable, executed and delivered by
such Person;
(v)    if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Borrower executed by such Investor was signed by any Borrower or
any Affiliate of any Borrower, as an attorney-in-fact on behalf of such
Investor, if reasonably requested by the Administrative Agent, the
Administrative Agent shall have received evidence of such signatory’s authority
documentation reasonably satisfactory to the Administrative Agent;
(vi)    if requested by the Administrative Agent in its sole discretion, if such
Investor is organized under the laws of any jurisdiction other than the United
States of America or any state thereof, a written submission to the jurisdiction
of a United States Federal District Court and a United States state court, and
any appellate court from any thereof, with respect to any litigation arising out
of or in connection with its Subscription Agreement or any Constituent Document
of the applicable Borrower (such submission to be in form and substance
satisfactory to the Administrative Agent in its sole discretion, who may in its
sole discretion require an opinion of counsel that such submission is
enforceable); and
(vii)    if requested by the Administrative Agent in its sole discretion, if
such Investor is a Governmental Authority or an instrumentality of or majority
owned by a Governmental Authority or otherwise entitled to any sovereign or
other immunity in
    25

--------------------------------------------------------------------------------



respect of itself, its property or any such litigation in any jurisdiction,
court or venue, a written waiver (in form and substance satisfactory to the
Administrative Agent in its sole discretion) of any such claim of immunity
arising out of or in connection with its Subscription Agreement or any
Constituent Document of the applicable Borrower and an opinion of counsel that
such waiver is enforceable or that such Investor and its property is not
entitled to any such immunity;
provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as an Included Investor in the sole discretion
of the Administrative Agent; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may reasonably be specified by the Administrative Agent. The
Included Investors as of the Closing Date are those specified as being Included
Investors on Exhibit A, as in effect on the Closing Date, and Included Investors
approved by the Administrative Agent or Lenders, as applicable, subsequent to
the Closing Date shall be evidenced by an updated Exhibit A provided by the
Administrative Agent to the Borrowers.
“Increase Effective Date” has the meaning provided in Section 2.15(b).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
    26

--------------------------------------------------------------------------------



(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, and banker’s
acceptances issued for the account of any such Person;
(g)    all obligations of any such Person to repurchase any securities, which
repurchase obligation is related to the issuance thereof;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning provided in Section 12.5(b).
“Initial Borrower” has the meaning provided in the first paragraph hereof.
“Initial Notice Period” has the meaning provided in Section 10.2.
“Initial Payment Date” has the meaning provided in Section 10.2.
“Interest Option” means LIBOR or the Reference Rate.
“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan in respect of which the applicable Borrower has selected a
one- or three-month Interest Period (or such other period as consented to by the
Administrative Agent, in its sole discretion) the last day of the applicable
Interest Period for all interest accruing during such Interest Period; (b) the
date of any prepayment of any Loan made hereunder, as to the amount prepaid; and
(c) the Maturity Date.
“Interest Period” means (a) with respect to any Reference Rate Loan, (i)
initially the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related Reference Rate Conversion Date
pursuant to Section 2.3(f) hereof) and ending on (and including) the last
calendar day of such month and (ii) thereafter, each period commencing on (and
including) the first calendar day of the succeeding calendar month and ending on
(and including) the last calendar day of such month; and (b) with respect to any
LIBOR Loan, the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related LIBOR Conversion Date pursuant
to Section 2.3(f) hereof) and ending on (but excluding) the corresponding date
one-month, three-months or such other period thereafter as consented to by the
Administrative Agent, in its sole discretion, in each case subject in all cases
    27

--------------------------------------------------------------------------------



to confirmation of availability by the applicable Lenders (i.e., a rate for such
Interest Period is available for quotation under LIBOR), as designated by the
applicable Borrower in the applicable Request for Borrowing; provided that:
(i)    any Interest Period with respect to any Loan that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Interest Period
is computed by reference to LIBOR, and such Interest Period would otherwise end
on a day that is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;
(ii)    if interest in respect of such Interest Period is computed by reference
to LIBOR, and such Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and
(iii)    in the case of any Interest Period for any Loans that commences before
the Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) such Maturity Date and the
duration of each Interest Period that commences on or after the Maturity Date
shall be of such duration as shall be selected by the applicable Lender in its
sole discretion.
“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.
“Investment” means “Investment” as that term is defined in the Constituent
Documents of the Borrowers.
“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to the applicable Constituent
Document or its Side Letter, where the Investor is entitled to such exclusion or
excuse under the applicable Constituent Document or its Side Letter as a matter
of right (i.e., not in the Borrower’s discretion).
“Investment Manager” means Barings LLC, a Delaware limited liability company.
“Investor” means any Person that (a) is admitted to any Borrower as a
shareholder or other equity holder in accordance with the Constituent Documents
of such Borrower, and (b) has a Capital Commitment to such Borrower.
“Investor Letter” means a letter in the form of Exhibit K (or as otherwise
agreed to in writing by the Administrative Agent in its sole discretion)
executed by an Investor and delivered to the Administrative Agent.
“Investor Information” has the meaning provided in Section 12.17.


    28

--------------------------------------------------------------------------------



“Judgment Currency” has the meaning provided in Section 12.23.
“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender.
“Lender” means Société Générale, in its capacity as lender, and each other
lender that becomes party to this Credit Agreement in accordance with the terms
hereof; and collectively, the “Lenders”.
“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit O, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).
“Lender Party” has the meaning provided in Section 11.1(a).
“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
“LIBOR” means, for any interest rate calculation with respect to any LIBOR Rate
Loan:
(a)denominated in Dollars, the rate of interest per annum determined by the
Administrative Agent based on the rate for Dollar deposits for delivery on the
first day of the applicable Interest Period for a period approximately equal to
such applicable Interest Period as reported on Reuters Screen LIBOR01 Page (or
any applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period (rounded
upward, if necessary, to the nearest whole 1/100 of 1%);
(b)denominated in a LIBOR Quoted Currency, the rate of interest per annum
determined by the Administrative Agent to equal LIBOR, or a comparable or
successor rate that is approved by the Administrative Agent, for delivery on the
first day of the applicable Interest Period for a period approximately equal to
such applicable Interest Period as reported on the applicable Reuters screen
page for such LIBOR Quoted Currency (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest whole 1/100 of 1%);
(c)denominated in a Non-LIBOR Quoted Currency (other than Australian Dollars,
Canadian Dollars, New Zealand Dollars, Norwegian Krone or Swedish Krona), the
rate of interest per annum determined by the Administrative Agent with respect
to such Non-LIBOR Quoted Currency for delivery on the first day of the
applicable Interest Period for a period approximately equal to such applicable
Interest Period as reported on the applicable Reuters screen page for such
Non-LIBOR Quoted Currency (or any applicable successor page) at approximately
11:00 a.m. in the time of the applicable jurisdiction, two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest whole 1/100 of 1%);
    29

--------------------------------------------------------------------------------



(d)denominated in Australian Dollars, BBSY;
(e)denominated in Canadian Dollars, CDOR;
(f)denominated in New Zealand Dollars, BKBM;
(g)denominated in Norwegian Krone, NIBOR; or
(h)denominated in Swedish Krona, STIBOR.
If, for any reason, such rate does not appear on the applicable Reuters screen
page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent from another recognized source or interbank quotation and,
upon request of the Borrowers, the Administrative Agent shall provide the
Borrowers with notice of such source or quotation. Each calculation by the
Administrative Agent of LIBOR shall be conclusive and binding for all purposes,
absent manifest or demonstrable error. If the calculation of LIBOR results in a
LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero (0) for all
purposes of the Loan Documents.
“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).
“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on LIBOR (or, if applicable pursuant to Section 4.3(a),
the Cost of Funds Rate).
“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities that includes deposits by reference to which Adjusted LIBOR is to
be determined; or (b) any category of extensions of credit or other assets that
include LIBOR Rate Loans or Reference Rate Loans bearing interest based off
LIBOR. LIBOR shall be adjusted automatically on and as of the effective date of
any change in the LIBOR Reserve Requirement. Each determination by the
Administrative Agent of the LIBOR Reserve Requirement shall, in the absence of
manifest or demonstrable error, be conclusive and binding.
“LIBOR Quoted Currency” means each of Euros, Sterling, Swiss Francs and Yen, in
each case as long as there is a published LIBOR rate with respect thereto.
“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.
“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each
    30

--------------------------------------------------------------------------------



Assignment and Assumption, each Lender Joinder Agreement, all Credit Link
Documents, each Investor Letter, each Qualified Borrower Guaranty, the Fee
Letter and such other agreements and documents, and any amendments or
supplements thereto or modifications thereof, executed or delivered pursuant to
the terms of this Credit Agreement or any of the other Loan Documents and any
additional documents delivered in connection with any such amendment, supplement
or modification.
“Loans” means extensions of credit made to the Borrowers by the Lenders pursuant
to Sections 2.5 or 2.9 hereunder.
“Management Agreement” means that certain Investment Advisory Agreement, dated
as of June 24, 2020, between the Initial Borrower and the Investment Manager.
“Margin Stock” has the meaning assigned thereto in Regulation U.
“Material Adverse Effect” means a material adverse effect on: (a) the
operations, business or financial condition of the Borrowers, and their
Subsidiaries taken as a whole; (b) the ability of any Borrower to perform any of
its payment obligations under this Credit Agreement or any of the other Loan
Documents; (c) the validity or enforceability of this Credit Agreement, any of
the other Loan Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole, as applicable; or (d) the ability of
any Borrower to fulfill its material obligations under its Constituent
Documents.
“Material Amendment” has the meaning provided in Section 9.6.
“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence and during the continuance of an Event of Default;
(c) forty-five (45) days prior to the date on which the Borrowers’ ability to
call Capital Commitments for the purpose of repaying the Obligations is
terminated; (d) the date upon which the Borrowers terminate the Commitments
pursuant to Section 3.6 or otherwise; and (e) the date of any unscheduled
termination of the Commitment Period (as defined in the Subscription Agreements
of the Initial Borrower).
“Maximum Commitment” means $160,000,000, as it may be (a) reduced by the
Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.
“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“New Zealand Dollars” and “NZ$” mean the lawful currency of New Zealand.
“NIBOR” means, with respect to any LIBOR Rate Loan denominated in Norwegian
Krone, the rate per annum equal to the Norwegian interbank offered rate, or a
comparable or successor rate that is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as
    31

--------------------------------------------------------------------------------



may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Oslo, Norway time) two (2) Business Days prior to the commencement
of the related Interest Period and for a period comparable to the applicable
Interest Period of the requested LIBOR Rate Loan and, if any such rate is less
than zero (0), NIBOR will be deemed to be zero (0).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
the Required Lenders, all Lenders or all affected Lenders in accordance with the
terms of Section 12.1 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than Dollars or a LIBOR
Quoted Currency.
“Non-Rated Investor” means any Investor that is not a Rated Investor but that
has provided financial information to the Administrative Agent or for which
financial information is publicly available.
“Norwegian Krone” and “Nkr” mean the lawful currency of Norway.
“Notes” means the master promissory notes provided for in Section 3.1, and all
master promissory notes delivered in substitution or exchange therefor, as such
notes may be amended, restated, reissued, extended or modified, and the
Qualified Borrower Promissory Notes; and “Note” means any one of the Notes.
“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders and other Secured Parties, and all
renewals and extensions thereof (including, without limitation, Loans), or any
part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Qualified Borrower Guaranty, and all interest accruing thereon, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several; together with all
indebtedness, obligations and liabilities of the Borrowers to the Lenders and
other Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.
“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.
    32

--------------------------------------------------------------------------------





“Other Claims” has the meaning provided in Section 5.4.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
“Parallel Fund Borrower” means each Borrower identified as a “Parallel Fund
Borrower” on Schedule I, together with any other Parallel Investment Vehicle
that becomes a Borrower under this Credit Agreement pursuant to Section 6.4.
“Parallel Investment Vehicle” means a parallel and or feeder partnership, real
estate tax investment trust, group trust or other investment vehicle created in
accordance with the Constituent Documents of the Borrowers or otherwise
thereunder.
“Participant” has the meaning provided in Section 12.11(d).
“Participant Register” has the meaning specified in Section 12.11(e).
“Participating Member State” means any member state of the European Union that
adopts or has adopted (and has not ceased to adopt) the Euro as its lawful
currency in accordance with legislation of the European Union relating to the
Economic and Monetary Union.
“Patriot Act” has the meaning provided in Section 12.18.
“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor.
“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.
“Permitted Liens” has the meaning provided in Section 9.3.
“Permitted RIC Distributions” means, with respect to each taxable year, any
Distributions determined by a Borrower in good faith to be required to be made
in order to maintain a Borrower’s tax status under Section 852 of the Internal
Revenue Code or to avoid the payment of any tax imposed under Section 852(b)(1),
Section 852(b)(3) or Section 4982 of the Internal Revenue Code, as certified by
such Borrower to the Administrative Agent in a RIC Distribution Notice delivered
to the Administrative Agent at least ten (10) days prior to the applicable
Distribution.
    33

--------------------------------------------------------------------------------



“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, limited liability company, limited
liability partnership, limited partnership, nonprofit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.
“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq, as modified by
Section 3(42) of ERISA.
“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.
“Pooled Vehicle Investor” means a Designated Investor that is an investment
vehicle consisting of multiple HNW Investors as determined by the Administrative
Agent in its sole discretion.
“Potential Default” means any condition, act or event that, with the giving of
notice or lapse of time or both, would become an Event of Default.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Principal Obligations” means the aggregate outstanding principal amount of the
Loans.
“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Dollar Equivalent of
the Principal Obligations (or, if no Principal Obligations are outstanding, the
Obligations) owed to such Lender; and (ii) the denominator of which is the
Dollar Equivalent of the aggregate Principal Obligations (or if no Principal
Obligations are outstanding, the Obligations) owed to all of the Lenders.
“Proceedings” has the meaning provided in Section 7.9.
“Proposed Amendment” has the meaning provided in Section 9.6.
“Qualified Borrower” has the meaning provided in Section 6.3.
“Qualified Borrower Guaranty” and “Qualified Borrower Guaranties” have the
meanings provided in Section 6.3.
    34

--------------------------------------------------------------------------------





“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3.
“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating. For any
Investor that is an unrated subsidiary of a rated parent, acceptable Credit Link
Documents from the rated parent entity shall be required in order to apply the
Ratings of the parent.
“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reference Rate” means the greatest of: (a) the Prime Rate plus the Applicable
Margin and (b) the Federal Funds Rate plus fifty basis points (0.50%) plus the
Applicable Margin. Each change in the Reference Rate shall become effective
without prior notice to any Borrower automatically as of the opening of business
on the day of such change in the Reference Rate. Reference Rate Loans will only
be available in Dollars.
“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).
“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.
“Register” has the meaning provided in Section 12.11(c).
“Regulation D,” “Regulation T,” “Regulation U,” “Regulation W” and “Regulation
X” means Regulation D, T, U, W or X, as the case may be, of the Board of
Governors of the Federal Reserve System, from time to time in effect, and shall
include any successor or other regulation relating to reserve requirements or
margin requirements, as the case may be, applicable to member banks of the
Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.
    35

--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.
“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).
“Request for Borrowing” has the meaning provided in Section 2.3(a).
“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%). The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.
“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days, to the extent such funds are available in the Collateral
Accounts; and (ii) otherwise, to the extent that it is necessary for the
Borrowers to issue a Capital Call to fund such required payment, within ten (10)
Business Days after the Administrative Agent’s demand (but, in any event, the
applicable Borrower or Borrowers shall make such payment promptly after the
related Capital Contributions are received).
“Resignation Effective Date” has the meaning provided in Section 11.9(a).
“Responsible Officer” means: (a) in the case of a corporation, its president or
any vice president or any other officer or the equivalent thereof (other than a
secretary or assistant secretary), and, in any case where two Responsible
Officers are acting on behalf of such corporation, the second such Responsible
Officer may be a secretary or assistant secretary or the equivalent thereof; (b)
in the case of a limited partnership or an exempted limited partnership, an
officer of such limited partnership or its general partner or an officer of an
entity that has authority to act on behalf of such general partner, acting on
behalf of the general partner in its capacity as general partner of such limited
partnership; and (c) in the case of a limited liability company, an officer of
such limited liability company or, if there is no officer, a manager, director
or managing member, or the individual acting on behalf of such manager or
managing member, in its capacity as manager or managing member of such limited
liability company, or in each case such other authorized officer or signatory
who has the power to bind such corporation, limited partnership, limited
liability company or any other Person who has provided documentation evidencing
such authority. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.
“Returned Capital” means, for any Investor, at any time, any amounts distributed
to such Investor that are subject to recall as a Capital Contribution pursuant
to the Constituent
    36

--------------------------------------------------------------------------------



Documents of the applicable Borrower. Any amount of Returned Capital distributed
to an Investor shall appear on a Capital Return Notice, duly completed and
executed by a Borrower, in the form of Exhibit R.
“Revaluation Date” means each of the following: (a) each date of delivery by the
Borrowers of a Request for Borrowing; (b) each date on which the Borrowing Base
must otherwise be calculated pursuant to the terms of this Credit Agreement; and
(c) any other time requested by the Administrative Agent or the Borrowers in
their sole discretion.
“RIC” means a Person qualifying for treatment as a “registered investment
company” under the Internal Revenue Code.
“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to a Borrower and certifying that
such Borrower remains a “regulated investment company” under Subchapter M of the
Internal Revenue Code.
“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.
“Rollover Notice” has the meaning provided in Section 2.3(e).
“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.
“Sanctioned Country” means any country or territory that is, or whose government
is, the subject of any Sanctions.
“Sanctioned Person” means any Person that is a designated target of any
Sanctions or otherwise a subject of any Sanctions, including as a result of
being (a) owned or controlled directly or indirectly by any Persons (or Person)
that are designated targets of any Sanctions, or (b) organized or operating
under the laws of, or a citizen or resident of, any country that is subject to
any Sanctions.
“Sanctions” means any economic or financial sanctions or trade embargoes (or
similar measures) imposed, administered or enforced from time to time by (a) the
United States of America (including OFAC or the U.S. Department of State), (b)
the United Nations Security Council, (c) the European Union or any member state
thereof, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
governmental authorities with jurisdiction over any Borrower or its
Subsidiaries.
“Secured Parties” means the Administrative Agent, the Lenders and each
Indemnitee.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“Security Agreements” means, collectively, each Borrower Security Agreement.
    37

--------------------------------------------------------------------------------



“Side Letter” means any side letter executed by an Investor with any Borrower or
the Investment Manager with respect to such Investor’s rights and/or obligations
under its Subscription Agreement, its Investor Letter or any Constituent
Documents of the applicable Borrower.
“Société Générale” has the meaning provided in the first paragraph hereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Borrower, as of any date of determination,
that as of such date:
(a)    the fair value of the assets of such Borrower and its aggregate Uncalled
Capital Commitments are greater than the total amount of liabilities, including
contingent liabilities, of such Borrower;
(b)    the fair value of the assets of such Borrower and its aggregate Uncalled
Capital Commitments are not less than the amount that will be required to pay
the probable liability of such Borrower on its debts as they become absolute and
matured;
(c)    such Borrower does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and
(d)    such Borrower is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which its assets and its
aggregate Uncalled Capital Commitments, would constitute unreasonably small
capital.
For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably expected to
become an actual or matured liability and are determined as contingent
liabilities in accordance with applicable federal and state laws governing
determinations of insolvency.
“Specified Investor” means each Investor that (a) meets the requirements and
limitations for being an Included Investor (including the proviso in the final
paragraph in the definition thereof), (b) has executed and delivered an Investor
Letter, and (c) is either (i) specified as being a Specified Investor on Exhibit
A, as in effect on the Closing Date, or (ii) approved in writing by the
Administrative Agent in its sole discretion subsequent to the Closing Date and
evidenced by an updated Exhibit A provided by the Administrative Agent to the
Borrowers.
“Sponsor” means, (a) for any ERISA Investor other than an individual retirement
account, a sponsor as that term is understood under ERISA, specifically, the
entity that established the plan and is responsible for the maintenance of the
plan and, in the case of a plan that has a sponsor and participating employers,
the entity that has the ability to amend or
    38

--------------------------------------------------------------------------------



terminate the plan, and in the case of an ERISA Investor that is an individual
retirement account or individual retirement annuity, the owner of such account
or annuity for whose benefit the account or annuity has been established, and
(b) for any Endowment Fund Investor, the state chartered, “not-for-profit”
university or college that has established such fund for its exclusive use and
benefit. As used herein, the term “not-for-profit” means an entity formed not
for pecuniary profit or financial gain and for which no part of its assets,
income or profit is distributable to, or inures to the benefit of, its members,
directors or officers.
“Spot Rate” means, at any date of determination thereof, the rate determined by
the Administrative Agent to be the rate quoted by the Administrative Agent as
its spot rate for the purchase of such currency with another currency through
its principal foreign exchange trading office at the time and date of
determination.
“Stated Maturity Date” means September 21, 2022, subject to the Borrowers’
extension of such date under Section 2.14.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STIBOR” means, with respect to any LIBOR Rate Loan denominated in Swedish
Krona, the rate per annum equal to the Stockholm interbank offered rate, or a
comparable or successor rate that is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) two (2) Business Days prior to the commencement of the related
Interest Period and for a period comparable to the applicable Interest Period of
the requested LIBOR Rate Loan and, if any such rate is less than zero (0),
STIBOR will be deemed to be zero (0).
“Subscription Agreement” means a Subscription Agreement and any related
supplement thereto executed by an Investor in connection with the subscription
for common stock in any Borrower, as amended, restated, supplemented or
otherwise modified from time to time; “Subscription Agreements” means, where the
context may require, all Subscription Agreements, collectively.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.
“Swedish Krona” and “Skr” mean the lawful currency of Sweden.
“Swiss Francs” and “₣” mean the lawful currency of Switzerland.
    39

--------------------------------------------------------------------------------



“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose. “Transferred” has the correlative meaning.
“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Uncalled Capital Commitment” means, with respect to any Investor at any time,
such Investor’s uncalled Capital Commitment, including, for the avoidance of
doubt, its “Remaining Commitment” as defined in the applicable Constituent
Documents of the applicable Borrowers.
“Unfunded Capital Commitment” means, with respect to any Investor at any time,
such Investor’s Uncalled Capital Commitment minus any portion of such Investor’s
Uncalled Capital Commitment that is subject to a Pending Capital Call.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(f).
“Withholding Agent” means any Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
    40

--------------------------------------------------------------------------------





“Yen” and “¥” mean the lawful currency of Japan.
1.2.    Other Definitional Provisions. With reference to this Credit Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(1)all terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document;
(2)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;
(3)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;
(4)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(5)the word “will” shall be construed to have the same meaning and effect as the
word “shall”;
(6)any reference herein to any Person shall be construed to include such
Person’s successors and assigns;
(7)the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Credit Agreement in its entirety and not to
any particular provision hereof;
(8)all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Credit Agreement;
(9)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;
(10)the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;
(11)in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”;
(12)references herein to any Borrower’s knowledge or the knowledge of a
Responsible Officer of any Borrower shall mean the actual knowledge of such
Person (including upon notification by the Administrative Agent) following
reasonable inquiry or investigation under the circumstances; and
    41

--------------------------------------------------------------------------------



(13)section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.
1.3.    Accounting Terms. All accounting terms not specifically or completely
defined herein or in any other Loan Document shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.
1.4.    UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.
1.5.    References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
1.6.    Time Conventions. Unless otherwise specified, all references herein to
times of day shall be references to times of day in New York, New York. The due
date for any payment hereunder that would be due on a day that is not a Business
Day shall be extended to the next succeeding Business Day.
1.7.    Exchange Rates; Currency Equivalents. The Administrative Agent shall
determine the Spot Rates as of each applicable date required to be used for
calculating Dollar Equivalent amounts of Principal Obligations denominated in
Alternative Currencies. In the case of a Spot Rate with respect to any
Alternative Currency required to be calculated as of a Revaluation Date, such
Spot Rate shall become effective as of such Revaluation Date and shall be the
Spot Rate employed with respect to such Alternative Currency in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrowers
hereunder or calculating financial covenants hereunder, and except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
reasonably determined by the Administrative Agent based on the Spot Rate for
such Alternative Currency as of the last Revaluation Date.
1.8.    Interest Rates. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of
    42

--------------------------------------------------------------------------------



“LIBOR” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including whether the composition or characteristics
of any such alternative, successor or replacement reference rate, as it may or
may not be adjusted pursuant to Section 4.9, will be similar to, or produce the
same value or economic equivalence of, LIBOR or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
Section 2.REVOLVING CREDIT LOANS
2.1.    The Commitment.
(a)    Committed Amount. Subject to the terms and conditions herein set forth,
each Lender agrees, during the Availability Period to extend to the Borrowers a
revolving line of credit in Dollars or in an Alternative Currency.
(b)    Limitation on Borrowings and Re-borrowings. Except as provided in Section
2.1(c) below, no Lender shall be required to advance any Borrowing, Rollover, or
Conversion hereunder if:
(i)    after giving effect to such Borrowing, Rollover or Conversion: (A) the
Dollar Equivalent of the Principal Obligations would exceed the Available
Commitment; (B) the Dollar Equivalent of the Principal Obligations owed to any
Lender would exceed the Commitment of such Lender; or (C) the Dollar Equivalent
of the Principal Obligations of Loans in Alternative Currencies would exceed the
Alternative Currency Sublimit; or
(ii)    the conditions precedent for such Borrowing in Section 6.2 have not been
satisfied.
(c)    Exceptions to Limitations. Conversions to Reference Rate Loans shall be
permitted in the case of Section 2.1(b) above, in each case, unless the
Administrative Agent has otherwise accelerated the Obligations or exercised
other rights that terminate the Commitments under Section 10.2.
2.2.    Revolving Credit Commitment. Subject to the terms and conditions herein
set forth, each Lender severally agrees, on any Business Day during the
Availability Period, to make Loans to the Borrowers at any time and from time to
time in an aggregate principal amount up to the Dollar Equivalent of such
Lender’s Commitment at any such time. Subject to the limitations and conditions
set forth in Sections 2.1(b) and 6 and the other terms and conditions hereof,
the Borrowers may borrow, repay without penalty or premium, and re-borrow
hereunder, during the Availability Period.
2.3.    Manner of Borrowing.
(a)    Request for Borrowing. The applicable Borrower shall give the
Administrative Agent notice by telephone, facsimile or electronic mail of the
date of each requested Borrowing hereunder, which notice if by telephone shall
be confirmed in writing (a “Request for Borrowing”), in the form of Exhibit E,
and which notice shall be irrevocable and
    43

--------------------------------------------------------------------------------



effective upon receipt by the Administrative Agent. Each Request for Borrowing:
(i) shall be furnished to the Administrative Agent no later than 11:00 a.m. (x)
at least one (1) Business Day prior to the requested date of Borrowing in the
case of a Reference Rate Loan, (y) at least three (3) Business Days prior to the
requested date of Borrowing in the case of a LIBOR Rate Loan in Dollars, and (z)
at least four (4) Business Days prior to the requested date of Borrowing in the
case of a LIBOR Rate Loan in an Alternative Currency; and (ii) must specify: (A)
the amount of such Borrowing; (B) the Interest Option, if such Loan is to be
funded in Dollars; (C) the Interest Period therefor, if applicable; (D) the
currency of such Borrowing; and (E) the date of such Borrowing, which shall be a
Business Day. Any Request for Borrowing received by the Administrative Agent
after 11:00 a.m. shall be deemed to have been given by the Borrowers on the next
succeeding Business Day. Each Request for Borrowing submitted by a Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 6.1 and 6.2 and, to the extent applicable, Section 6.3
and/or 6.4, have been satisfied on and as of the date of the applicable
Borrowing. No Request for Borrowing shall be valid hereunder for any purpose
unless it shall have been accompanied or preceded by the information and other
documents required to be delivered in accordance with this Section.
(b)    Further Information. Each Request for Borrowing shall be accompanied or
preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2.
(c)    Request for Borrowing Irrevocable. Each Request for Borrowing completed
and signed by a Borrower in accordance with Section 2.3(a) shall be irrevocable
and binding on the Borrowers, and in the case of any Borrowing that the related
Request for Borrowing specifies is to be comprised of a LIBOR Rate Loan, the
Borrowers shall indemnify each Lender against any cost, loss or expense incurred
by such Lender, either directly or indirectly, as a result of any failure by the
Borrowers to fulfill on or before the date specified in such Request for
Borrowing the applicable conditions set forth in Section 6.2, either directly or
indirectly including any cost, loss or expense incurred by the Administrative
Agent or such Lender by reason of the liquidation or reemployment of funds
acquired by such Lender in order to fund such requested Borrowing except to the
extent such cost, loss or expense is due to the gross negligence or willful
misconduct of such Person. A certificate of such Lender setting forth the amount
of any such cost, loss or expense, and the basis for the determination thereof
and the calculation thereof, shall be delivered to the Borrowers and shall, in
the absence of a manifest or demonstrable error, be conclusive and binding.
(d)    Lender Funding Shall be Proportional. Each Lender shall make each
requested Loan in the applicable currency in accordance with its Pro Rata Share
thereof.
(e)    Rollovers. No later than 11:00 a.m. at least (i) three (3) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan in
Dollars, or (ii) four (4) Business Days prior to the termination of each
Interest Period related to a LIBOR Rate Loan in an Alternative Currency, the
Borrowers shall give the Administrative Agent written notice at the Agency
Services Address (which notice may be via fax or electronic mail) in the form of
Exhibit G (the “Rollover Notice”) whether it desires to renew such LIBOR Rate
Loan. The Rollover Notice shall also specify the length of the Interest Period
selected by the Borrowers
    44

--------------------------------------------------------------------------------



with respect to such Rollover. Each Rollover Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. If the
Borrowers fail to timely give the Administrative Agent the Rollover Notice with
respect to any LIBOR Rate Loan, the Borrowers shall be deemed to have elected
the Reference Rate as the Interest Option with respect to such Loan.
(f)    Conversions. The Borrowers shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and (ii) any LIBOR
Rate Loan in Dollars on any Business Day (a “Reference Rate Conversion Date”) to
convert such LIBOR Rate Loan to a Reference Rate Loan, provided that the
Borrowers shall, on such LIBOR Conversion Date or Reference Rate Conversion
Date, make the payments required by Section 4.5, if any, in either case, by
giving the Administrative Agent written notice at the Agency Services Address in
the form of Exhibit G (a “Conversion Notice”) of such selection no later than
11:00 a.m. at least either (x) three (3) Business Days prior to such LIBOR
Conversion Date or (y) one (1) Business Day prior to such Reference Rate
Conversion Date, as applicable. Each Conversion Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. A request of
the Borrowers for a Conversion of a Reference Rate Loan to a LIBOR Rate Loan is
subject to the condition that no Event of Default or Potential Default exists at
the time of such request or after giving effect to such Conversion.
(g)    Tranches. Notwithstanding anything to the contrary contained herein, no
more than fifteen (15) LIBOR Rate Loans may be outstanding hereunder at any one
time during the Availability Period.
(h)    Administrative Agent Notification of the Lenders. The Administrative
Agent shall promptly notify each Lender of the receipt of a Request for
Borrowing, a Conversion Notice or a Rollover Notice, the amount of the Borrowing
and the amount and currencies of such Lender’s Pro Rata Share of the applicable
Loans, the date the Borrowing is to be made, the Interest Option selected, the
Interest Period selected, if applicable, and the applicable rate of interest.
2.4.    Minimum Loan Amounts. Each LIBOR Rate Loan in Dollars shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000 and each Reference Rate Loan shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $500,000 for each Lender;
provided that a Loan may be in an aggregate amount that is equal to the entire
unused balance of the Available Commitment. Any LIBOR Rate Loan in an
Alternative Currency shall satisfy the above minimum thresholds for LIBOR Rate
Loans on a Dollar Equivalent basis.
2.5.    Funding.
(a)    Funding of Borrowings. Subject to the fulfillment of all applicable
conditions set forth herein, each Lender shall make the proceeds of its Pro Rata
Share of each Borrowing available to the Administrative Agent no later than
11:00 a.m. on the date specified in the Request for Borrowing as the borrowing
date, in immediately available funds in the applicable currency, and, upon
fulfillment of all applicable conditions set forth herein, the
    45

--------------------------------------------------------------------------------



Administrative Agent shall deposit such proceeds in immediately available funds
in the applicable Borrower’s account maintained with the Administrative Agent
not later than 1:00 p.m. on the borrowing date or, if requested by the Borrowers
in the Request for Borrowing, shall wire-transfer such funds as requested on or
before such time. If a Lender fails to make its Pro Rata Share of any requested
Borrowing available to the Administrative Agent on the applicable borrowing
date, then the Administrative Agent may recover the applicable amount on demand
from such Lender, together with interest at the Federal Funds Rate for the
period commencing on the date the amount was made available to the Borrowers by
the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Lender; provided that the
Administrative Agent shall have no obligation to advance any portion of a
requested Borrowing that a Lender fails to make available to the Administrative
Agent.
(b)    Obligations of Lender Several. The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. The failure of any Lender to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder shall not relieve any other Lender of its obligation to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder. Each Lender hereunder shall be liable to the Borrowers only for the
amount of its respective Commitment.
2.6.    Interest.
(a)    Interest Rate. Each Loan funded by the Lenders shall accrue interest at a
rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted LIBOR
for the applicable Interest Period; and (ii) with respect to Reference Rate
Loans, the Reference Rate in effect from day to day. At any time, each Loan
shall have only one Interest Period and one Interest Option. Notwithstanding
anything to the contrary contained herein, in no event shall the interest rate
hereunder exceed the Maximum Rate.
(b)    Change in Rate; Past Due Amounts; Calculations of Interest. Each change
in the rate of interest for any Borrowing consisting of Reference Rate Loans
shall become effective, without prior notice to the Borrowers, automatically as
of the opening of business of the Administrative Agent on the date of said
change. Interest on the unpaid principal balance of (i) each LIBOR Rate Loan
(other than any LIBOR Rate Loan in an Alternative Currency that uses a 365
day-count convention) shall be calculated on the basis of the actual days
elapsed in a year consisting of 360 days and (ii) each Reference Rate Loan and
each LIBOR Rate Loan in an Alternative Currency that uses a 365 day-count
convention shall be calculated on the basis of the actual days elapsed in a year
consisting of 365 or 366 days, as the case may be.
(c)    Default Rate. If an Event of Default has occurred and is continuing, then
(in lieu of the interest rate provided in Section 2.6(a) above) all overdue
Obligations shall bear interest, after as well as before judgment, at the
Default Rate.
    46

--------------------------------------------------------------------------------



2.7.    Determination of Rate. The Administrative Agent shall determine each
interest rate applicable to the LIBOR Rate Loans and Reference Rate Loans
hereunder. The Administrative Agent shall, upon request, give notice to the
Borrowers and to the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive and binding in the absence of manifest
or demonstrable error.
2.8.    [Reserved].
2.9.    Qualified Borrowers. In consideration of the Lenders’ agreement to
advance funds to a Qualified Borrower that has joined the Credit Facility in
accordance with Section 6.3 and to accept the Qualified Borrower Guaranties in
support thereof, the Borrowers hereby authorize, empower, and direct the
Administrative Agent, for the benefit of the Secured Parties, within the limits
of the Available Commitment, to disburse directly to the Lenders, with notice to
the Borrowers, in immediately available funds, an amount equal to the amount due
and owing under any Qualified Borrower Promissory Note or any Qualified Borrower
Guaranty, together with all interest, costs and expenses and fees due to the
Lenders pursuant thereto, as a Borrowing hereunder, in the event the
Administrative Agent shall have not received payment of such Obligations when
due. The Administrative Agent shall notify the Borrowers of any disbursement
made to the Lenders pursuant to the terms hereof; provided that the failure to
give such notice shall not affect the validity of the disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
disbursement made by the Administrative Agent to the Lenders shall be deemed to
be a Reference Rate Loan pursuant to Section 2.3 in the amount so paid, and the
Borrowers shall be deemed to have given to the Administrative Agent in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
may conclusively rely on the Lenders as to the amount of any such Obligations
due to the Lenders, absent manifest error.
2.10.    Use of Proceeds and Borrower Guaranties.
(a)    The proceeds of the Loans shall be used solely for purposes expressly
permitted under the Constituent Documents of each Borrower. Neither the Lenders
nor the Administrative Agent shall have any liability, obligation, or
responsibility whatsoever with respect to the Borrowers’ use of the proceeds of
the Loans, or execution and delivery of the Borrower Guaranties, and neither the
Lenders nor the Administrative Agent shall be obligated to determine whether or
not the Borrowers’ use of the proceeds of the Loans are for purposes permitted
under the Constituent Documents of any Borrower. Nothing, including, without
limitation, any Borrowing, any Rollover or acceptance of any Qualified Borrower
Guaranty or other document or instrument, shall be construed as a representation
or warranty, express or implied, to any party by the Lenders or the
Administrative Agent as to whether any investment by the Borrowers is permitted
by the terms of the Constituent Documents of any Borrower.
(b)    Each Borrower agrees to respond promptly to any reasonable requests for
information related to its use of Loan proceeds to the extent required by any
Lender in connection with such Lender’s determination of its compliance with
Section 23A of the Federal Reserve Act (12 U.S.C. § 371c) and Regulation W;
provided that no Borrower will be required to disclose any information regarding
its Investors or request its Investors to provide any
    47

--------------------------------------------------------------------------------



information in connection with this Section 2.10(b), nor shall any Borrower be
required to furnish information in violation of any confidentiality agreement
with a third party. To the Borrowers’ actual knowledge, no Borrower shall use
the proceeds of any Borrowing to acquire any asset or security from, or purchase
any equity interest in, any affiliate (as defined in Regulation W) of a Lender
or invest in any fund advised by any Lender or any of its affiliates, without
the prior written consent of such Lender, in its sole discretion.
2.11.    Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the Fee Letter. The Borrowers shall
pay to the Administrative Agent such other fees as are payable in the amount and
on the date agreed to between the Borrowers and the Administrative Agent in the
Fee Letter.
2.12.    Unused Commitment Fee. In addition to the payments provided for in
Section 3, the Borrowers shall pay or cause to be paid the unused commitment
fees to the Administrative Agent, for the benefit of the Lenders, in amounts and
on the dates set forth in the Fee Letter.
2.13.    [Reserved].
2.14.    Extension of Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for up to one (1) additional term
not longer than 364 days, subject to satisfaction of the following conditions
precedent:
(a)    each of the extending Lenders and the Administrative Agent consent to the
extension in their sole discretion (which decision shall be communicated
promptly to the Borrowers);
(b)    the Borrowers shall have paid the Extension Fee to the Administrative
Agent for the benefit of the extending Lenders consenting to such extension as
set forth in the Fee Letter, payable to each such Lender ratably based on its
share of the Commitments subject to extension;
(c)    no Potential Default or Event of Default shall have occurred and be
continuing on the date on which notice is given in accordance with the following
clause (d) or on the initial Stated Maturity Date; and
(d)    the Borrowers shall have delivered an Extension Request with respect to
the Stated Maturity Date to the Administrative Agent not more than one hundred
twenty (120) days or less than forty-five (45) days (or such shorter period as
the Administrative Agent may agree in its sole discretion) prior to the Stated
Maturity Date then in effect (which shall be promptly forwarded by the
Administrative Agent to each Lender).
2.15.    Increase in the Maximum Commitment.
(a)    Request for Increase. Provided there exists no Event of Default or
Potential Default, and subject to compliance with the terms of this Section
2.15, with the written
    48

--------------------------------------------------------------------------------



consent of the Administrative Agent, such consent to be given in its sole and
absolute discretion, the Borrowers may increase the Maximum Commitment to an
agreed upon amount. Such increase may be done in one or more requested increases
each in a minimum amount of $10,000,000 and in $5,000,000 increments thereof, or
such lesser amount to be determined by the Administrative Agent (each such
increase, shall be referred to herein as a “Facility Increase”); provided that
no more than two increases to the Maximum Commitment may be requested in any
calendar year.
(b)    Effective Date. The Administrative Agent shall determine the effective
date of any Facility Increase (the “Increase Effective Date”), which (unless
otherwise agreed in writing by the Administrative Agent) shall be no less than
ten (10) Business Days after receipt of a Facility Increase Request and shall
notify the Borrowers and the Lenders of the Increase Effective Date.
(c)    Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:
(i)    The Borrowers shall deliver to Administrative Agent a Facility Increase
Request and resolutions adopted by the Borrowers approving or consenting to such
increase, certified by a Responsible Officer of the Borrowers that such
resolutions are true and correct copies thereof and are in full force and
effect;
(ii)    No Potential Default or Event of Default shall have occurred and be
continuing as of the date of delivery of the applicable Facility Increase
Request or as of the proposed Increase Effective Date;
(iii)    On or prior to the Increase Effective Date, the Borrowers shall have
paid to the Administrative Agent the Facility Increase Fee;
(iv)    If applicable, the Borrowers shall execute replacement Notes payable to
the Administrative Agent reflecting the Facility Increase; and
(v)    On the Increase Effective Date, (x) an existing Lender or Lenders shall
increase its Commitment to support any Facility Increase, in its sole
discretion, and/or (y) an additional Lender or Lenders shall have joined the
Credit Facility in accordance with Section 12.11(g) and, after giving effect
thereto, the aggregate Commitments of such increasing and additional Lenders
shall be at least equal to the amount of such Facility Increase.
For the avoidance of doubt, any Facility Increase shall be on the same terms as
contained herein with respect to the Credit Facility. No Lender shall be
required to commit, nor shall any Lender have any preemptive right, to provide
any portion of any Facility Increase.
(d)    Reallocation Following Facility Increase. On any Increase Effective Date
with respect to any Facility Increase (whether pursuant to a new Lender joining
the Credit Facility or an existing Lender increasing its Commitment), the
Administrative Agent shall
    49

--------------------------------------------------------------------------------



reallocate the outstanding Loans hereunder (including any Loans made by any new
or increasing Lender pursuant to this Section 2.15) such that, after giving
effect thereto, the ratio of each Lender’s (including each new or increasing
Lender’s) share of outstanding Loans to its share of Commitments is the same as
that of each other Lender. For the avoidance of doubt, such reallocation may
require the reallocation of Loans from an existing Lender to a new or increasing
Lender. In connection with any such reallocation of the outstanding Loans, the
(i) Administrative Agent shall give advance notice sufficient to comply with the
applicable timing period in Section 2.3 to each Lender that is required to fund
any amount or receive any partial repayment in connection therewith and
(ii) applicable Lender or Lenders shall fund such amounts up to their respective
shares of the Loans being reallocated and the Administrative Agent shall remit
to any applicable Lenders its applicable portion of such funded amount if
necessary to give effect to the reallocation of such Loans. In connection with
such repayment made with respect to such reallocation (to the extent such
repayment is required), the Borrowers shall pay (i) all interest due on the
amount repaid to the date of repayment on the immediately following Interest
Payment Date and (ii) any amounts due pursuant to Section 4.5 as a result of
such reallocation occurring on any date other than an Interest Payment Date.
Section 3.PAYMENT OF OBLIGATIONS
3.1.    Revolving Credit Notes. Lenders may request that the Loans be evidenced
by a promissory note. In such event, each Borrower shall execute and deliver a
Note or Notes in the form of Exhibit B (with blanks appropriately completed in
conformity herewith), in favor of the applicable Lender. Each Borrower agrees,
from time to time, upon the request of the Administrative Agent or any Lender,
to reissue a new Note, in accordance with the terms and in the form heretofore
provided, to the Administrative Agent or such Lender, in renewal of and
substitution for the Note previously issued by such Borrower to the
Administrative Agent or such Lender, and such previously issued Note shall be
returned to such Borrower marked “replaced”.
3.2.    Payment of Obligations. The Principal Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.
All Loans shall be repaid in the currency in which they were borrowed.
3.3.    Payment of Interest.
(a)    Interest. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with the terms of this Credit Agreement and the
other Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of Section
2.6, notwithstanding whether the Borrowers received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the Borrowers
in accordance with the related Request for Borrowing, then such Borrowing shall
be considered made at the time of the transmission of the wire, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by the Administrative Agent in the Administrative Agent’s
account
    50

--------------------------------------------------------------------------------



described in Section 3.4, or any other account of the Administrative Agent that
the Administrative Agent designates in writing to the Borrowers. Interest shall
be payable in the currency of the related Loan.
(b)    Interest Payment Dates. Accrued and unpaid interest on the Obligations
shall be due and payable in arrears (i) on each Interest Payment Date and (ii)
upon the occurrence and during the continuance of an Event of Default, at any
time upon demand by the Administrative Agent. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
3.4.    Payments on the Obligations.
(a)    Borrower Payments. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower to or for the account of
the Lenders, or any of them, shall be made without condition or deduction or
counterclaim, set-off, defense or recoupment by the Borrowers for receipt by the
Administrative Agent before 1:00 p.m. in federal or other immediately available
funds to the Administrative Agent at an account designated by the Administrative
Agent in writing to the Borrowers. Funds received after 1:00 p.m. shall be
treated for all purposes as having been received by the Administrative Agent on
the first Business Day next following receipt of such funds. All payments shall
be made in the currency of the related Borrowing.
(b)    Lender Payments. Except as provided in Section 12.12, each Lender shall
be entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of the Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments, and the Administrative Agent shall indemnify, and
each Lender shall hold harmless, the Borrowers from any claims asserted by any
Lender in connection with the Administrative Agent’s duty to distribute and
apportion such payments to the Lenders in accordance with this Section 3.4.
(c)    Application of Payments. So long as no Event of Default has occurred and
is continuing, all payments made on the Obligations shall be applied as directed
by the Borrowers. At all times when an Event of Default has occurred and is
continuing, all payments made on the Obligations shall be credited, to the
extent of the amount thereof, in the following manner: (i) first, against all
costs, expenses and other fees (including attorneys’ fees) arising under the
terms hereof; (ii) second, against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (iii) third, against all
principal due and owing on the Obligations as of the date of such payment; and
(iv) fourth, to all other amounts constituting any portion of the Obligations.
    51

--------------------------------------------------------------------------------



3.5.    Prepayments.
(a)    Voluntary Prepayments. A Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay one or
more Loans in whole or in part without premium or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Rate Loans and one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Any
LIBOR Rate Loan in an Alternative Currency shall satisfy the above minimum
thresholds for LIBOR Rate Loans on a Dollar Equivalent basis. Each such notice
shall specify the date (which shall be a Business Day) and amount of such
prepayment. The Administrative Agent shall promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such written notice is given by a Borrower, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 4. Each such
prepayment shall be applied to the Obligations held by each Lender in accordance
with its respective Pro Rata Share.
(b)    Mandatory Prepayment; Excess Loans Outstanding. If on any day either (i)
the Dollar Equivalent of the Principal Obligations exceed the Available
Commitment (including, without limitation, as a result of an Exclusion Event or
from any pro forma calculation taking into account a pending Investor Transfer
or permitted withdrawal), (ii) the Dollar Equivalent of the Principal
Obligations of Loans in Alternative Currencies exceed the Alternative Currency
Sublimit, or (iii) the Dollar Equivalent of the Principal Obligations, together
with all other Indebtedness owing by any Borrower, exceed the maximum amount of
Indebtedness permitted to be incurred by such Borrower under its Constituent
Documents, or a mandatory prepayment is otherwise required pursuant to the terms
of any Borrower’s Constituent Documents, then, in the case of clauses (i) and
(ii), the applicable Borrowers shall (and in the case of clause (iii), may) pay
without further demand such excess or such other required mandatory prepayment
(without any penalty or fee, but subject to any additional amounts required
pursuant to Section 4) to the Administrative Agent, for the benefit of the
Lenders, in immediately available funds by the Required Payment Time. Each
Borrower hereby agrees that the Administrative Agent may withdraw from the
applicable Borrower’s Collateral Account any Capital Contributions deposited
therein and apply the same to the Principal Obligations owing by such Borrower
upon notice and until such time as the payment obligations owing by such
Borrower pursuant to this Section 3.5(b) have been satisfied in full.
Notwithstanding the foregoing, with respect to the breach set forth in clause
(iii) above, the Borrowers may reduce any outstanding Indebtedness in addition
to, or in lieu of, any reduction of the Principal Obligations hereunder as a
means to cure such breach within the Required Payment Time.
3.6.    Reduction or Early Termination of Commitments. So long as no Request for
Borrowing is outstanding, the Borrowers may terminate the Commitments, or reduce
the Maximum Commitment, by giving prior irrevocable written notice to the
Administrative Agent
    52

--------------------------------------------------------------------------------



of (a) such termination at least five (5) days prior to the effective date of
such termination or (b) such reduction at least five (5) Business Days prior to
the effective date of such reduction (in each case, which date shall be
specified by the Borrowers in such notice and shall be a Business Day): (i) in
the case of complete termination of the Commitments, upon prepayment of all of
the outstanding Obligations, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.3; or (ii) in the case of a
reduction of the Maximum Commitment, upon prepayment of the amount by which the
Dollar Equivalent of the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $10,000,000 or multiples thereof; and (y) in no event
shall a reduction by the Borrowers reduce the Maximum Commitment to $40,000,000
or less (in each case, except for a termination of all the Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.
3.7.    Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan and (b)
change its Lending Office from time to time by written notice to the
Administrative Agent and the Borrowers. In such event, the Administrative Agent
shall continue to hold the Note, if any, evidencing the Loans attributable to
such Lender for the benefit and account of such branch, subsidiary or Affiliate.
Each Lender shall be entitled to fund all or any portion of its Commitment in
any manner it deems appropriate, consistent with the provisions of Section 2.5.
Section 4.CHANGE IN CIRCUMSTANCES
4.1.    Taxes.
(a)    [Reserved].
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
    53

--------------------------------------------------------------------------------



(c)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 4.1(b) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Tax Indemnification. (i) The Borrowers shall, and each does hereby,
severally and jointly, indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.1) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest or demonstrable error.
(ii)    Each Lender shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for (x) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any Borrower to do so), (y) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.11 relating to the
maintenance of a Participant Register and (z) any Excluded Taxes attributable to
such Lender that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest or demonstrable error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Credit Agreement or any other Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by a Borrower to a Governmental Authority pursuant to Section 4.1, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested in writing by the
Borrowers or the Administrative Agent as will permit such payments to be
    54

--------------------------------------------------------------------------------



made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested in writing by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender (and from time to time thereafter upon the reasonable written request of
such Borrower or the Administrative Agent), executed originals or copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender (and from time to time thereafter
upon the reasonable written request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or copies of either IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
    55

--------------------------------------------------------------------------------



(ii)    executed originals or copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals or copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E a U.S. Tax Compliance Certificate substantially in the
form of Exhibit S-2 or Exhibit S-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit S-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals or copies of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    Each Lender shall deliver to the Borrowers and the Administrative Agent
at the time or times prescribed by Applicable Law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the
    56

--------------------------------------------------------------------------------



Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers or the Administrative Agent as may be necessary for the Borrowers
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(g), in no event shall the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.1(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    [Reserved].
(i)    Survival. Each party’s obligations under this Section 4.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
4.2.    Illegality. If any Lender reasonably determines that any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its Lending Office to make, maintain or fund Loans,
or materially restricts the
    57

--------------------------------------------------------------------------------



authority of such Lender to (a) purchase or sell, or to take deposits of, the
applicable currency or (b) determine or charge interest rates based upon LIBOR,
then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) in the case of any determination described in the
foregoing clause (a), any obligation of such Lender to make or continue Loans or
the Obligations in such currency shall be suspended until such Lender notifies
the Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist (which such Lender agrees to do promptly upon
becoming aware that such circumstances no longer exist), and (ii) in the case of
any determination described in the foregoing clause (b), any obligation of such
Lender to maintain Loans accruing interest at LIBOR, or to convert Loans
accruing interest calculated by reference to the Reference Rate to be Loans
calculated by LIBOR, shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist (which such Lender agrees to do promptly upon
becoming aware that such circumstances no longer exist). Upon receipt of such
notice that a Lender cannot make or continue Loans based on the LIBOR Rate: (i)
if such notice asserts the illegality of such affected Lender purchasing or
selling, or taking deposits of, an applicable currency, the Borrowers shall,
upon demand from such affected Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert LIBOR Rate Loans to Reference Rate Loans in an
amount equal to the aggregate Dollar Equivalent of such Loans immediately prior
to such suspension (with an interest rate that shall, if necessary to avoid such
illegality, be determined by Administrative Agent), either on the last day of
the Interest Period therefor, if such affected Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or, if such Lender may not lawfully
continue to maintain LIBOR Rate Loans, then immediately; and (ii) if such notice
asserts the illegality of such affected Lender determining or charging interest
rates based upon the LIBOR Rate, the Loans or Obligations of such Lender
outstanding at the time of such suspension shall, at the option of the
applicable Borrower, be continued either (i) as Reference Rate Loans if
denominated in Dollars or (ii) as Cost of Funds Rate Loans if denominated in an
Alternative Currency. Upon any prepayment of any such Loans, the Borrowers shall
also pay accrued interest on the amount so prepaid. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice or suspension and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
4.3.    Inability to Obtain Currency or Determine Rates. Other than with respect
to a Benchmark Transition Event or an Early Opt-in Election, if the
Administrative Agent determines, for any proposed Interest Period, that: (a)
deposits in Dollars are not being offered to banks in the applicable offshore
market for the applicable amount and Interest Period of any LIBOR Rate Loan; or
(b) LIBOR does not adequately or fairly reflect the cost to the Lenders of
funding or maintaining any LIBOR Rate Loan, then: (i) the Administrative Agent
shall forthwith notify the Lenders and the Borrowers; and (ii) while such
circumstances exist, none of the Lenders shall allocate any Loans made during
such period, or reallocate any Loans allocated to any then-existing Interest
Period ending during such period, to an Interest Period with respect to which
interest is calculated by reference to LIBOR. If, with respect to any
outstanding Interest Period, a Lender notifies the Administrative Agent that it
is unable to obtain matching deposits in the London interbank market to fund its
purchase or maintenance of such Loans or that LIBOR applicable to such Loans
will not adequately reflect the cost to the Person of funding or
    58

--------------------------------------------------------------------------------



maintaining such Loans for such Interest Period, then: (A) the Administrative
Agent shall forthwith so notify the Borrowers and the Lenders; and (B) upon such
notice and thereafter while such circumstances exist, the applicable Lender
shall not make any LIBOR Rate Loans during such period or reallocate any Loans
allocated to any Interest Period ending during such period, to an Interest
Period with respect to which interest is calculated by reference to LIBOR;
provided that, (x) if the foregoing notice relates to Loans that are outstanding
as LIBOR Rate Loans, such Loans shall be Converted to Reference Rate Loans if
denominated in Dollars or a LIBOR Rate Loan based off the Cost of Funds Rate if
denominated in an Alternative Currency only on the last day of the then-current
Interest Period, and (y) upon receipt of such notice, the Borrowers may revoke
any outstanding Requests for Borrowing. Each Lender shall promptly notify the
Borrowers when the circumstances described in this Section 4.3 cease to exist.
4.4.    Increased Cost and Capital Adequacy.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrowers
shall promptly pay to any such Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered in accordance with Section
4.4(c).
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, relating to capital adequacy or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Credit Agreement, the Commitment of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such
    59

--------------------------------------------------------------------------------



Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered in accordance with Section
4.4(c).
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender as specified in
Section 4.4(a) or Section 4.4(b) of this Section shall be delivered to the
Borrowers in the event that any such amounts are requested thereunder and shall
be conclusive absent manifest or demonstrable error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate by the Required
Payment Time (which time period shall not begin until the date of receipt by the
Borrowers of such certificate).
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof). Further, each Lender agrees that it will not claim from the Borrower
the payment of any of the amounts referred to in this Section 4.4 if it is not
generally claiming similar compensation from its other similar customers in
similar circumstances.
4.5.    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall pay the
Administrative Agent for the account of such Lender, such amount or amounts as
shall compensate such Lender for, and hold such Lender harmless from, any loss,
cost or expense incurred by such Lender in obtaining, liquidating or employing
deposits or other funds from third parties as a result of (a) any failure or
refusal of the Borrowers (for any reasons whatsoever other than a default by the
Administrative Agent or any Lender) to accept a Loan after the Borrowers shall
have requested such Loan under the Credit Agreement, (b) any prepayment or other
payment of a LIBOR Rate Loan on a day other than the last day of the Interest
Period applicable to such Loan, (c) any other prepayment of a Loan that is
otherwise not made in compliance with the provisions of the Credit Agreement, or
(d) the failure of the Borrowers to make a prepayment of a Loan after giving
notice under the Credit Agreement, that such prepayment will be made. Any such
payments shall be made by the Required Payment Time.
4.6.    Requests for Compensation. If requested by one or more Borrowers in
connection with any demand for payment pursuant to Section 4.2, Section 4.3,
Section 4.4, or Section 4.5, a Lender shall provide to the Borrowers, with a
copy to the Administrative Agent, a certificate setting forth in reasonable
detail the basis for such demand, the amount required to be
    60

--------------------------------------------------------------------------------



paid by the Borrowers to such Lender and the computations made by such Lender to
determine such amount, such certificate to be conclusive and binding in the
absence of manifest or demonstrable error. Any such amount payable by the
Borrowers shall not be duplicative of any amounts (a) previously paid under this
Section 4, or (b) included in the calculation of LIBOR.
4.7.    Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, all of the Borrowers’ rights and obligations under this
Section 4 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Credit Agreement or any provision hereof. Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.
4.8.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.4 or Section 4.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.4, or if any Borrower is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
4.1, and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 4.8(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then one or more Borrowers may,
at their sole expense and effort, so long as no Event of Default or Potential
Default has occurred and is continuing, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.11), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.4 or Section 4.1) and
obligations under this Credit Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    one or more Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.11;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
    61

--------------------------------------------------------------------------------



(including any amounts under this Section 4) from the assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
4.9.    Effect of Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrowers may amend this Credit Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment will become effective at 5:00 p.m. on the tenth
(10th) Business Day after the Administrative Agent has provided such proposed
amendment to the Lenders so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from the Required
Lenders. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 4.9 will occur prior to the applicable Benchmark Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of the
Borrowers or the Lenders.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related Benchmark Replacement Date and Benchmark Transition Start Date, (ii)
the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent pursuant to this Section 4.9,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date, and any
decision to take or
    62

--------------------------------------------------------------------------------



refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in the Administrative Agent’s sole discretion and without
consent from the Borrowers or the Lenders, except, in each case, as expressly
required pursuant to this Section 4.9.
(d)    Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Borrowing of, conversion to or continuation of any LIBOR Rate
Loan to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrowers will be deemed to have converted any
such request into a request for a Borrowing of or conversion to a Reference Rate
Loan.
Section 5.SECURITY
5.1.    Liens and Security Interest.
(a)    Capital Commitments and Capital Calls. To secure performance by the
Borrowers of the payment and the performance of the Obligations, the Borrowers,
each to the extent of their respective interests therein, shall grant to the
Administrative Agent, for the benefit of each of the Secured Parties, a first
priority, exclusive, perfected security interest and Lien (subject to Permitted
Liens) in and on the Collateral pursuant to the Security Agreements, the related
financing statements and the other related documents.
(b)    Reliance. The Borrowers agree that the Administrative Agent and each
Lender has entered into this Credit Agreement, extended credit hereunder and at
the time of each Loan shall make such Loan in reasonable reliance on the
obligations of the Investors to fund their respective Capital Commitments as
shown in their Subscription Agreements and accepted by the applicable Borrower
and delivered in connection herewith and accordingly, it is the intent of the
parties that such Capital Commitments may be enforced by the Administrative
Agent, on behalf of the Lenders and other Secured Parties, pursuant to the terms
of the Loan Documents, directly against the Investors without further action by
the applicable Borrower during the continuance of an Event of Default, and
notwithstanding any compromise of any such Capital Commitment by the applicable
Borrower, after the Closing Date as provided in 6 Del. C. §17-502(b)(1).
Notwithstanding the foregoing, but subject to Section 10.2, in the event that
Administrative Agent seeks to enforce the Capital Commitments of one or more
Investors it shall require such Investor to fund its Capital Contribution to the
Collateral Account.
The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
security interest in the Collateral, including without limitation the Security
Agreements, the Collateral Account Pledges and the Control Agreements, and any
documents or instruments amending or supplementing the same, shall be
collectively referred to herein as the “Collateral Documents.”
    63

--------------------------------------------------------------------------------





5.2.    The Collateral Accounts; Capital Calls.
(a)    The Collateral Accounts. In order to secure further the payment and the
performance of the Obligations and to effect and facilitate the right of the
Secured Parties, each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by the Investors pursuant to Capital Calls. In addition, each of the
Borrowers shall promptly deposit into its respective Collateral Account any
payments and monies that any Borrower receives directly from Investors as
Capital Contributions.
(b)    Use of the Collateral Accounts. The Borrowers may withdraw funds from the
Collateral Accounts only in compliance with Section 9.18. During the continuance
of a Cash Control Event, the Administrative Agent is authorized to take
exclusive control of the Collateral Accounts in accordance with the terms of the
applicable Control Agreement. If the applicable Account Bank with respect to any
Collateral Account ceases to be Société Générale or an Eligible Institution,
each Borrower shall have thirty (30) days following notice from the
Administrative Agent to move its Collateral Account to a replacement Account
Bank that is Société Générale or an Eligible Institution. If an Account Bank
terminates a Control Agreement, the applicable Borrower shall open a new
collateral account that is subject to a new Control Agreement, in form and
substance satisfactory to the Administrative Agent, with a replacement Account
Bank within thirty (30) days of such termination.
(c)    No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither the Administrative Agent nor any
other Secured Party undertakes any duties, responsibilities, or liabilities with
respect to the Capital Calls issued by the Borrowers. None of them shall be
required to refer to the Constituent Documents of any Borrower, or a
Subscription Agreement or any Side Letter, or take any other action with respect
to any other matter that might arise in connection with the Constituent
Documents of any Borrower, a Subscription Agreement, a Side Letter or any
Capital Call. None of them shall have any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of any
Borrower or any of the Investors. None of them shall have any duty to inquire
into the use, purpose, or reasons for the making of any Capital Call by any
Borrower or the Investment or use of the proceeds thereof.
(d)    Capital Calls and Disbursements from Collateral Accounts. The Borrowers
shall issue Capital Calls at such times as are necessary in order to ensure the
timely payment of the Obligations hereunder. Each Borrower hereby irrevocably
authorizes and directs the Secured Parties, acting through the Administrative
Agent, to charge from time to time the Collateral Accounts for amounts not paid
when due (after the passage of any applicable grace period) to the Secured
Parties or any of them hereunder and under the other Loan Documents; provided
that promptly after any disbursement of funds from any such account to the
Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the Borrowers.
(e)    No Representations. Neither the Administrative Agent nor any Secured
Party shall be deemed to make at any time any representation or warranty as to
the validity of
    64

--------------------------------------------------------------------------------



any Capital Call nor shall the Administrative Agent or the Secured Parties be
accountable for any Borrower Party’s use of the proceeds of any Capital
Contribution.
5.3.    Agreement to Deliver Additional Collateral Documents. The Borrowers
shall deliver such security agreements, financing statements, assignments, and
other collateral documents (all of which shall be deemed part of the Collateral
Documents), in form and substance reasonably satisfactory to the Administrative
Agent, as the Administrative Agent acting on behalf of the Secured Parties may
request from time to time for the purpose of granting to, or maintaining or
perfecting in favor of the Secured Parties, first priority security interests in
the Collateral (subject to Permitted Liens), together with other assurances of
the enforceability and first priority of the Secured Parties’ Liens and
assurances of due recording and documentation of the Collateral Documents or
copies thereof, as the Administrative Agent may reasonably require to avoid
material impairment of the first priority Liens and security interests granted
or purported to be granted in accordance with this Section 5.
5.4.    Subordination. During the continuance of a Cash Control Event, no
Borrower shall make any payments or advances of any kind, directly or
indirectly, on any debts and liabilities to any other Borrower, any Investor or
the Investment Manager whether now existing or hereafter arising and whether
direct, indirect, several, joint and several, or otherwise, and howsoever
evidenced or created (collectively, the “Other Claims”); provided that “Other
Claims” does not include, and for the avoidance of doubt nothing in this Section
5.4 shall prohibit the Borrowers from paying, (i) any Distributions made by the
Borrowers in accordance with Section 9.17 and (ii) any management fees payable
pursuant to the final sentence of this Section 5.4. All Other Claims, together
with all Liens on assets securing the payment of all or any portion of the Other
Claims shall at all times during the continuance of a Cash Control Event be
subordinated to and inferior in right and in payment to the Obligations and all
Liens on assets securing all or any portion of the Obligations, and each
Borrower agrees to take such actions as are reasonably necessary to provide for
such subordination between it and any other Borrower, inter se, including but
not limited to including provisions for such subordination in the documents
evidencing the Other Claims. The Investment Manager acknowledges and agrees that
at any time an Event of Default, or a Potential Default pursuant to Section
10.1(a) or (i), has occurred and is continuing and there are Obligations
outstanding, the payment of any and all management or other fees due and owing
to it from any Borrower shall be subordinated to and inferior in right and
payment to the Obligations in all respects; provided that, such management fees
may be paid from a source other than the Collateral Account and the proceeds of
Capital Contributions.
Section 6.CONDITIONS PRECEDENT TO LENDING.
6.1.    Obligations of the Lenders. The obligation of the Lenders to advance the
initial Borrowing hereunder shall not become effective until the date on which
(i) the Administrative Agent shall have received each of the following documents
and (ii) each of the other conditions listed below is satisfied or waived by the
Administrative Agent (and to the extent specified below, each Lender) (each in
form and substance reasonably satisfactory to the Administrative Agent, which
satisfaction of such conditions must occur within one (1) Business Day of the
date hereof):
    65

--------------------------------------------------------------------------------



(a)    Credit Agreement. This Credit Agreement, duly executed and delivered by
the Initial Borrower;
(b)    Note. A Note duly executed and delivered by each Borrower (if requested)
in accordance with Section 3.1;
(c)    Security Agreements. Each Borrower Security Agreement, each duly executed
and delivered by the parties thereto in favor of the Administrative Agent for
the benefit of the Secured Parties;
(d)    Collateral Account Pledges. Each Borrower Collateral Account Pledge, each
duly executed and delivered by the parties thereto in favor of the
Administrative Agent for the benefit of the Secured Parties;
(e)    Control Agreements. Each Borrower Control Agreement, each duly executed
and delivered by the parties thereto;
(f)    Filings.
(i)    Satisfactory reports of searches of Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) in the jurisdiction of formation
of each Borrower, or where a filing has been or would need to be made in order
to perfect the Administrative Agent’s first priority security interest on behalf
of the Secured Parties in the Collateral (subject to Permitted Liens), copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist, or, if necessary, copies of proper financing statements, if any,
filed on or before the date hereof necessary to terminate all security interests
and other rights of any Person in any Collateral previously granted; and
(ii)    Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) satisfactory to the Administrative Agent with respect to the
Collateral together with written evidence satisfactory to the Administrative
Agent that the same have been filed, submitted for filing in the appropriate
public filing office(s) in the Administrative Agent’s sole discretion, to
perfect the Secured Parties’ first priority security interest in the Collateral
(subject to Permitted Liens);
(g)    Responsible Officer Certificates. A certificate from a Responsible
Officer of the Initial Borrower, in the form of Exhibit M;
(h)    The Borrowers’ Constituent Documents. True and complete copies of the
Constituent Documents of the Borrowers, together with certificates of existence
and good standing (or other similar instruments) of the Borrowers, in each case
certified by a Responsible Officer of the Borrowers to be correct and complete
copies thereof and in effect on the date hereof;
(i)    [Reserved];
(j)    [Reserved];
    66

--------------------------------------------------------------------------------



(k)    Management Agreement. A copy of the Management Agreement, duly executed
by the parties thereto;
(l)    Authority Documents. Certified resolutions of the Initial Borrower,
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents, in each case certified by a Responsible Officer of such Person
as correct and complete copies thereof and in effect on the date hereof;
(m)    Incumbency Certificate. From the Initial Borrower, a signed certificate
of a Responsible Officer, who shall certify the names of the Persons authorized,
on the date hereof, to sign each of the Loan Documents and the other documents
or certificates to be delivered pursuant to the Loan Documents on behalf of the
Initial Borrower, together with the true signatures of each such Person; the
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;
(n)    Opinions. A favorable written opinion of Dechert LLP, counsel to the
Initial Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Closing Date;
(o)    Investor Documents. With respect to Investors: (i) a copy of each
Investor’s duly executed Subscription Agreement, Side Letter (if applicable),
Investor Letter (if applicable) and Credit Link Document (if applicable); and
(ii) if such Investor is an Endowment Fund Investor, a copy of any keepwell
agreement in place between such Investor and its Sponsor;
(p)    Fees; Costs and Expenses. Payment of all reasonable and documented fees
and other amounts due and payable on or prior to the date hereof, including
pursuant to the Fee Letter, and, to the extent invoiced, reimbursement or
payment of all reasonable expenses required to be reimbursed or paid by the
Borrowers hereunder, including the fees and disbursements invoiced through the
date hereof of the Administrative Agent’s special counsel, Cadwalader,
Wickersham & Taft LLP, which may be deducted from the proceeds of such initial
Borrowing;
(q)    ERISA Status. With respect to each Borrower, either (i) a favorable
written opinion of counsel to such Borrower, addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;
(r)    Collateral Accounts. Evidence that the Collateral Accounts have been
established;
    67

--------------------------------------------------------------------------------



(s)    “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that each of the Borrowers has
become KYC Compliant;
(t)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate; and
(u)    Additional Information. Such other information and documents as may
reasonably be required by the Administrative Agent and its counsel.
In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrowers and the Investment Manager and each of
their respective management, controlling owners, systems and operations.
6.2.    Conditions to all Loans. The obligation of the Lenders to advance each
Borrowing (including without limitation the initial Borrowing) hereunder is
subject to satisfaction of the conditions precedent that:
(a)    Representations and Warranties. The representations and warranties of the
Borrowers set forth herein and in the other Loan Documents are true and correct,
in all material respects, on and as of the date of the advance of such
Borrowing, with the same force and effect as if made on and as of such date
(except with respect to representations and warranties made as of an earlier
date, which shall be true and correct in all material respects as of such
earlier date); provided that, with respect to any such representation and
warranty that is qualified as to materiality, such representation and warranty
shall be true and correct in all respects;
(b)    No Default. No event shall have occurred and be continuing, or would
result from the Borrowing, which constitutes an Event of Default or a Potential
Default;
(c)    Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing, together with a Borrowing Base Certificate;
(d)    No Investor Excuses. Other than as disclosed to the Administrative Agent
in writing, no Responsible Officer of the applicable Borrower has knowledge or
reason to believe any Investor would be entitled to exercise any withdrawal,
excuse or exemption right under the applicable Constituent Documents, its
Subscription Agreement or any Side Letter with respect to any Investment being
acquired in whole or in part with any proceeds of the related Loan (provided,
that if a Borrower has disclosed a potential excuse or exemption right to the
Administrative Agent in writing, the excused, withdrawn or exempted portion of
the applicable Investor’s Unfunded Capital Commitment shall be excluded from the
calculation of the Borrowing Base, but the Borrowers shall not be prohibited
from such credit extension upon satisfaction of the other conditions therefor);
(e)    [Reserved];
    68

--------------------------------------------------------------------------------



(f)    Available Commitment. After giving effect to the proposed Borrowing, the
Dollar Equivalent of the Principal Obligations shall not exceed the Available
Commitment; and
(g)    Fees; Costs and Expenses. Payment of all reasonable and documented fees
and other amounts due and payable by any Borrower on or prior to the date of
such Borrowing and, to the extent invoiced, reimbursement or payment of all
expenses required to be reimbursed or paid by any Borrower hereunder, including
the fees and disbursements invoiced through the date of such Borrowing of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which
may be deducted from the proceeds of such Borrowing.
6.3.    Addition of Qualified Borrowers. The obligation of the Lenders to
advance a Borrowing to a proposed Qualified Borrower hereunder is subject to the
conditions that the Borrowers shall have given the Administrative Agent at least
fifteen (15) Business Days prior written notice and each of the following:
(a)    Approval of Qualified Borrower. In order for an entity to be approved as
a Qualified Borrower (i) the Borrowers must obtain the written consent of each
Lender, not to be unreasonably withheld; (ii) such entity shall be one in which
a Borrower owns a direct or indirect ownership interest, or through which a
Borrower may acquire an Investment, the indebtedness of which entity can be
guaranteed by such Borrower under their Constituent Documents (a “Qualified
Borrower”); and (iii) the provisions of this Section 6.3 shall be satisfied;
(b)    Guaranty of Qualified Borrower Obligations. The applicable Borrower shall
provide to the Administrative Agent and each of the Lenders an unconditional
guaranty of payment in the form of Exhibit J (the “Qualified Borrower Guaranty”,
and such guaranties, collectively, the “Borrower Guaranties”), which shall be
enforceable against the Borrower for the payment of a Qualified Borrower’s debt
or obligation to the Lenders;
(c)    Qualified Borrower Promissory Note. Such Qualified Borrower shall execute
and deliver a promissory note, in the form of Exhibit I (a “Qualified Borrower
Promissory Note”), payable to the Administrative Agent, for the benefit of the
Secured Parties;
(d)    Authorizations of Qualified Borrower. The Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note, duly adopted by the Qualified Borrower,
as required by Applicable Law or agreement, and accompanied by a certificate of
an authorized Person of such Qualified Borrower stating that such authorizations
are true and correct, have not been altered or repealed and are in full force
and effect;
(e)    Incumbency Certificate. The Administrative Agent shall have received from
the Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified Borrower that shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms
    69

--------------------------------------------------------------------------------



hereof by such Qualified Borrower, together with the true signatures of each
such Person. The Administrative Agent may conclusively rely on such certificate
until it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;
(f)    Opinion of Counsel to Qualified Borrowers. The Administrative Agent shall
have received a favorable written opinion of counsel for the Qualified Borrower,
in form and substance satisfactory to the Administrative Agent;
(g)    Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion of counsel for the Borrowers with respect
to the Qualified Borrower Guaranty, in form and substance satisfactory to the
Administrative Agent;
(h)    “Know Your Customer” Information and Documents. The Lenders shall have
received all items required to make such Qualified Borrower KYC Compliant;
(i)    Fees, Costs and Expenses. Payment of all reasonable and documented fees
and other invoiced amounts due and payable by any Borrower on or prior to the
date of such Qualified Borrower becomes a Borrower hereunder and, to the extent
invoiced, reimbursement or payment of all expenses required to be reimbursed or
paid by any Borrower hereunder, which may be deducted from the proceeds of any
related Borrowing;
(j)    Due Diligence Review. The Administrative Agent shall have completed to
its satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;
(k)    ERISA Status. With respect to the initial advance to such Qualified
Borrower only, either (i) a favorable written opinion of counsel to such
Qualified Borrower, addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of such Qualified
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such Qualified Borrower that the underlying assets of
such Qualified Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Qualified Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; and
(l)    Additional Information. The Administrative Agent shall have received such
other information and documents in respect of such Qualified Borrower as may be
required by the Administrative Agent and its counsel.
Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as if it were a Borrower hereunder.
6.4.    Addition of AIV Borrowers and Parallel Fund Borrowers. The obligation of
the Lenders to advance a Borrowing to a proposed AIV Borrower or Parallel Fund
Borrower, as
    70

--------------------------------------------------------------------------------



applicable, hereunder is subject to the conditions that the Borrowers shall have
given the Administrative Agent at least fifteen (15) Business Days prior written
notice and each of the following:
(a)    Approval of AIV Borrower or Parallel Fund Borrower. In order for an
entity to be approved as an AIV Borrower or a Parallel Fund Borrower, as
applicable, (i) the Borrowers must obtain the written consent of each Lender, in
its sole discretion; (ii) such entity shall be either an Alternative Investment
Vehicle or a Parallel Investment Vehicle, as applicable, of a Borrower; (iii)
the provisions of this Section 6.4 shall be satisfied and (iv) the
Administrative Agent and the Lenders shall agree with the Borrowers on an
acceptable amendment to the structure of the Credit Facility to accommodate the
new Borrower on a several liability basis;
(b)    Joinder and Security of New Borrower Obligations. The AIV Borrower or
Parallel Fund Borrower and their general partners shall provide to the
Administrative Agent and each of the Lenders duly executed documentation
substantially similar, in the reasonable discretion of the Administrative Agent,
to that executed by the Borrowers at the Closing Date, including but not limited
to a joinder agreement to this Credit Agreement (pursuant to which it agrees to
be jointly and severally liable for all Obligations), Collateral Documents and
such other Loan Documents and Filings as the Administrative Agent may reasonably
request;
(c)    Borrower Note. Upon the request of the Administrative Agent, such AIV
Borrower or Parallel Fund Borrower, as applicable, shall execute and deliver a
promissory note, in the form of Exhibit B;
(d)    Authorizations of Borrower. The Administrative Agent shall have received
from the AIV Borrower or Parallel Fund Borrower, as applicable, appropriate
evidence of the authorization of such Borrower approving the execution, delivery
and performance of its Note, its applicable Collateral Documents and any other
Loan Documents required of such Borrower, duly adopted by such Borrower, as
required by Applicable Law or agreement, and accompanied by a certificate of an
authorized Person of such Borrower stating that such authorizations are true and
correct, have not been altered or repealed and are in full force and effect;
(e)    Responsible Officer Certificates. A certificate from a Responsible
Officer of each AIV Borrower or Parallel Fund Borrower, as applicable, in the
form of Exhibit M;
(f)    Constituent Documents. True and complete copies of the Constituent
Documents of such AIV Borrower or Parallel Fund Borrower, as applicable,
together with certificates of existence and good standing (or other similar
instruments) of such Borrower, in each case certified by a Responsible Officer
of such Person to be correct and complete copies thereof and in effect on the
date such AIV Borrower or Parallel Fund Borrower, as applicable, becomes a
Borrower hereunder and in each case satisfactory to the Administrative Agent in
its sole discretion;
    71

--------------------------------------------------------------------------------



(g)    ERISA Status. With respect to the initial advance to such AIV Borrower or
Parallel Fund Borrower only, either (i) a favorable written opinion of counsel
to such AIV Borrower or Parallel Fund Borrower, as applicable, addressed to the
Secured Parties, reasonably acceptable to the Administrative Agent and its
counsel, regarding the status of such AIV Borrower or Parallel Fund Borrower as
an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such AIV Borrower or Parallel Fund Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;
(h)    Incumbency Certificate. The Administrative Agent shall have received from
the AIV Borrower or Parallel Fund Borrower, as applicable, a signed certificate
of a Responsible Officer of such Borrower that shall certify the names of the
Persons authorized to sign the Loan Documents to be delivered pursuant to the
terms hereof by such Borrower, together with the true signatures of each such
Person. The Administrative Agent may conclusively rely on such certificate until
it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;
(i)    Opinion of Counsel to AIV Borrower or Parallel Fund Borrower. The
Administrative Agent shall have received a favorable written opinion of counsel
for the AIV Borrower or Parallel Fund Borrower, as applicable, in form and
substance satisfactory to the Administrative Agent;
(j)    “Know Your Customer” Information and Documents. The Lenders shall have
received all items required to make such AIV Borrower or Parallel Fund Borrower,
as applicable, KYC Compliant;
(k)    Fees, Costs and Expenses. Payment of all reasonable and documented fees
and other invoiced amounts due and payable by any Borrower on or prior to the
date of such AIV Borrower or Parallel Fund Borrower, as applicable, becomes a
Borrower hereunder and, to the extent invoiced, reimbursement or payment of all
expenses required to be reimbursed or paid by any Borrower hereunder, which may
be deducted from the proceeds of any related Borrowing;
(l)    Due Diligence Review. The Administrative Agent shall have completed to
its satisfaction its due diligence review of such AIV Borrower or Parallel Fund
Borrower, as applicable, and its respective management, controlling owners,
systems and operations; and
(m)    Additional Information. The Administrative Agent shall have received such
other information and documents in respect of such AIV Borrower or Parallel Fund
Borrower, as applicable, as may be required by the Administrative Agent and its
counsel.
    72

--------------------------------------------------------------------------------



Upon the satisfaction of the requirements of this Section 6.4 described above,
the AIV Borrower or Parallel Fund Borrower, as applicable, shall be bound by the
terms and conditions of this Credit Agreement as a Borrower hereunder.
Section 7.REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
To induce the Lenders to make the Loans hereunder, the Borrowers each hereby
represents and warrants to the Administrative Agent and the Lenders that:
7.1.    Organization and Good Standing. Each Borrower is duly organized or duly
incorporated, as applicable, validly existing and in good standing under the
laws of its jurisdiction of formation, has the requisite power and authority to
own its properties and assets and to carry on its business as now conducted, and
is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not have a
Material Adverse Effect.
7.2.    Authorization and Power. Each Borrower has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform its respective obligations under this Credit
Agreement, the Notes, and the other Loan Documents to be executed by it, its
Constituent Documents, and its Subscription Agreements. Each Borrower is duly
authorized to, and has taken all partnership, limited liability company or
corporate action, as applicable, necessary to authorize it to execute, deliver,
and perform its obligations under this Credit Agreement, the Notes, such other
Loan Documents, its Constituent Documents, and the Subscription Agreements, and
is and will continue to be duly authorized to perform its obligations under this
Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents and the Subscription Agreements.
7.3.    No Conflicts or Consents. None of the execution and delivery of this
Credit Agreement, the Notes or the other Loan Documents, the consummation of any
of the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which any Borrower is subject or any judgment, license,
order or permit applicable to any Borrower or any indenture, mortgage, deed of
trust or other material agreement or instrument to which any Borrower is a party
or by which any Borrower may be bound, or to which the Borrower may be subject.
No consent, approval, authorization or order of any court or Governmental
Authority, Investor or third party is required in connection with the execution
and delivery by any Borrower of the Loan Documents or to consummate the
transactions contemplated hereby or thereby, including its Constituent
Documents, except, in each case, for that which has already been waived or
obtained.
7.4.    Enforceable Obligations. This Credit Agreement, the Notes and the other
Loan Documents to which such Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).
    73

--------------------------------------------------------------------------------



7.5.    Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, perfected first priority security interests
in and Liens on all of the Collateral in favor of the Administrative Agent for
the benefit of the Secured Parties, subject to no other Liens (other than
Permitted Liens), except as enforceability may be limited by Debtor Relief Laws
and general equitable principles (whether considered in a proceeding in equity
or at law). Such security interests in and Liens on the Collateral shall be
superior to and prior to the rights of all third parties in such Collateral
(other than Permitted Liens), and, other than in connection with any future
Change in Law or in the applicable Borrower’s name, identity or structure, or
its jurisdiction of organization, as the case may be, no further recordings or
Filings are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens, other than the filing of
continuation statements in accordance with Applicable Law. Each Lien referred to
in this Section 7.5 is and shall be the sole and exclusive Lien on the
Collateral other than any Permitted Lien.
7.6.    Financial Condition. The Borrowers have delivered to the Administrative
Agent the most recently available copies of the financial statements and reports
described in Section 8.1 and the related statement of income, in each case
certified by a Responsible Officer of such Borrower to be true and correct; such
financial statements fairly present the financial condition of such Borrower as
of the applicable date of delivery (or in the case of a pro forma balance sheet,
estimated financial condition based on assumptions that such pro forma balance
sheet has been prepared in accordance with GAAP, except as provided therein) in
all material respects.
7.7.    Full Disclosure. There is no fact known to a Responsible Officer of a
Borrower that such Borrower has not disclosed to the Administrative Agent in
writing that would reasonably be expected to have a Material Adverse Effect. All
written factual information (other than financial projections, pro forma
financial information, other forward looking information, information of a
general economic or industry nature) heretofore furnished by such Borrower, in
connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby is, and all such information hereafter furnished
will be, true and correct in all material respects on the date as of which such
information is stated or deemed stated in the context in which such information
was given (or, in the case of any information prepared by third parties, such
information is true and correct in all material respects to the knowledge of the
Responsible Officers of such Borrower). The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrowers to be reasonable at
the time made, it being recognized by the Lenders that such projections and pro
forma financial information as it relates to future events are not to be viewed
as fact and that actual results during the period or periods covered by such
projections and pro forma financial information may differ from the projected
and pro forma results set forth therein by a material amount.
7.8.    No Default. No event has occurred and is continuing that constitutes an
Event of Default or, to the knowledge of the Responsible Officers of such
Borrower, a Potential Default.
7.9.    No Litigation. (i) As of the Closing Date, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings in
any court or before any arbitrator or Governmental Authority (“Proceedings”)
pending or, to the knowledge of the
    74

--------------------------------------------------------------------------------



Responsible Officers of the applicable Borrower, threatened, against any
Borrower, other than any such Proceeding that has been disclosed in writing by
such Borrower to the Administrative Agent or that would not, if adversely
determined, have a Material Adverse Effect, and (ii) as of any date after the
Closing Date, there are no such Proceedings pending or, to the knowledge of the
Responsible Officers of the applicable Borrower, threatened, against such
Borrower, other than any such Proceeding that would not, if adversely
determined, have a Material Adverse Effect.
7.10.    Material Adverse Effect. No circumstances exist or changes to any
Borrower have occurred since the date of the most recent financial statements of
such Borrower delivered to the Administrative Agent that would reasonably be
expected to result in a Material Adverse Effect.
7.11.    Taxes. Each Borrower has timely filed or caused to be filed all Tax
returns, information statements and reports required to have been filed and has
paid or caused to be paid all Taxes (including mortgage recording Taxes),
assessments, fees, and other governmental charges upon such Borrower or upon any
of its properties, income or franchises required to have been paid by it, except
for any such Taxes as are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established,
unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect. There is no proposed Tax assessment against any Borrower or any
basis for such assessment that could be likely to result in a Material Adverse
Effect.
7.12.    Principal Office; Jurisdiction of Formation. (a) Each of the principal
office, chief executive office, and principal place of business of the Borrowers
is correctly listed on Schedule I as the same may be updated by written notice
to the Administrative Agent from time to time in accordance with this Credit
Agreement; and (b) the jurisdiction of formation of the Borrowers is correctly
listed on Schedule I, and each Borrower is not organized under the laws of any
other jurisdiction.
7.13.    ERISA. Each Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan Assets.
Assuming that none of the assets of any Lender used to fund a Loan are deemed to
be Plan Assets, the execution, delivery and performance of this Credit Agreement
and the other Loan Documents, the enforcement of the Obligations directly
against the Investors, and the borrowing and repayment of amounts under this
Credit Agreement, do not and will not constitute a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975(c)(1)(A) - (D) of the
Internal Revenue Code. No Borrower or member of a Borrower’s Controlled Group
has established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to any Plan.
7.14.    Compliance with Law. Each Borrower is in compliance with Applicable
Laws, including, without limitation, Environmental Laws and ERISA, except where
non-compliance would not be reasonably likely to have a Material Adverse Effect.
7.15.    Environmental Matters. Each Borrower (a) has not received any notice or
other communication or otherwise learned of any Environmental Liability that
could individually or in the aggregate be expected to have a Material Adverse
Effect arising in connection with: (i) any
    75

--------------------------------------------------------------------------------



actual or alleged non-compliance with or violation of any Environmental
Requirements by such Borrower or any permit issued under any Environmental Law
to such Borrower; or (ii) the Release or threatened Release of any Hazardous
Material into the environment; and (b) has no actual liability or, to the
knowledge of the Responsible Officers of such Borrower, threatened liability in
connection with the Release or threatened Release of any Hazardous Material into
the environment or any Environmental Requirements that could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.
7.16.    Capital Commitments and Contributions. All the Investors are set forth
on Exhibit A (or on a revised Exhibit A delivered to the Administrative Agent in
accordance with Sections 8.1(i) and Section 8.19), and the true and correct
accepted Capital Commitment of each Investor is set forth on Exhibit A (or on
any such revised Exhibit A). No Capital Calls have been delivered to any
Investors other than any that have been disclosed in writing to the
Administrative Agent. As of the date hereof, the aggregate amount of the Capital
Commitments of each Investor is set forth on Exhibit A; and the aggregate
Unfunded Capital Commitment that could be subject to a Capital Call is set forth
on Exhibit A.
7.17.    Fiscal Year. The fiscal year of such Borrower is the calendar year.
7.18.    Investor Documents. Each Investor has executed a Subscription Agreement
that has been provided to the Administrative Agent. Each Side Letter that has
been entered has been provided to the Administrative Agent. For each Investor,
the Constituent Documents, its Subscription Agreement (and any related Side
Letter) and its Investor Letter (if applicable) set forth its entire agreement
regarding its Capital Commitment.
7.19.    Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Loan will be used: (a) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock; (b)
to reduce or retire any Indebtedness that was originally incurred to purchase or
carry any such Margin Stock; or (c) for any other purpose that might constitute
this transaction a “purpose credit” within the meaning of Regulation T, U, or X.
No Borrower nor any Person acting on behalf of the Borrowers has taken or will
take any action that might cause any Loan Document to violate Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act, in each case as
now in effect or as the same may hereafter be in effect. No Loan will be secured
at any time by, and the Collateral in which any Borrower has granted to the
Administrative Agent, for the benefit of each of the Secured Parties, a security
interest and Lien pursuant to the Collateral Documents will not contain at any
time any Margin Stock.
7.20.    Investment Company Status.
(a)    The Initial Borrower has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act.
(b)    The business and other activities of the Initial Borrower and its
Subsidiaries, including the making of the Loans hereunder, the application of
the proceeds and repayment thereof by the Borrowers and the consummation of the
transactions contemplated by
    76

--------------------------------------------------------------------------------



the Loan Documents do not result in a material violation or breach in any
respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the United States Securities and Exchange
Commission thereunder, in each case, that are applicable to the Initial Borrower
and its Subsidiaries.
(c)    Each Borrower is in compliance with all written Investment Policies
(after giving effect to any Permitted Policy Amendments), except to the extent
that the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect.
7.21.    No Defenses. No Responsible Officer of such Borrower has knowledge of
any default or circumstance that with the passage of time and/or giving of
notice could constitute an event of default under its Constituent Documents or
any Subscription Agreement, Side Letter, Investor Letter or Credit Link Document
that would constitute a defense to the obligations of the Investors to make
Capital Contributions to a Borrower pursuant to a Capital Call in accordance
with the Subscription Agreements or the applicable Borrower’s Constituent
Documents, or has knowledge of any claims of offset or any other claims of the
Investors against any Borrower that would or could diminish or adversely affect
the obligations of the Investors to make Capital Contributions and fund Capital
Calls in accordance with the Subscription Agreements (and any related Side
Letters), the applicable Borrower’s Constituent Documents or any Investor Letter
or Credit Link Document in any material respect.
7.22.    No Withdrawals Without Approval. Except as otherwise permitted under
the Constituent Documents and subject to Section 9.9, no Investor is permitted
to withdraw its interest in any Borrower without the prior approval of a
Borrower.
7.23.    Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
(a)    (i) No Borrower nor any of its Subsidiaries, directors or officers have
engaged in any activity or conduct that would breach Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws, and (ii) each Borrower has instituted and
maintains policies and procedures designed to promote and achieve compliance
with Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
(b)    (i) No Borrower nor any of its Subsidiaries, directors, officers or
employees, nor (to the knowledge of such Borrower) any of its or its
Subsidiaries’ agents or Affiliates (including any such agents or Affiliates that
will act in any capacity in connection with, or benefit from, this Credit
Agreement), is (x) a Sanctioned Person or (y) in violation of any Sanctions, and
(ii) no Loan, use of proceeds or other transaction contemplated by this Credit
Agreement will result in the violation of any applicable Sanctions.
(c)    No part of the proceeds of any Loan hereunder will be used directly or,
to the knowledge of the applicable Borrower, indirectly (including without
limitation, lent, contributed or otherwise made available to any Subsidiary,
joint venture partner or other Person) (i) to fund any operations in, finance
any investments, business or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or in any other manner that would result in any
Person (including, without limitation, any Person participating in the Loans,
whether as underwriter, advisor, investor or otherwise) becoming a Sanctioned
Person or (ii) for
    77

--------------------------------------------------------------------------------



any payments that could constitute a violation of any applicable Anti-Corruption
Laws or Anti-Money Laundering Laws. No Investor, or Affiliate thereof, is, to
the knowledge of the Responsible Officers of the applicable Borrower (after
having made all reasonable investigation), a Sanctioned Person. To the knowledge
of the Responsible Officers of each Borrower (after having made all reasonable
investigation), no Investor’s funds used in connection with this transaction are
derived from illegal or suspicious activities in violation of applicable
Anti-Money Laundering Laws.
7.24.    Insider. No Borrower is an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than ten percent (10%) of
any class of voting securities” (as those terms are defined in 12 U.S.C. §375b
or in regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any subsidiary, of a bank
holding company of which any Lender is a subsidiary, of any bank at which any
Lender maintains a correspondent account, or of any bank that maintains a
correspondent account with any Lender.
7.25.    Investors. The Borrowing Base Certificate, as it may be updated in
writing from time to time by the Borrowers, is true and correct in all material
respects.
7.26.    Organizational Structure. The structure of the Borrowers is as depicted
on Schedule III. The Borrowers have not formed any Alternative Investment
Vehicles or Parallel Investment Vehicles that are not depicted on Schedule III
(or an updated Schedule III in connection with the formation of an Alternative
Investment Vehicle or Parallel Investment Vehicle).
7.27.    No Brokers. Other than as disclosed to the Administrative Agent in
writing, none of the Borrowers or the Investment Manager has dealt with any
broker, investment banker, agent or other Person (except for the Administrative
Agent, the Lenders and any Affiliate of the foregoing) who may be entitled to
any commission or compensation in connection with the Loan Documents, the Loans
or a transaction under or pursuant to this Credit Agreement or the other Loan
Documents.
7.28.    Financial Condition. The Borrowers, taken as a whole, are Solvent.
Section 8.AFFIRMATIVE COVENANTS OF THE BORROWERS
So long as the Lenders have any commitment to lend hereunder, and until payment
and performance in full of the Obligations (other than contingent reimbursement
and indemnification obligations not then due) under this Credit Agreement and
the other Loan Documents, each Borrower agrees that:
8.1.    Financial Statements, Reports and Notices. The Borrowers shall deliver
to the Administrative Agent sufficient copies for each Lender of the following:
(a)    Financial Reports.
(i)    Annual Reports. As soon as available, but no later than ninety (90) days
after the end of the fiscal year for each of the Borrowers, the audited
consolidated
    78

--------------------------------------------------------------------------------



balance sheet and related statements of operations, income, partners’, members’
or shareholders’ equity and cash flows of the Borrowers as of the end of and for
such year, setting forth in each case in comparative form (if applicable) the
figures for the previous fiscal year, all reported on by a firm of nationally
recognized independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrowers on a consolidated basis in accordance with GAAP consistently applied
and, subject to normal year end audit adjustments and the absence of footnotes.
(ii)    Quarterly Reports. As soon as available, but no later than sixty (60)
days after the end of each of the first three fiscal quarters of the Borrowers,
the unaudited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of the
Borrowers as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form (if
applicable) the figures for (or, in the case of the balance sheet, as of the end
of) the corresponding period or periods of the previous fiscal year, all
certified by a Responsible Officer of the Borrowers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrowers on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes.
(b)    Compliance Certificate. On the date any financial statements are due
pursuant to Section 8.1(a), a compliance certificate in the form of Exhibit N
(the “Compliance Certificate”), certified by a Responsible Officer of each
Borrower to be true and correct, (i) stating whether any Event of Default or, to
the knowledge of such Persons, any Potential Default exists; (ii) stating that,
to the knowledge of the Responsible Officers of the applicable Borrower, no
Exclusion Event has occurred with respect to any Borrowing Base Investor (that
has not previously been disclosed to the Administrative Agent in writing) or
setting forth a list of any such Exclusion Events; (iii) calculating compliance
with the financial covenants (if any) in the Constituent Documents of the
Borrowers; and (iv) setting forth: (A) a description of the Investments
acquired, sold or otherwise disposed of by and the business activities of the
Borrowers during the preceding quarter, to the extent prepared for the
Investors; and (B) in the case of a Compliance Certificate delivered in
connection with a fiscal year-end report by the Borrowers, a description of the
Investments acquired, sold or otherwise disposed of by and the business
activities of the Borrowers during such fiscal year, to the extent prepared for
the Investors, and a statement of the capital account of each Investor.
(c)    Capital Calls. (i) Within two (2) Business Days following the issuance of
a Capital Call, the applicable Borrower shall notify the Administrative Agent of
the making of such Capital Call and shall provide information as to the timing
and amount of such Capital Call for each Investor (which detail may be set forth
on an Excel file) along with an exemplar copy of the Capital Call that was
delivered to the Investors; and (ii) a report of all Investors failing to fund
their Capital Contributions delivered the fifth (5th) Business Day following
issuance by a Borrower of notice to the Investors that failed to fund that such
amount remains unpaid (which
    79

--------------------------------------------------------------------------------



notice shall be issued no later than two (2) Business Days of the date such
amount was initially due along with prompt notification to the Administrative
Agent that such notice has been issued) when such Capital Contributions are due
pursuant to the related Capital Call therefor and every fifth (5th) Business Day
thereafter until all Investors have funded their Capital Contributions or the
applicable Borrower certifies that it does not reasonably expect further Capital
Contributions on account of such Capital Call.
(d)    Notice of Default. Within one (1) Business Day of becoming aware of the
existence of any condition or event that constitutes an Event of Default and
within three (3) Business Days of becoming aware of the existence of any
condition or event that constitutes a Potential Default, the Borrowers shall
furnish to the Administrative Agent a written notice specifying the nature and
period of existence thereof and the action that such Borrower is taking or
proposes to take with respect thereto.
(e)    Notice of Certain Withdrawals. Promptly, but no later than three (3)
Business Days following receipt thereof, copies of any notice of withdrawal or
request for excuse or exemption by any Investor pursuant to the applicable
Constituent Document of the Borrower, its Subscription Agreement or Side Letter.
(f)    Investor Events. Promptly upon, but within two (2) Business Days of, a
Responsible Officer of the applicable Borrower obtaining knowledge of any of the
following events, a certificate notifying the Administrative Agent if: (i) an
Exclusion Event has occurred with respect to any Borrowing Base Investor or any
other Investor has violated or breached any material term of the Constituent
Documents or its Subscription Agreement, Investor Letter or Credit Link
Document; (ii) there has been any decline in the Rating of any Investor (or its
Credit Provider, Sponsor or Responsible Party) that is an Included Investor
pursuant to clause (a)(i) of the definition thereof, whether or not such change
results in an Exclusion Event; or (iii) there has been a change in the name or
notice information of any Investor.
(g)    Structure Chart. In the event any Borrower forms an Alternative
Investment Vehicle, Parallel Investment Vehicle or Qualified Borrower, the
Borrowers shall deliver an updated Schedule III depicting the updated fund
structure of the Borrowers promptly after the formation thereof.
(h)    ERISA Certification. (i) For each Borrower that provided a certificate of
a Responsible Officer pursuant to Section 6.1(q)(ii), Section 6.3(k)(ii) or
Section 6.4(g)(ii), prior to admitting one or more ERISA Investors which would
result in twenty five percent (25%) or more of the total value of any class of
equity interests in such Borrower being held by “benefit plan investors” within
the meaning of Section 3(42) of ERISA, such Borrower shall deliver a favorable
written opinion of counsel to such Borrower addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); and (ii) with respect to each Borrower, for so long as
there is any ERISA Investor in such Borrower, such Borrower shall provide to the
Administrative Agent, no later than sixty (60) days after the first day of each
Annual Valuation Period in the case of clause (1) below or sixty (60) days after
the end of such Borrower’s fiscal
    80

--------------------------------------------------------------------------------



year in the case of clause (2) below, a certificate signed by a Responsible
Officer of such Borrower that (1) such Borrower has remained and still is an
Operating Company or (2) the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA.
(i)    Borrowing Base Certificate. The Borrowers shall provide an updated
Borrowing Base Certificate certified by a Responsible Officer of each Borrower
to be true and correct in all material respects setting forth a calculation of
the Available Commitment in reasonable detail at each of the following times:
(i) within five (5) Business Days after the end of each fiscal quarter of the
Borrowers; (ii) in connection with any new Borrowing; (iii)  within two (2)
Business Days of the issuance of any Capital Calls to the Investors together
with the detail set forth in Section 8.1(c); (iv) within two (2) Business Days
following a Responsible Officer of the applicable Borrower obtaining knowledge
of any Exclusion Event or a Transfer of any Borrowing Base Investor’s Capital
Commitment; (v) within five (5) Business Days of any other event that reduces
the Available Commitment (such as, by way of example, a deemed collection); and
(vi) as required by Section 8.19.
(j)    Other Reporting. Within five (5) Business Days of the delivery to any
Investor, copies of all other material financial statements, appraisal reports,
notices, opinions and other matters at any time or from time to time furnished
to the Investors.
(k)    New Investors or Amended Investor Documents. Within five (5) Business
Days of the dispatch of any acceptance documents by the applicable Borrower,
copies of the Subscription Agreement (and any related Side Letter) or any
transfer documentation of any new Investor or written evidence of an increase in
the Capital Commitment of any Investor or any amendments to any Investor’s Side
Letter, including but not limited to any documents related to an Investor’s
election to opt into the provisions of any other Investor’s Side Letter pursuant
to a ‘most favored nations’ clause.
(l)    Notice of Material Adverse Effect. Each Borrower shall, promptly upon a
Responsible Officer of such Borrower obtaining knowledge thereof, notify the
Administrative Agent of any event if such event could reasonably be expected to
result in a Material Adverse Effect.
(m)    Notice of Liquidity Event. At least thirty (30) days prior to any
“Liquidity Event” (as defined in the Subscription Agreements of the Initial
Borrower), notice of such Liquidity Event.
(n)    Other Information. Such other information concerning the business,
properties, or financial condition of the Borrowers as the Administrative Agent
shall reasonably request and that is in the possession of or reasonably
available to the Borrowers without undue burden or expense and that may be
provided by the Borrowers without any Borrower violating any legal, fiduciary or
contractual obligation related to confidentiality.
    81

--------------------------------------------------------------------------------





8.2.    Payment of Obligations. Each Borrower shall pay and discharge all
Indebtedness and other obligations, including all Taxes, assessments, and
governmental charges or levies imposed upon it, its income or profits, or any
property belonging to it, before any such obligation becomes delinquent, if in
the case of recourse Indebtedness such failure could reasonably be expected to
result in a default in excess of $30,000,000; provided that such Borrower shall
not be required to pay any such Tax, assessment, charge, or levy if and so long
as the amount, applicability, or validity thereof shall currently be contested
in good faith by appropriate proceedings and adequate reserves therefor have
been established in accordance with GAAP.
8.3.    Maintenance of Existence and Rights. Each Borrower shall preserve and
maintain its existence. Each Borrower shall further preserve and maintain all of
its rights, privileges, and franchises necessary in the normal conduct of its
business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which could reasonably be expected to
result in a Material Adverse Effect.
8.4.    [Reserved].
8.5.    Books and Records; Access. Upon not less than five (5) Business Days’
prior written notice, each Borrower shall give the Administrative Agent access
during ordinary business hours to, and permit such person to examine, copy, or
make excerpts from, any and all books, records, and documents in the possession
of such Borrower and relating to the Collateral, and to inspect any of the
properties of the Borrower relating to the Collateral and to discuss its
affairs, finances and condition with its officers, subject in each case to
compliance with Section 12.17. No access shall be at the Borrowers’ expense more
than one time in any year unless an Event of Default has occurred and in
continuing. The Borrowers will maintain complete and accurate books and records
in all material respects relating to this Credit Agreement.
8.6.    Compliance with Law. Each Borrower shall observe and comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, the Investment Company Act, Environmental Laws and ERISA, and
maintain in full force and effect all material Governmental Approvals applicable
to the conduct of its business, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
8.7.    Insurance. Each Borrower shall maintain insurance in such types and
amounts (if any), as are consistent with customary practices and standards of
its industry in the same or similar locations, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
8.8.    Authorizations and Approvals. Each Borrower shall promptly obtain, from
time to time at its own expense, all such governmental licenses, authorizations,
consents, permits and approvals as may be required to enable such Borrower to
comply with its obligations hereunder in all material respects, under the other
Loan Documents and its Constituent Documents.
    82

--------------------------------------------------------------------------------



8.9.    Maintenance of Liens. Each Borrower shall perform all such acts and
execute all such documents as the Administrative Agent may reasonably request in
order to enable the Administrative Agent and Secured Parties to file and record
every instrument that the Administrative Agent may deem necessary in order to
perfect and maintain the Secured Parties’ first priority security interests in
(and Liens on) the Collateral (subject to Permitted Liens) and otherwise to
preserve and protect the rights of the Secured Parties in respect of such first
priority security interests and Liens.
8.10.    Further Assurances. Each Borrower shall make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, and additional agreements, undertakings,
conveyances, transfers, assignments, financing statements, or other assurances,
and shall take any and all such other action, as the Administrative Agent may,
from time to time, reasonably request or reasonably deem necessary or desirable
in connection with the Credit Agreement or any of the other Loan Documents, the
obligations of the Borrower hereunder or thereunder for better assuring and
confirming unto the Secured Parties all or any part of the security for any of
such obligations.
8.11.    Maintenance of Independence. Each Borrower shall at all times (i)
conduct and present itself as a separate entity and maintain all business
organization formalities, (ii) maintain separate books and records, (iii)
conduct all transactions with Affiliates (x) in accordance with its Constituent
Documents or (y) otherwise on an arm’s length basis, and (iv) not commingle its
funds with funds of other Persons, including Affiliates, except for related
Investor Capital Contributions deposited directly or indirectly into the related
Borrower Collateral Account (which shall include any deposit into an account of
any intermediate fund prior to depositing into the Borrower Collateral Account).
8.12.    RIC Status under the Internal Revenue Code; Investment Company Act.
(a)    The Initial Borrower shall elect to be treated as a “regulated investment
company” within the meaning of the Internal Revenue Code commencing with the
first taxable year in which investors are issued equity interests in the Initial
Borrower and shall at all times thereafter maintain its status as a “regulated
investment company” and be taxed as such within the meaning of the Internal
Revenue Code, and shall at all times maintain its status as and compliance with
the requirements for a “business development company” under the Investment
Company Act.
(b)    The Borrowers shall at all times be in compliance with the Investment
Policies (after giving effect to any Permitted Policy Amendments), except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.
8.13.    Investor Financials and Confirmation of Unfunded Capital Commitments.
For each Investor that executes and delivers an Investor Letter, the Borrowers
shall request from such Investor any financial statements or other information
required under such Investor Letter to be provided as requested by the
Administrative Agent from time to time and (a) upon receipt thereof, promptly
deliver the same to the Administrative Agent, or (b) promptly notify the
Administrative Agent of the failure to timely obtain such information in the
time period required under such Investor Letter. For any such Investor, upon the
request of the Administrative Agent
    83

--------------------------------------------------------------------------------



the Borrowers shall within thirty (30) days of such request obtain a
certification executed by such Investor confirming the amount of its Unfunded
Capital Commitment, such certification to be in form and substance acceptable to
the Administrative Agent. In the event the Borrowers are unable to timely obtain
such certification, the remedy shall be an Exclusion Event with respect to such
Investor.
8.14.    Compliance with Loan Documents and Constituent Documents. Each Borrower
shall fully comply with any and all covenants and provisions of each Loan
Document executed by it. Each Borrower shall comply with all material provisions
of its Constituent Documents.
8.15.    Investor Default. At all times when an Event of Default has occurred
and is continuing and any Investor has failed to fund any Capital Contribution
when due, then the applicable Borrower shall exercise its available remedies as
to such Investor only with the written consent of the Administrative Agent, at
the direction of the Required Lenders.
8.16.    Collateral Account. Each Borrower shall ensure that, at all times, it
has authorized the applicable Account Bank to provide the Administrative Agent
electronic monitoring access to the Collateral Account.
8.17.    Compliance with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each Borrower shall comply with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each Borrower shall conduct
the requisite due diligence in connection with the transactions contemplated
herein for purposes of complying with the Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Investor and the origin of the
assets used by such Investor to purchase its interest in the applicable
Borrower, and shall maintain sufficient information to identify the applicable
Investor for purposes of the Anti-Money Laundering Laws. Each Borrower shall,
upon the request of the Administrative Agent from time to time, provide
certification and other evidence of such Borrower’s compliance with this Section
8.17.
8.18.    Solvency. The financial condition of each Borrower shall be such that
it is Solvent.
8.19.    Returned Capital. The Borrowers shall within ten (10) Business Days
following notification to the Investors of any Returned Capital: (i) notify the
Administrative Agent in writing of such Returned Capital; (ii) deliver to the
Administrative Agent a revised Borrowing Base Certificate modified by the
Borrowers reflecting the changes to the Capital Commitments and the Uncalled
Capital Commitments, resulting from the distribution of the Returned Capital;
and (iii) deliver to the Administrative Agent copies of all Capital Return
Notices and a Capital Return Certification duly executed by the Borrowers
certifying that such Returned Capital of the applicable Investor has been added
back into the applicable Investor’s Uncalled Capital Commitment and confirming
the Uncalled Capital Commitment of the applicable Investor after giving effect
to the Returned Capital. The effective date on which an Investor’s Unfunded
Capital Commitment increases by Returned Capital for purposes of this Credit
Agreement shall be the date on which the Borrowers have delivered to the
Administrative Agent duly completed copies of the items required by this Section
8.19.
    84

--------------------------------------------------------------------------------



8.20.    Capital Calls and Minimum Contributions. The Borrowers shall: (a) issue
at least one Capital Call during each twelve month interval following the
Closing Date in an amount of at least five percent (5%) of the aggregate Capital
Commitments; provided that the Borrowers shall not be required at any time to
issue a Capital Call pursuant to this provision in excess of the amounts
outstanding under the Credit Facility; and (b) provide to the Administrative
Agent evidence reasonably acceptable to the Administrative Agent that each
Investor has made such Capital Contributions equal to or exceeding five percent
(5%) of its Capital Commitment.
Section 9.NEGATIVE COVENANTS
So long as the Lenders have any commitment to lend hereunder, and until payment
in full of the Obligations (other than contingent reimbursement and
indemnification obligations not then due), each Borrower agrees that:
9.1.    Borrower Information. No Borrower shall change its name, jurisdiction of
formation, chief executive office and/or principal place of business (i) unless
such Borrower delivers any documentation reasonably required to permit the
Administrative Agent to maintain its first priority security interest in the
Collateral (subject to Permitted Liens) or (ii) otherwise obtains the prior
written consent of the Administrative Agent. The Administrative Agent consents
to the relocation of the principal place of business of the Initial Borrower to
the location previously disclosed to the Administrative Agent.
9.2.    Mergers, Etc. No Borrower shall take any action (a) to merge,
consolidate or divide with or into any Person, unless such Borrower is the
surviving entity, or (b) that will dissolve or terminate such Borrower, except
in each case, with the prior written consent of the Administrative Agent in its
sole discretion.
9.3.    Limitation on Liens. No Borrower shall create, permit or suffer to exist
any Lien (whether such interest is based on common law, statute, other law or
contract and whether junior or equal or superior in priority to the security
interests and Liens created by the Loan Documents) upon the Collateral, other
than (i) Liens to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents, (ii) non-consensual Liens, if
any, that arise as a matter of law and are either not yet delinquent or are
being contested in good faith by appropriate proceedings as long as, in either
case, the applicable Borrower has set aside adequate reserves therefor on its
books in accordance with GAAP, (iii) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights or remedies as to Collateral Accounts or (iv) Liens arising in
favor of any Account Bank pursuant to any Borrower Control Agreement or other
agreement related to such account (collectively, “Permitted Liens”).
9.4.    Fiscal Year and Accounting Method. No Borrower shall change its fiscal
year or its method of accounting without the prior written consent of the
Administrative Agent, unless otherwise required to do so by the Internal Revenue
Code or GAAP (and if so required the Borrowers shall promptly notify the
Administrative Agent in writing of such change).
    85

--------------------------------------------------------------------------------



9.5.    Transfer of Interests; Admission of Investors.
(a)    Transfers by Investors. No Borrower shall permit any Transfer by a
Borrowing Base Investor unless explicitly permitted pursuant to this Section
9.5. The Borrowers shall notify the Administrative Agent of any Transfer by any
Borrowing Base Investor of all or a portion of any interest in any Borrower
under the applicable Constituent Documents at least five (5) Business Days
before the proposed Transfer, and shall, promptly upon receipt thereof, deliver
to the Administrative Agent copies of any proposed assignment agreement and
other documentation delivered to, or required of such Investor by the Borrower;
provided that, subject to pro forma compliance with Section 3.5(b), the failure
to deliver such notice shall not prohibit the Transfer of such interest (it
being acknowledged and agreed that the transferee will not be an Included
Investor in accordance with the following sentence until the Administrative
Agent has recovered all of the related transfer documents). In order for a new
Investor to be deemed to be an Included Investor, Specified Investor or
Designated Investor, as applicable, such new Investor must satisfy the criteria
therefor as set out in this Credit Agreement. If the transfer of an Investor
interest to a new Investor would result in a mandatory prepayment pursuant to
Section 3.5(b) (due to the transferee not being designated as a Borrowing Base
Investor or otherwise), such mandatory prepayment shall be calculated and paid
to the Lenders prior to the effectiveness of the transfer and such prepayment
shall be subject to Section 4.5. Subject to compliance with the preceding
sentence and Section 9.5(b), any assignment by a Borrowing Base Investor shall
be permitted. Any transfer of any interest in any Borrower by any non-Borrowing
Base Investor to any other Person shall be permitted without the consent of the
Administrative Agent or Lenders, subject to compliance with Section 9.5(b).
(b)    Sanctions Compliance. Any admission of an assignee of an interest in any
Borrower or as a substitute Investor and any admission of a Person as a new
Investor of the Borrower, shall be subject to such Person not being a Sanctioned
Person.
9.6.    Constituent Documents. Except as hereinafter provided, no Borrower shall
alter, amend, modify, terminate, or change any provision of such Borrower’s
Constituent Documents, any Subscription Agreement or, any Side Letter or enter
any new Side Letter (each, a “Proposed Amendment”) if such Proposed Amendment
would (a) remove or amend (or affect in a similar manner) the Debt Limitations,
(b) affect such Borrower’s or any Investor’s (as applicable) debts, duties,
obligations, and liabilities, or the rights, titles, security interests, Liens,
powers and privileges of such Person (as applicable), in each case, relating to
any Capital Calls, Capital Contributions, Capital Commitments, Uncalled Capital
Commitments or any other Collateral or any time period applicable thereto, (c)
except as permitted under Section 9.5, suspend, reduce or terminate any
Investor’s Unfunded Capital Commitments or obligation to fund Capital Calls, or
(d) otherwise have a material adverse effect on the rights, titles, first
priority security interests and Liens, and powers and privileges of any of the
Secured Parties hereunder (each, a “Material Amendment”). The applicable
Borrower shall provide the Administrative Agent with written notice of the
substance of any Proposed Amendment and the Administrative Agent shall
determine, in its sole discretion without the requirement of obtaining the input
of the Lenders and on its good faith belief, whether or not such Proposed
Amendment would constitute a Material Amendment and shall promptly (and in any
event within five (5) Business Days) notify the Borrowers of its determination.
In the event that the Administrative Agent determines that such
    86

--------------------------------------------------------------------------------



Proposed Amendment is a Material Amendment, the approval of the Required Lenders
shall be required (unless the approval of all Lenders is otherwise required
consistent with the terms of this Credit Agreement), and the Administrative
Agent shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the Proposed Amendment and any other relevant
information provided by such Borrower. Subject to Section 12.1, the Lenders
shall, within ten (10) Business Days from the date of such notice from the
Administrative Agent, deliver their approval or denial thereof. In the event
that the Administrative Agent determines that the Proposed Amendment is not a
Material Amendment, such Borrower may make such amendment without the consent of
any Lender. Each Borrower may, without the consent of the Administrative Agent
or the Lenders, amend its Constituent Documents: (x) to admit new Investors to
the extent permitted by, and in accordance with, this Credit Agreement; and (y)
to reflect transfers of interests in the Borrowers permitted by, and in
accordance with, this Credit Agreement; provided that, in each case, such
Borrower shall promptly provide prior written notice to the Administrative Agent
of any such amendment. Further, in the event any Constituent Document of any
Borrower is altered, amended, modified or terminated in any respect whatsoever,
such Borrower shall provide the Administrative Agent with copies of each
executed, filed or otherwise effective document relating thereto.
9.7.    [Reserved].
9.8.    [Reserved].
9.9.    Limitation on Withdrawals. No Borrower shall permit any Investor to
withdraw its interest in any Borrower without the prior written consent of the
Administrative Agent, other than (a) in the event an Investor’s continuing
interest in the applicable Borrower would (i) violate Applicable Law or (ii) in
the reasonable judgment of the applicable Borrower or the Investment Manager,
result in a material adverse tax or regulatory consequences for the applicable
Borrower, so long as prior to the effectiveness of such withdrawal the
applicable Borrower requires such Investor to comply with clause (ii) of the
final sentence of Section 5 of such Investor’s Subscription Agreement (or any
equivalent provision therein) obligating such Investor to fund its pro rata
share of Capital Contributions necessary to cure any mandatory prepayment that
would be triggered hereunder as a result of such withdrawal, or (b) such
Investor is permitted to withdraw in accordance with its Side Letter (provided
that the applicable Borrower has no discretion to prohibit such withdrawal) in
connection with a Transfer permitted in accordance with Section 9.5. If any such
withdrawal of an Investor interest to a new Investor would result in a mandatory
prepayment pursuant to Section 3.5(b), such mandatory prepayment shall be
calculated and paid to the Lenders prior to the effectiveness of such withdrawal
and such prepayment shall be subject to Section 4.5.
9.10.    Alternative Investment Vehicles and Parallel Investment Vehicles;
Transfers of Capital Commitments.
(a)    Alternative Investment Vehicles and Parallel Investment Vehicles. No
Borrower shall either (i) transfer the Unfunded Capital Commitments of one or
more Investors to any Alternative Investment Vehicle or Parallel Investment
Vehicle, or (ii) cause Capital Contributions to be made to an Alternative
Investment Vehicle or Parallel Investment Vehicle, in
    87

--------------------------------------------------------------------------------



either case, unless such Alternative Investment Vehicle or Parallel Investment
Vehicle has joined the Credit Facility as a Borrower in accordance with Section
6.4.
(b)    Other Transfers of Unfunded Capital Commitments. No Borrower shall permit
the Transfer of any Unfunded Capital Commitment of any Investor to any Affiliate
of a Borrower that is not a Borrower hereunder or permit an Investor to fund a
Capital Contribution directly to any Investment.
9.11.    Limitation on Indebtedness. To the extent applicable, no Borrower shall
incur Indebtedness in excess of the limitations set forth in the applicable
Constituent Document (collectively, the “Debt Limitations”).
9.12.    Capital Commitments. No Borrower shall: (i) other than as permitted by
Section 9.9, cancel, reduce, excuse, or abate the Capital Commitment of any
Investor without the prior written consent of the Lenders, which may be withheld
in their sole discretion; or (ii) relieve, excuse, delay, postpone, compromise
or abate any Investor from the making of any Capital Contribution (including,
for the avoidance of doubt, in connection with any particular Investment of such
Borrower); provided however that the Borrower may excuse any Investor from
funding a Capital Call with respect to which an Investment Exclusion Event
applies.
9.13.    Capital Calls. Other than pursuant to the Loan Documents, no Borrower
shall make any contractual or other agreement with any Person that shall
restrict, limit, penalize or control its ability to make Capital Calls or the
timing thereof.
9.14.    ERISA Compliance. No Borrower or member of a Borrower’s Controlled
Group shall establish, maintain, contribute to, or have any liability
(contingent or otherwise) with respect to any Plan. No Borrower shall fail to
satisfy an exception under the Plan Asset Regulations, which failure causes the
assets of such Borrower to be deemed Plan Assets. Assuming that none of the
assets of any Lender used to fund a Loan are deemed to be Plan Assets, no
Borrower shall take any action, or omit to take any action that would give rise
to a non-exempt prohibited transaction under Section 4975(c)(1)(A), (B), (C) or
(D) of the Internal Revenue Code or Section 406(a) of ERISA that would subject
the Administrative Agent or the Lenders to any tax, penalty, damages or any
other claim or relief under the Internal Revenue Code or ERISA.
9.15.    Dissolution. Without the prior written consent of all Lenders (in their
sole discretion), so long as any of the Commitments remain in effect or the
Credit Facility has not been terminated, no Borrower shall take any action to
terminate or dissolve.
9.16.    [Reserved].
9.17.    Limitations on Distributions. No Borrower shall make, pay or declare
any Distribution (as defined below) (i) at any time except as permitted pursuant
to its Constituent Documents and (ii) other than Permitted RIC Distributions, at
any time during a Cash Control Event; provided that during the existence of (x)
an Event of Default pursuant to Section 10.1(a), 10.1(h), 10.1(i) or 10.1(n), or
(y) upon the acceleration of the unpaid balance of the Obligations of the
Borrowers pursuant to Section 10.2, none of the Borrowers shall make, pay or
declare any Permitted RIC Distribution. “Distribution” means any distributions
(whether or not in cash) on
    88

--------------------------------------------------------------------------------



account of any equity interest in a Borrower, including as a dividend or other
distribution and on account of the purchase, redemption, retirement or other
acquisition of any such equity interest.
9.18.    Limitation on Withdrawals. Without the prior written consent of the
Required Lenders, no Borrower shall make nor cause the making of any withdrawal
or transfer of funds from any Collateral Account if a Cash Control Event has
occurred and is continuing, other than withdrawals for the purpose of repaying
Obligations.
9.19.    Compliance with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. No Borrower shall use directly or indirectly (including without
limitation, by lending, contributing or otherwise making available to any
Subsidiary, joint venture partner or other Person) any part of the proceeds of
any Loan hereunder directly, or to its knowledge, indirectly, (i) to fund,
finance or facilitate any operations in, finance any investments, business or
activities in or make any payments to any Sanctioned Person or Sanctioned
Country, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including, without limitation, any Person participating
in the Loans, whether as underwriter, advisor, investor or otherwise). No part
of the proceeds of any Loan will be used, directly or, to its knowledge,
indirectly, (a) in violation of Anti-Corruption Laws or Anti-Money Laundering
Laws, or (b) for any payment, promise to pay, or authorization of any payment
(or giving of anything of value) to any governmental official or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, to improperly obtain, retain or
direct business, or obtain any undue influence or improper advantage, in
violation of Anti-Corruption Laws.
9.20.    Limitations of Use of Loan Proceeds. The Borrowers shall not use the
proceeds of any Loan directly for the payment to any Investor of any
Distribution; provided that this clause shall not restrict or prohibit any
Borrower from making any Distributions in accordance with Section 9.17, so long
as such Distributions are not paid directly using the proceeds of any Loan.
9.21.    [Reserved].
9.22.    [Reserved].
9.23.    Transactions with Affiliates. No Borrower shall, nor shall it permit
any of its Subsidiaries to, sell, lease or otherwise transfer any of its
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or make any contribution towards, or reimbursement for, any Federal
income taxes payable by any Person or any of its Subsidiaries in respect of
income of such Borrower, or otherwise engage in any other transactions with, any
of its Affiliates, except transactions in the ordinary course of business, as
permitted by its Constituent Documents and Applicable Law and at prices and on
terms and conditions not less favorable to such Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties.
9.24.    [Reserved].
    89

--------------------------------------------------------------------------------



9.25.    Deposits to Collateral Accounts. No Borrower shall, and shall not cause
any of its Subsidiaries to, deposit or otherwise credit, or cause or knowingly
permit to be so deposited or credited, to the Collateral Accounts cash or cash
proceeds other than Capital Contributions.
9.26.    Deemed Capital Contributions. The Borrowers shall not reinvest current
cash flow from Investments and/or net proceeds from Investment dispositions in
accordance with their respective Constituent Documents if (a) an Event of
Default has occurred and is continuing, or (b) such reinvestment would reduce
the Unfunded Capital Commitment of any Investor and cause the Dollar Equivalent
of the Principal Obligations to exceed the Available Commitment, unless with
respect to this clause (b), prior to such reinvestment, the Borrowers shall make
any resulting prepayment required under Section 3.5(b) of this Credit Agreement.
Section 10.EVENTS OF DEFAULT
10.1.    Events of Default. An “Event of Default” shall exist if any one or more
of the following events (herein collectively called “Events of Default”) shall
occur and be continuing (whatever the reason for such event and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):
(a)    (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, and such failure under
this clause (ii) shall continue for three (3) Business Days;
(b)    any representation or warranty made or deemed made by or on behalf of the
Borrowers (in each case, as applicable) under this Credit Agreement, or any of
the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Borrowers (in each case, as applicable)
pursuant hereto, in connection herewith or with the Loans, or in connection with
any of the other Loan Documents, shall prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is made
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of: (i) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(ii) a Responsible Officer of the applicable Borrower obtains knowledge thereof;
(c)    default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
3.5(b), 8.1, 8.12, and Sections 9.1 through 9.26) by the Borrowers; or (ii) the
covenants or agreements of the Borrowers contained in any other Loan Documents
executed by such Person, and, if such default is susceptible to cure, such
default shall continue uncured to the satisfaction of the Administrative Agent
for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of the applicable Borrower obtains knowledge thereof;
    90

--------------------------------------------------------------------------------



(d)    default shall occur in the performance of any of the covenants or
agreements of any Borrower contained in Section 3.5(b), 8.12 or any one of
Sections 9.1 through 9.26;
(e)    default shall occur in the performance of Section 8.1 of this Credit
Agreement and such default shall continue uncured for five (5) Business Days
after the earlier of: (x) written notice thereof has been given by the
Administrative Agent to the Borrowers or (y) a Responsible Officer of the
applicable Borrower obtains knowledge thereof;
(f)    any of the Loan Documents executed by the Borrowers: (i) shall cease, in
whole or in part, to be legal, valid, binding agreements enforceable against the
Borrowers, as the case may be, in accordance with the terms thereof; (ii) shall
in any way be terminated or become or be declared ineffective or inoperative; or
(iii) shall in any way whatsoever cease to give or provide the respective first
priority Liens (subject to Permitted Liens), security interest, rights, titles,
interest, remedies, powers, or privileges intended to be created thereby, in
each case other than (x) in accordance with the provisions of this Credit
Agreement or any other Loan Document or (y) as a result of any action or
inaction by the Administrative Agent or any other Secured Party;
(g)    a default shall occur with respect to the payment of any recourse
Indebtedness of the Borrowers in equal to or in excess of $30,000,000 or any
such Indebtedness shall become due before its stated maturity by acceleration of
the maturity thereof or shall become due by its terms and in either case shall
not be promptly paid or extended (after giving effect, in each case, to any
grace period related thereto);
(h)    any Borrower or the Investment Manager shall: (i) apply for or consent to
the appointment of a receiver, trustee, custodian, intervenor, sequestrator,
conservator, liquidator or similar official of itself or of all or a substantial
part of its assets; (ii) file a voluntary petition in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization of an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any
partnership, limited liability company or corporate action for the purpose of
effecting any of the foregoing;
(i)    an order, order for relief, judgment or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of any Borrower or the Investment Manager, or
appointing a receiver, custodian, trustee, intervenor, sequestrator,
conservator, liquidator or similar official of any Borrower or the Investment
Manager, or of all or substantially all of such Person’s assets, and such order,
judgment or decree shall continue unstayed and in effect for a period of sixty
(60) days;
(j)    any final judgment(s) for the payment of money equal to or in excess of
$30,000,000 in the aggregate shall be rendered against any Borrower alone or
against one or more of the Borrowers and such judgment shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be
    91

--------------------------------------------------------------------------------



legally taken by a judgment creditor to attach or levy upon any assets of any
Borrower to enforce any such judgment, unless such judgment is covered by
insurance in an amount that would cause any uninsured potential liability not to
exceed $30,000,000 or unless it is being appealed and such Borrower has posted a
bond or cash collateral;
(k)    there shall occur any event that results in a Material Adverse Effect
(except to the extent such Material Adverse Effect occurs as a result of any
action or inaction by any Secured Party);
(l)    [reserved];
(m)    [reserved];
(n)    if there are (i) six (6) or fewer Investors, one or more Investors having
Capital Commitments aggregating to fifteen percent (15%) or greater of the total
Capital Commitments of Investors in the Borrowers shall default in their
obligation to fund any Capital Calls (on a cumulative basis) when due, or (ii)
more than six (6) Investors, one or more Investors having Capital Commitments
aggregating to twenty percent (20%) or greater of the total Capital Commitments
of Investors in the Borrowers shall default in their obligation to fund any
Capital Calls (on a cumulative basis) when due, and in each case such failure
shall not be cured within five (5) Business Days following issuance by a
Borrower of notice to such Investor that such amount remains unpaid, which
notice shall be issued no later than two (2) Business Days of the date such
amount was initially due along with prompt notification to the Administrative
Agent that such notice has been issued (without regard to any cure or notice
periods contained in the applicable Constituent Documents);
(o)    any Borrower or any affiliated Investor (other than any employees of the
Borrower or Investment Manager) fails to fund any Capital Call when due and such
failure shall not be cured within five (5) Business Days (without regard to any
cure or notice periods contained in the applicable Constituent Documents);
(p)    [reserved];
(q)    any Borrower or its affiliated Investor (other than any employees of the
Borrowers or Investment Manager) shall repudiate, challenge, or declare
unenforceable its Capital Commitment or its obligation to make Capital
Contributions to the capital of the Borrowers pursuant to a Capital Call or
shall otherwise disaffirm any material provision of any Borrower’s Constituent
Document, as applicable;
(r)    the Management Agreement shall cease to be in full force and effect or
the Investment Manager resigns or is removed from said role;
(s)    a “Liquidity Event” (as defined in the Subscription Agreements of the
Initial Borrower) shall occur, or an event shall occur that results in or could
reasonably be expected to cause the dissolution or liquidation of any Borrower
or the Investment Manager; or
(t)    a Change of Control shall occur.
    92

--------------------------------------------------------------------------------



10.2.    Remedies Upon Event of Default. (a) If an Event of Default shall have
occurred, then the Administrative Agent may (and shall at the direction of the
Required Lenders) and, if applicable, subject to the right of the Borrowers to
initiate Capital Calls to cure such Event of Default or repay the Obligations in
full prior to the exercise of remedies by the Administrative Agent contained in
Section 10.2(b): (i) suspend the Commitments of the Lenders; (ii) terminate the
Commitment of the Lenders hereunder and declare the occurrence of the Maturity
Date; (iii) declare the principal of, and all interest then accrued on, the
Obligations to be forthwith due and payable, whereupon the same shall forthwith
become due and payable without presentment, demand, protest, notice of default,
notice of acceleration, or of intention to accelerate or other notice of any
kind (other than notice of such declaration) all of which the Borrowers hereby
expressly waive, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (iv) exercise any right, privilege, or power set forth
in Sections 5.2 and 5.3 and the Collateral Documents, including, but not limited
to, the initiation of Capital Calls of the Uncalled Capital Commitments; (v)
suspend the obligation of the Lenders to maintain LIBOR Rate Loans and (vi)
without notice of default or demand, pursue and enforce any of the
Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections 10.1(h)
or 10.1(i) shall occur, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by the Administrative Agent or the Lenders, or any of them, and
without presentment, demand, protest, notice of default, notice of acceleration,
or of intention to accelerate or other notice of any kind, all of which each of
the Borrowers hereby expressly waives.
(b)    Actions with Respect to the Collateral. The Administrative Agent, on
behalf of the Secured Parties, is hereby authorized, in the name of the Secured
Parties or the name of any Borrower, at any time or from time to time during the
existence of an Event of Default, to: (i) initiate one or more Capital Calls in
order to pay the Obligations then due and owing, so long as such Capital Call
will be paid to the Collateral Account (or, solely in the case that the
Collateral Account is closed, frozen or subject to an order of a Governmental
Authority or the Account Bank that would restrict such payments from being paid
to the Collateral Account, then to such other account in the Borrower’s name as
directed by the Administrative Agent in its sole discretion), (ii) take or bring
in any Borrower’s name, or that of the Secured Parties, all steps, actions,
suits, or proceedings deemed by the Administrative Agent necessary or desirable
to effect possession or collection of payments of the Capital Commitments, (iii)
complete any contract or agreement of any Borrower in any way related to payment
of any of the Capital Commitments, (iv) make allowances or adjustments related
to the Capital Commitments, (v) compromise any claims related to the Capital
Commitments, (vi) issue credit in its own name or the name of any Borrower, or
(vii) exercise any other right, privilege, power, or remedy provided to any
Borrower under its respective Constituent Documents and the Subscription
Agreements with respect to the Capital Commitments; provided that, with respect
to any ERISA Investor, the Administrative Agent shall undertake any such action
as agent on behalf of the applicable Borrower. Regardless of any provision
hereof, in the absence of fraud, gross negligence or willful misconduct by the
Administrative Agent or the Secured Parties, neither the Administrative Agent
nor the Secured Parties shall be liable for failure to collect or for failure to
    93

--------------------------------------------------------------------------------



exercise diligence in the collection, possession, or any transaction concerning,
all or part of the Capital Calls or the Capital Commitment or sums due or paid
thereon, nor shall they be under any obligation whatsoever to anyone by virtue
of the security interests and Liens relating to the Capital Commitment, subject
to the Internal Revenue Code. The Administrative Agent shall give the Borrowers
notice of actions taken pursuant to this Section 10.2(b) prior to or
concurrently with the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Borrowers’ obligations hereunder. Notwithstanding the above,
during the continuance of an Event of Default, the Borrowers shall be authorized
to issue Capital Calls only with the consent of the Administrative Agent in its
sole discretion; provided that, notwithstanding anything to the contrary herein,
upon the occurrence and during the continuance of an Event of Default (other
than those described in Section 10.1(f), (h), (i), (q), (r), (s) (but solely in
the case of clause (s) with respect to the applicable Borrower) or (t)), if such
Event of Default can be cured by the funding of Uncalled Capital Commitments or
the Borrowers obtain the prior written consent of the Administrative Agent and
certify following the occurrence of an Event of Default that they will repay the
Obligations in full, then prior to the Administrative Agent, on behalf of the
Lenders, exercising its right to issue Capital Calls to the Investors or
exercising any other remedy provided for herein or in any other Loan Documents
or provided by Applicable Law, the Administrative Agent shall be required to
give five (5) Business Days written notice (the “Initial Notice Period”) of its
intention to exercise such remedies and, if, at any time prior to or during such
Initial Notice Period, the applicable Borrowers shall issue a Capital Call to
the Investors sufficient to cure such Event of Default or repay the Obligations,
then the Administrative Agent and the Lenders shall not exercise such remedies
with respect to any applicable Borrowers until the Business Day following the
Initial Payment Date (as defined below); provided, that: (i) such Capital Call
as issued by such Borrowers must require the Investors to fund their related
Capital Contribution within ten (10) Business Days after the date of such
Capital Call (such tenth (10th) Business Day being the “Initial Payment Date”);
(ii) the Capital Contributions and all other amounts paid by the Investors in
respect of such Capital Call are deposited into the applicable Collateral
Account; and (iii) each applicable Borrower directs the applicable Account Bank
that such Capital Contributions and other payments by the Investors shall be
withdrawn by the Administrative Agent to cure the default giving rise to such
Event of Default and/or prepay the Obligations in their entirety; provided,
further that nothing in this Section 10.2 shall prohibit the Administrative
Agent or any Lender from exerting control over (i) the applicable Collateral
Account during the continuance of a Cash Control Event and taking any such
actions as may be required to protect their rights in a bankruptcy proceeding or
exercising any remedies if may have with respect to (ii) any Event of Default
pursuant to Section 10.1(f), (h), (i), (q), (r), (s) (but solely in the case of
clause (s), with respect to the applicable Borrower) or (t) or any other Event
of Default that shall have occurred and be continuing that cannot be cured by
the funding of Uncalled Capital Commitments or that was triggered by the failure
of any applicable Borrower to issue a Capital Call upon its Investors following
a mandatory prepayment event pursuant to Section 3.5(b) hereof and/or make such
mandatory prepayment following the receipt of such related Capital
Contributions, in each case, as required by this Credit Agreement.
(c)    Additional Action by the Administrative Agent. After the occurrence and
during the continuance of an Event of Default, issuance by the Administrative
Agent on
    94

--------------------------------------------------------------------------------



behalf of the Secured Parties of a receipt to any Person obligated to pay any
capital contribution shall be a full and complete release, discharge, and
acquittance to such Person to the extent of any amount so paid to the
Administrative Agent for the benefit of the Secured Parties so long as such
amounts shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any insolvency law, state or federal law, common law or equitable doctrine. The
Administrative Agent, on behalf of the Secured Parties, is hereby authorized and
empowered, after the occurrence and during the continuance of an Event of
Default, on behalf of any Borrower, to endorse the name of any Borrower upon any
check, draft, instrument, receipt, instruction, or other document or items,
including, but not limited to, all items evidencing payment upon a Capital
Contribution of any Person to any Borrower coming into the Administrative
Agent’s possession, and to receive and apply the proceeds therefrom in
accordance with the terms hereof. After the occurrence and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Secured Parties, is hereby granted an irrevocable power of attorney, which is
coupled with an interest, to execute all checks, drafts, receipts, instruments,
instructions, or other documents, agreements, or items on behalf of any
Borrower, either before or after demand of payment of the Obligations, as shall
be deemed by the Administrative Agent to be necessary or advisable, in the sole
discretion of the Administrative Agent, to protect the first priority security
interests and Liens in the Collateral (subject to Permitted Liens) or the
repayment of the Obligations, and neither the Administrative Agent nor the
Secured Parties, in the absence of gross negligence and willful misconduct,
shall incur any liability in connection with or arising from its exercise of
such power of attorney.
The application by the Administrative Agent of such funds shall, unless the
Lenders shall agree otherwise in writing, be the same as set forth in Section
3.4. The Borrowers acknowledge that all funds so transferred into the Collateral
Accounts shall be the property of the Borrowers, subject to the first priority,
security interest (subject to Permitted Liens) of the Administrative Agent
therein.
10.3.    Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of any Borrower
now or hereafter existing under this Credit Agreement or any other Loan Document
to such Lender or any of their respective Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Credit Agreement or any other Loan Document and although such obligations of any
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such Affiliate different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have. Each Lender agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
    95

--------------------------------------------------------------------------------



10.4.    Performance by the Administrative Agent. Should any Borrower fail to
perform any covenant, duty, or agreement contained herein or in any of the Loan
Documents, and such failure continues beyond any applicable cure period, the
Administrative Agent may, but shall not be obligated to, perform or attempt to
perform such covenant, duty, or agreement on behalf of such Person. In such
event, the Borrowers shall, at the request of the Administrative Agent, promptly
pay any amount expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent at its designated Agency
Services Address, together with interest thereon at the Default Rate from the
date of such expenditure until paid. Notwithstanding the foregoing, it is
expressly understood that neither the Administrative Agent nor the Lenders
assume any liability or responsibility for the performance of any duties of the
Borrowers, or any related Person hereunder or under any of the Loan Documents or
other control over the management and affairs of any Borrower, or any related
Person, nor by any such action shall the Administrative Agent or the Lenders be
deemed to create a partnership arrangement with any Borrower, or any related
Person.
10.5.    Good Faith Duty to Cooperate. In the event that the Administrative
Agent or Required Lenders elect to commence the exercise of remedies pursuant to
Section 10.2 or 10.3 as a result of the occurrence of any Event of Default, the
Borrowers agree to cooperate in good faith with the Administrative Agent to
enable the Administrative Agent to issue Capital Calls and enforce the payment
thereof by the Investors in accordance with the Loan Documents, including but
not limited to providing the contact information in the possession of the
Borrowers or any Affiliate or service provider thereof for each Investor within
two (2) Business Days of receipt of a written request, subject to Section 12.17.
Section 11.AGENCY PROVISIONS
11.1.    Appointment and Authorization of Agents.
(a)    Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this
    96

--------------------------------------------------------------------------------



Section 11 are solely for the benefit of the Administrative Agent and the
Lenders and none of the Borrowers, any Investor, or any Affiliate of the
foregoing (each, a “Borrower Party”) shall have any rights as a third-party
beneficiary of the provisions hereof (except for the provisions that explicitly
relate to the Borrowers in Section 11.10).
(b)    Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent: (i) upon termination of this
Credit Agreement and the other Loan Documents, termination of the Commitments
and payment in full of all of the Obligations (other than contingent
reimbursement and indemnification obligations not then due), including all fees
and indemnified costs and expenses that are then due and payable pursuant to the
terms of the Loan Documents; and (ii) if approved by the Lenders pursuant to the
terms of Section 12.1. Upon the request of the Administrative Agent, the Lenders
shall confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.1(b).
(c)    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
11.2.    Delegation of Duties. Each Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent with reasonable care concerning
all matters pertaining to such duties. No Agent shall be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care, nor shall it be liable for any action taken
or suffered in good faith by it in accordance with the advice of such Persons
The exculpatory provisions of this Section 11 shall apply to any such sub-agent
of such Agent.
11.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. No
Agent nor any of its affiliates, nor any of their respective officers,
directors, employees, agents or attorneys-in-fact (each such person, an
“Agent-Related Person”), shall be liable to any Lender for any action taken or
omitted to be taken by it under or in connection herewith or in connection with
any of the other Loan Documents (except for its own gross negligence or willful
misconduct) or be responsible in any manner to any Lender Party for any
recitals, statements, representations or warranties made by any of the Borrower
Parties contained herein or in any of the other Loan Documents or in any
certificate, report, document, financial statement or other written or oral
statement referred to or
    97

--------------------------------------------------------------------------------



provided for in, or received by such Agent under or in connection herewith or in
connection with the other Loan Documents, or enforceability or sufficiency
therefor of any of the other Loan Documents, or for any failure of any Borrower
Party to perform its obligations hereunder or thereunder. No Agent-Related
Person shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly provided
for hereby or by the other Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the no Agent-Related
Person shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent-Related Person to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of any Debtor Relief Law. No
Agent-Related Person shall, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Agent-Related Person in
any capacity. No Agent-Related Person shall be liable for any action taken or
not taken by it with (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. No Agent-Related Person shall be deemed to have knowledge of any Event
of Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower or a Lender. No Agent-Related
Person shall be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Credit
Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by any
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent-Related Person
to the Lenders or by or on behalf of the Borrower Parties to the Agent-Related
Person or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Potential Default or
Event of Default or to inspect the properties, books or records of the Borrower
Parties. The Agents are not trustees for the Lenders and owe neither any
fiduciary or other implied duty to the Lenders, regardless of whether a Default
has occurred and is continuing. Each Lender Party recognizes and agrees that
Administrative Agent shall not be required to determine independently whether
the conditions described in Sections 6.2(a) or 6.2(b) have been satisfied and,
when Administrative Agent disburses funds to Borrowers or accepts any Qualified
Borrower Guaranties, it may rely fully upon statements contained in the relevant
requests by a Borrower Party.
11.4.    Reliance on Communications. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, email, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed in good faith by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any of the Borrower
Parties,
    98

--------------------------------------------------------------------------------



independent accountants and other experts selected by the Agents with reasonable
care). Each Agent may deem and treat each Lender as the owner of its interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with Administrative Agent in accordance
with Section 12.11(c). Each Agent shall be fully justified in failing or
refusing to take any action under this Credit Agreement or under any of the
other Loan Documents unless it shall first receive such advice or concurrence of
the Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder or under any of the other Loan Documents in accordance
with a request of the Required Lenders (or to the extent specifically required,
all of the Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).
11.5.    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Potential Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower Party referring to
the Loan Document, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent
shall notify the Lenders of its receipt of any such notice, and the
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders and as is permitted by the Loan Documents.
11.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower Parties that may come
into the possession of any Agent-Related Person.
11.7.    Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify, upon demand, each Agent-Related
Person (to the
    99

--------------------------------------------------------------------------------



extent not reimbursed by a Borrower Party and without limiting the obligation of
the Borrower Parties to do so), ratably in accordance with the applicable
Lender’s respective Lender’s Pro Rata Share, and hold harmless each
Agent-Related Person from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including without
limitation at any time following payment in full of the Obligations) be imposed
on, incurred by or asserted against it in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by it
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Person’s gross negligence or willful
misconduct, or related to another Lender; provided, further, that no action
taken in accordance with the directions of the Required Lenders or all Lenders,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.7. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including attorney
costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Credit Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that such Agent is not reimbursed for such expenses by or on behalf of
the Borrower Parties. The agreements in this Section 11.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.
11.8.    Agents in Their Individual Capacity. Each Agent (and any successor
acting as an Agent) and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in,
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any Borrower Party (or any of their
Subsidiaries or Affiliates) as though such Agent were not an Agent or a Lender
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding the Borrower Parties or their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to the Loans made
and all obligations owing to it, an Agent acting in its individual capacity
shall have the same rights and powers under this Credit Agreement as any Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” shall include each Agent in its individual capacity.
11.9.    Successor Agents.
(a)    Resignation of Administrative Agent. (i)    The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrowers and subject to the consent of the
Borrowers (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank
    100

--------------------------------------------------------------------------------



with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and, prior to the
occurrence of an Event of Default, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(ii)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
    101

--------------------------------------------------------------------------------



(b)    Resignation of Other Agents. Any other Agent may, at any time, resign
upon written notice to the Lenders and the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.
11.10.    Reliance by the Borrowers. The Borrowers shall be entitled to rely
upon, and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions that would
otherwise constitute defaults hereunder) that is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrower shall have received written notification
satisfactory to them of the appointment of such successor.
11.11.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to Administrative Agent any amount due
    102

--------------------------------------------------------------------------------



for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.
Section 12.MISCELLANEOUS
12.1    Amendments. Neither this Credit Agreement (including the exhibits
hereto) nor any other Loan Document to which any Borrower is a party, nor any of
the terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge, or termination is in writing and
signed by the Administrative Agent (based upon the approval of the Required
Lenders), or the Required Lenders, on the one hand, and the Borrowers on the
other hand; and, if the rights or duties of an Agent are affected thereby, by
such Agent; provided that no such amendment, waiver, discharge, or termination
shall, without the consent of:
(a)    each Lender adversely affected thereby:
(i)    reduce or increase the amount or alter the term of the Commitment of such
Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5;
(ii)    extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate or as a result of a Benchmark Transition
Event), or otherwise affect the terms of payment of the principal of or any
interest on the Obligations or fees or costs hereunder;
(iii)    release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in any Borrower permitted hereunder or in any other Loan
Document; and
(b)    all Lenders:
(i)    except as otherwise provided by Section 9.5 or 9.12, permit the
cancellation, excuse or reduction of the Uncalled Capital Commitment or Capital
Commitment of any Borrowing Base Investor;
    103

--------------------------------------------------------------------------------





(ii)    amend the definition of “Applicable Requirement”, “Available
Commitment”, “Concentration Limit”, “Designated Investor”, “Eligible
Institution”, “HNW Investor”, “Included Investor”, “Maturity Date”, “Pooled
Vehicle Investor”, “Principal Obligations”, “Specified Investor” or the
definition of any of the defined terms used therein;
(iii)    change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders that are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;
(iv)    consent to the assignment or transfer by any Borrower of any of its
rights and obligations under (or in respect of) the Loan Documents; or
(v)    amend the terms of Section 3.5(b) or this Section 12.1.
The Administrative Agent agrees that it shall notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; and (B) Section 8 and Section 9 specify the requirements
for waivers of the Affirmative Covenants and Negative Covenants listed therein,
and any amendment to a provision of Section 8 or Section 9 shall require the
consent of the Lenders or the Administrative Agent that are specified therein as
required for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
Required Lenders.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersede the unanimous consent provisions set forth
herein; (2) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding; and (3) the
Administrative Agent may, in its sole discretion, agree to the modification or
waiver of any of the other terms of this Credit Agreement or any other Loan
Document or consent to any action or failure to act by any Borrower, if such
modification, waiver, or consent is of an administrative nature.
If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.
12.2.    Sharing of Offsets. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its
    104

--------------------------------------------------------------------------------



Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Section 4 or
Section 12.5) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of obligations owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any of
their Subsidiaries (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.
12.3.    Sharing of Collateral. To the extent permitted by Applicable Law, each
Lender and the Administrative Agent, in its capacity as a Lender, agrees that if
it shall, through the receipt of any proceeds from a Capital Call or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement that constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Commitment (determined as of the date hereof and regardless of
any change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder). Each Lender hereby
authorizes and directs the Administrative Agent to coordinate and implement the
sharing of collateral contemplated by this Section 12.3 prior to the
distribution of proceeds from Capital Calls or proceeds from the exercise of
remedies under the Collateral Documents prior to making any
    105

--------------------------------------------------------------------------------



distributions of such proceeds to each Lender or the Administrative Agent, in
their respective capacity as the Lenders.
12.4.    Waiver. No failure to exercise, and no delay in exercising, on the part
of the Administrative Agent or the Lenders, any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power. The rights and remedies of the Agents and the Lenders hereunder and
under the Loan Documents shall be in addition to all other rights provided by
Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or changing any
provision of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1. A
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy on any future occasion.
12.5.    Payment of Expenses; Indemnity.
(a)    Cost and Expenses. The Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, including the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP), in
connection with the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other Loan Documents and any
amendments, modifications, addition of Investors, amendments to any Borrower’s
Constituent Document, joinder of Borrowers, or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of one outside counsel and necessary local counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. For the avoidance of doubt, this Section 12.5(a) shall not apply
to Taxes (other than any Taxes that represent losses, damages, etc. arising from
any non-Tax claim).
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each
    106

--------------------------------------------------------------------------------



Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims), damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of a single counsel for all Indemnitees in each
applicable jurisdiction), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Credit Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Credit Facility), (ii) any Loan or the use or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or Release
of Hazardous Materials on or from any property owned or operated by any Borrower
or any Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, and the
prosecution and defense thereof, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (w) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of an Indemnitee, (x) result from a claim brought by any Borrower or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, (y)
result from any settlement by any Indemnitee of any claim or threatened claim
that is otherwise subject to indemnification under this Section unless the
Borrowers have consented in writing to such settlement, which consent shall not
be unreasonably withheld, delayed or conditioned or (z) are on account of Taxes
(other than any Taxes that represent losses, claims, damages, etc., arising from
any non-Tax claim).
(c)    Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Dollar Equivalent of the Principal
Obligations at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or
    107

--------------------------------------------------------------------------------



punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
party hereto shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent of the gross
negligence or willful misconduct of such Indemnitee.
(e)    [Reserved].
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.
12.6.    Notice.
(a)    Notices Generally. Any notice, demand, request or other communication
that any party hereto may be required or may desire to give hereunder shall be
in writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (b) if by mail, on the day that it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(c) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (d) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (e) if by
email, as provided in Section 12.6(b).
If to the Borrowers:
At the address specified with respect thereto on Schedule I.
    With a copy to (which shall not constitute notice hereunder):
Barings LLC
300 Tryon Street, Suite 2500
Charlotte, North Carolina 28202
Attention: Thomas Moses
Phone: (704) 614-9196
Email: thomas.moses@barings.com


    108

--------------------------------------------------------------------------------



If to the Investment Manager:
Barings LLC
300 Tryon Street, Suite 2500
Charlotte, North Carolina 28202
Attention: Thomas Moses
Phone: (704) 614-9196
Email: thomas.moses@barings.com


If to Société Générale as Administrative Agent or Lender:
Société Générale
245 Park Avenue
New York, NY 10167
Attention: Laurie Lawler, copy to Operations Group
Telephone: (212) 278-6435
Email: laurie.lawler@sgcib.com, erwan.roze@sgcib.com,
US-SEC-MONITORING@SGCIB.COM and
OPER-FIN-Serv.us@sgss.socgen.com


with a copy to (which shall not constitute notice hereunder):
Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: Wesley A. Misson, Esq.
Phone: (704) 348-5355
Facsimile: (704) 348-5200
Email: wesley.misson@cwt.com
If to any other Lender:
At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.
Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from any
Borrower or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.
(b)    Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. Any Borrower may, in its discretion, agree to accept notices and
    109

--------------------------------------------------------------------------------



other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications as specified in writing to the
Borrowers.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
12.7.    Governing Law. This Credit Agreement and any other Loan Document
(except, at to any other Loan Document, as expressly set forth therein), and any
claim, controversy or dispute arising under or related to or in connection
therewith, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Section 5-1401 of the New York General Obligations Law.
12.8.    Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver
of Trial by Jury. Any suit, action or proceeding against any Borrower with
respect to this Credit Agreement, the Notes or the other Loan Documents or any
judgment entered by any court in respect thereof, may be brought in the courts
of the State of New York, or in the United States Courts located in the Borough
of Manhattan in New York City, pursuant to Section 5-1402 of the New York
General Obligations Law, as the Lenders in their sole discretion may elect and
each Borrower hereby submits to the non-exclusive jurisdiction of such courts
for the purpose of any such suit, action or proceeding. Each Borrower hereby
irrevocably consents to the service of process in any suit, action or proceeding
in said court by the mailing thereof by the Lender by registered or certified
mail, postage prepaid, to such Borrower’s address set forth in Section 12.6.
Each Borrower hereby irrevocably waives any objections that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Credit Agreement or the Notes brought in the courts
located in the State of New York, Borough of Manhattan in New York City, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF
THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.
12.9.    Invalid Provisions. If any provision of this Credit Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised
    110

--------------------------------------------------------------------------------



a part of this Credit Agreement, and the remaining provisions of this Credit
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.
12.10.    Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.
12.11.    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
12.11(b), (ii) by way of participation in accordance with the provisions of
Section 12.11(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.11(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 12.11(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Commitment and
the Loans at the time owing to it) with notice to the Borrowers; provided that,
in each case, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts and Maximum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
(B)    in any case not described in Section 12.11(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding hereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the
    111

--------------------------------------------------------------------------------



Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such “Trade Date”) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.11(b)(i)(B) and, in addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) if a Cash Control Event has
occurred and is continuing at the time of such assignment, (y) an Event of
Default as set forth in clauses 10.1(a), 10.1(h) or 10.1(i) has occurred and is
continuing at the time of such assignment or (z) such assignment is to a Lender
or an Affiliate of a Lender; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment or an Affiliate
of such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire if requested by the Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v) or (C) any Person that is not an Eligible Institution (other
than a Lender or any Affiliate of a Lender).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
    112

--------------------------------------------------------------------------------



(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full share of all Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Credit Agreement until
such compliance occurs.
(viii)    Consequences of Assignment. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 12.11(c), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York, New York, a copy of each Assignment and Assumption and each Lender
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive,
    113

--------------------------------------------------------------------------------



absent manifest or demonstrable error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Credit Agreement. The Register shall be available for inspection by the
Borrowers and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.5(c) with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1(c) that directly affects such Participant and could
not be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4.1 and Section 4.4
(subject to the requirements and limitations therein, including the requirements
of Section 4.1(f) (it being understood that the documentation required under
Section 4.1(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.8 as if it were an assignee under Section
12.11(b) and (B) shall not be entitled to receive any greater payment under
Sections 4.1 and 4.4, with respect to such participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.8(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 5.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 12.2 as though it were a Lender.
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of
    114

--------------------------------------------------------------------------------



each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest or
demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Credit Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Addition of Lenders. With the prior written consent of the Administrative
Agent in its sole discretion, at the request of one or more Borrowers, a new
lender may join the Credit Facility as a Lender by delivering a Lender Joinder
Agreement to the Administrative Agent, and such new Lender shall assume all
rights and obligations of a Lender under this Credit Agreement and the other
Loan Documents; provided that:
(i)    the Commitment of the new Lender shall be in addition to the Commitment
of the existing Lenders in effect on the date of such new Lender’s entry into
the Credit Facility and the Maximum Commitment shall be increased in a
corresponding amount;
(ii)    the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;
(iii)    such new Lender shall deliver to the Borrowers and the Administrative
Agent any certifications required by Section 4.1(f); and
(iv)    the parties shall execute and deliver to the Administrative Agent a
Lender Joinder Agreement, any amendment hereto determined necessary or
appropriate by the Administrative Agent in connection with such Lender Joinder
Agreement, the Borrowers shall execute such new Notes as the Administrative
Agent or any Lender may request, and the new Lender shall deliver payment of a
processing and recordation fee of $3,500 to the Administrative Agent, which
amount the Administrative Agent may waive in its sole discretion.
    115

--------------------------------------------------------------------------------



(h)    Disclosure of Information. Any Lender may furnish any information
concerning any Borrower in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17.
12.12.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be excluded as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Commitments
    116

--------------------------------------------------------------------------------



without giving effect to Section 12.12(a)(iv). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. Each Defaulting Lender shall be entitled to receive
interest for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the outstanding principal amount of the Loans funded by
it.
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent shall so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments (without
giving effect to Section 12.12(a)(iv)), whereupon such Lender shall cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
12.13.    All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Administrative Agent pursuant to any provisions of
this Credit Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied (other than contingent reimbursement and
indemnification obligations not then due), any of the Commitments remain in
effect or the Credit Facility has not been terminated.
12.14.    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.
12.15.    Survival. All representations and warranties made by the Borrowers
herein shall survive delivery of the Notes and the making of the Loans.
12.16.    Full Recourse. The payment and performance of the Obligations shall be
fully recourse to the Borrowers and their properties and assets. Except as
expressly provided in this Credit Agreement and the other Loan Documents, the
Obligations shall not be recourse to the Investment Manager, and the Secured
Parties shall not have the right to pursue any claim or action against the
Investment Manager except for any claim or action for actual damages of any
Secured Parties as a result of any fraud, gross negligence, willful
misrepresentation, willful misappropriation of proceeds from the Credit Facility
or other willful misconduct on the part of the Investment Manager, in which
event there shall be full recourse against the Investment Manager.
    117

--------------------------------------------------------------------------------



12.17.    Availability of Records; Confidentiality. (a) Each party hereto
acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
reports, and other material information of every nature or description, and all
transactions contemplated thereunder (collectively, “Transaction Information”)
are confidential and agree to not disclose such information to any third party;
provided, it is acknowledged and agreed that the Administrative Agent may
provide to the Lenders, and that the Administrative Agent and each Lender may
provide to any Affiliate of a Lender or Participant or Assignee or proposed
Participant or Assignee and each of their respective officers, directors,
employees, advisors, auditors, counsel, rating agencies and agents or any other
Person as deemed necessary or appropriate in any Lender’s reasonable judgment,
provided such party is advised of the confidential nature of such information,
Transaction Information (including originals or copies of this Credit Agreement
and other Loan Documents), and may communicate all oral information, at any time
submitted by or on behalf or any Borrower Party or received by the
Administrative Agent or a Lender in connection with the Loans, the Commitments
or any Borrower Party. The Borrowers may provide Transaction Information to any
Investor or prospective Investor, or to any Participant, Assignee, or proposed
Participant or Assignee, provided such party is advised of the confidential
nature of such information; provided further that, prior to any such delivery or
communication to any Participant, Assignee, or proposed Participant or Assignee,
such Person shall agree to preserve the confidentiality of all data and
information that constitutes Transaction Information or Confidential Information
on terms no less restrictive than those contained in this Section 12.17; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments under the Constituent Documents
(collectively, the “Investor Information”) have been and will be delivered on a
confidential basis solely on a need to know basis; provided that nothing
contained in this Credit Agreement shall serve to (i) restrict any brokerage,
research, investment management or trading activities conducted in the ordinary
course of business (which includes arbitrage activities) by Société Générale,
its employees or any other affiliates of Société Générale either for their own
account or for the accounts of their customers; or (ii) restrict any activity
performed in the ordinary course of the business of Société Générale or its
Affiliates; provided further that with respect to (i) or (ii) hereinabove, the
individuals engaged in any of the foregoing activities have not reviewed the
Confidential Information or otherwise been informed by those who have reviewed
it or the contents thereof.; and (y) information with respect to Investments has
been and will be delivered on a confidential basis; (ii) acknowledge and agree
that such Investor Information and information with respect to Investments are
Confidential Information subject to the provisions of this Section 12.17; and
(iii) agree not to disclose and to maintain as confidential and not to use other
than in connection with the transactions contemplated hereby and by the Loan
Documents, any Confidential Information; (c) anything herein to the contrary
notwithstanding, the provisions of this Section 12.17 shall not preclude or
restrict any such party from disclosing any Transaction Information or
Confidential Information: (i) to their respective accountants and lawyers, (ii)
to the Investors (it being understood and agreed that the Borrowers may only
disclose the details of the transaction (and not any Loan Document) without the
consent of the Administrative Agent), (iii) with the prior written consent of,
with respect to Transaction Information, all parties hereto, and with respect to
Confidential Information, the Borrowers; (iv) upon the order of any Governmental
Authority having jurisdiction over such party or its Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) to the extent practicable and permitted by law; provided that
prior to
    118

--------------------------------------------------------------------------------



such disclosure the party requested to disclose such information shall provide
the other party or (in the case of Investor Information, the Borrowers) prompt
written notice of such requirement so that such party may seek, at such party’s
sole expense, a protective order or other appropriate remedy and shall provide
reasonable assistance in opposing such disclosure or seeking a protective order
or other appropriate limitations on disclosure and shall only disclose that
portion of information that it is required to disclose; (v) in connection with
any audit by an independent public accountant of such party; (vi) to any banking
regulators or examiners or auditors of any applicable Governmental Authority
that examine such party’s books and records while conducting such examination or
audit; provided that notice of such request is provided to the other party
promptly thereafter (to the extent such notice would not be in violation of
Applicable Law); or (vii) as otherwise specifically required by Applicable Law.
Notwithstanding clauses (a) through (c) of this Section 12.17, the parties
hereto (and each of their respective employees, representatives, or other
agents) may disclose to any and all other person, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to them relating to such tax treatment and tax structure. This
Section 12.17 shall survive the termination hereof.
12.18.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the Patriot Act.
12.19.    Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page of this Credit Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement. The words “execution”, “signed”,
“signature”, “delivery”, and words of like import in or relating to this Credit
Agreement or any other Loan Document shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, and the parties hereto
consent to conduct the transactions contemplated hereunder and under the other
Loan Documents by electronic means.
12.20.    Term of Agreement. This Credit Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent reimbursement and indemnification obligations not then
due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and all Commitments have
been terminated. No termination of this Credit Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Credit Agreement that survives such
termination.
    119

--------------------------------------------------------------------------------



12.21.    Inconsistencies with Other Documents. In the event there is a conflict
or inconsistency between this Credit Agreement and any other Loan Document, the
terms of this Credit Agreement shall control; provided that any provision of the
Collateral Documents that imposes additional burdens on any Borrower or further
restricts the rights of any Borrower or any of its Affiliates or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Credit Agreement and shall be given full
force and effect.
12.22.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
12.23.    Judgment Currency. Each Borrower agrees to indemnify and hold harmless
the Agents and the Lenders from and against any loss incurred by any of them as
a result of any judgment or order being given or made for an amount due from
such Borrower under or in connection with this Credit Agreement or any other
Loan Document and such judgment or order being paid or payable in a currency
other than the applicable currency (the “Judgment Currency”) as a result of any
variation as between (i) the rate of exchange at which the applicable currency
amount is converted into the Judgment Currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which the relevant indemnified party
is able to purchase the applicable currency with the amount of the Judgment
Currency actually received by such Person. The foregoing indemnity shall
constitute separate and independent obligations of the Borrowers and shall
continue in full force and effect notwithstanding any such judgment or
    120

--------------------------------------------------------------------------------



order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion of,
the relevant currency.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.




    121


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.
BORROWER:
BARINGS CAPITAL INVESTMENT CORPORATION, a Maryland corporation

 By:/s/ Thomas F. Moses Name:Thomas F. Moses Title:Treasurer





        SG – Barings Capital BDC – Revolving Credit Agreement

--------------------------------------------------------------------------------



Acknowledged and agreed to with respect to Section 5.4 only:
INVESTMENT MANAGER:
BARINGS LLC, a Delaware limited liability company

 By:/s/ Jonathan Bock Name:Jonathan Bock Title:Managing Director

        SG – Barings Capital BDC – Revolving Credit Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:
SOCIETE GENERALE,
as Administrative Agent and a Lender





 By:/s/ Laurie Lawler Name:Laurie Lawler Title:Managing Director



        SG – Barings Capital BDC – Revolving Credit Agreement


--------------------------------------------------------------------------------



SCHEDULE II
Commitments



Lender NameCommitmentSociété Générale$160,000,000





        SG – Barings Capital BDC – Revolving Credit Agreement